--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.13

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of November 14, 2005

among

SOTHEBY’S, INC.,

as the Company,

SOTHEBY’S HOLDINGS, INC.,

as Holdings,

Certain U.K. Subsidiaries of Holdings named herein as the U.K. Borrowers,

BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender,
L/C Issuer and Foreign Currency Lead Lender,

LASALLE BANK N.A. and HSBC BANK PLC,
as Co-Syndication Agents,

THE CIT GROUP/BUSINESS CREDIT, INC.
and
CITIBANK, N.A.
as Co-Documentation Agents

and

The Other Lenders Party Hereto

BANC OF AMERICA SECURITIES LLC

and

LASALLE BANK N.A.,
as Joint Lead Arrangers and Joint Book Managers

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


Sotheby’s Amended and Restated Credit Agreement



TABLE OF CONTENTS

Section

 

 

 

Page

--------------------------------------------------------------------------------

 

 

 

--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS



1.01

 

Defined Terms

 

1

1.02

 

Other Interpretive Provisions

 

32

1.03

 

Accounting Terms

 

32

1.04

 

Rounding

 

33

1.05

 

Times of Day

 

33

1.06

 

Letter of Credit Amounts

 

33

1.07

 

Currency Equivalents Generally

 

33

1.08

 

Change of Currency

 

34

1.09

 

Alternative L/C Currencies

 

34

 

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS



2.01

 

The Loans

 

35

2.02

 

Borrowings, Conversions and Continuations of Loans

 

35

2.03

 

Letters of Credit

 

37

2.04

 

Swing Line Loans

 

46

2.05

 

Prepayments

 

49

2.06

 

Termination or Reduction of Commitments

 

52

2.07

 

Repayment of Loans

 

52

2.08

 

Interest

 

52

2.09

 

Fees

 

53

2.10

 

Computation of Interest and Fees

 

54

2.11

 

Evidence of Debt

 

54

2.12

 

Payments Generally; Administrative Agent’s Clawback

 

55

2.13

 

Sharing of Payments by Lenders

 

57

 

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY



3.01

 

Taxes

 

58

3.02

 

Illegality

 

61

3.03

 

Inability to Determine Rates

 

61

3.04

 

Increased Costs

 

62

3.05

 

Compensation for Losses

 

63

3.06

 

Mitigation Obligations; Replacement of Lenders

 

64

3.07

 

Survival

 

64

i

Sotheby’s Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




 

 

 

 

 

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS



4.01

 

Conditions of Initial Credit Extension

 

64

4.02

 

Conditions to Initial Credit Extension to U.K. Borrower

 

68

4.03

 

Conditions to all Credit Extensions

 

70

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES



5.01

 

Corporate Existence and Good Standing

 

71

5.02

 

Corporate Power, Authorization and Compliance with the Law

 

71

5.03

 

Financial Statements; No Material Adverse Effect; No Internal Control Event

 

72

5.04

 

ERISA Compliance

 

73

5.05

 

Pensions

 

74

5.06

 

Environmental Matters

 

74

5.07

 

Litigation

 

74

5.08

 

Taxes

 

74

5.09

 

Investment Company Act

 

74

5.10

 

No Material Misstatements

 

74

5.11

 

Federal Reserve Regulations

 

75

5.12

 

Ownership of Property; Liens; Investments

 

75

5.13

 

No Default

 

75

5.14

 

Insurance

 

76

5.15

 

Subsidiaries; Equity Interests; Loan Parties

 

76

5.16

 

Compliance with Laws

 

76

5.17

 

Intellectual Property; Licenses, Etc.

 

76

5.18

 

Solvency

 

76

5.19

 

Casualty, Etc.

 

77

5.20

 

Exempt Subsidiaries

 

77

5.21

 

Immaterial Subsidiaries

 

77

5.22

 

Asset Value

 

77

 

ARTICLE VI

AFFIRMATIVE COVENANTS



6.01

 

Financial Statements

 

77

6.02

 

Certificates; Other Information

 

78

6.03

 

Notices

 

80

6.04

 

Payment of Obligations

 

81

6.05

 

Maintain Property and Insurance

 

82

6.06

 

Maintain Existence

 

82

6.07

 

Compliance with Laws

 

82

6.08

 

Inspection

 

82

6.09

 

Eligible Loans

 

82

6.10

 

Books and Records

 

82

6.11

 

Use of Proceeds

 

82

ii

Sotheby’s Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




 

 

 

 

 

6.12

 

Covenant to Guarantee Obligations and Give Security

 

82

6.13

 

Further Assurances

 

86

6.14

 

Post-Closing Obligations

 

86

 

ARTICLE VII

NEGATIVE COVENANTS



7.01

 

Liens

 

87

7.02

 

Indebtedness

 

89

7.03

 

Investments

 

90

7.04

 

Fundamental Changes

 

91

7.05

 

Dispositions

 

92

7.06

 

Restricted Payments

 

92

7.07

 

Change in Nature of Business

 

93

7.08

 

Transactions with Affiliates

 

93

7.09

 

Burdensome Agreements

 

93

7.10

 

Use of Proceeds

 

93

7.11

 

Financial Covenants

 

93

7.12

 

Capital Expenditures

 

94

7.13

 

Amendments of Organization Documents

 

94

7.14

 

Accounting Changes

 

94

7.15

 

Prepayments, Etc. of Indebtedness

 

94

7.16

 

Amendment, Etc. of the Senior Notes

 

94

7.17

 

Partnerships, Etc.

 

94

7.18

 

SPTC Delaware

 

95

7.19

 

York Capital Lease

 

95

 

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES



8.01

 

Events of Default

 

95

8.02

 

Remedies upon Event of Default

 

98

8.03

 

Application of Funds

 

98

 

ARTICLE IX

ADMINISTRATIVE AGENT



9.01

 

Appointment and Authority

 

99

9.02

 

Rights as a Lender

 

100

9.03

 

Exculpatory Provisions

 

100

9.04

 

Reliance by Administrative Agent

 

101

9.05

 

Delegation of Duties

 

101

9.06

 

Resignation of Administrative Agent

 

102

9.07

 

Non-Reliance on Administrative Agent and Other Lenders

 

102

9.08

 

No Other Duties, Etc.

 

103

9.09

 

Administrative Agent May File Proofs of Claim

 

103

9.10

 

Collateral and Guaranty Matters

 

104

iii

Sotheby’s Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




 

 

 

 

 

ARTICLE X

MISCELLANEOUS



10.01

 

Amendments, Etc.

 

104

10.02

 

Notices; Effectiveness; Electronic Communications

 

106

10.03

 

No Waiver; Cumulative Remedies

 

108

10.04

 

Expenses; Indemnity; Damage Waiver

 

108

10.05

 

Payments Set Aside

 

110

10.06

 

Successors and Assigns

 

110

10.07

 

Treatment of Certain Information; Confidentiality

 

114

10.08

 

Right of Setoff

 

115

10.09

 

Interest Rate Limitation

 

115

10.10

 

Counterparts; Integration; Effectiveness

 

116

10.11

 

Survival of Representations and Warranties

 

116

10.12

 

Severability

 

116

10.13

 

Replacement of Lenders

 

116

10.14

 

Pound and Euro L/C Issuers

 

117

10.15

 

Governing Law; Jurisdiction; Etc.

 

117

10.16

 

Waiver of Jury Trial

 

118

10.17

 

USA PATRIOT Act Notice

 

118

10.18

 

Know Your Customers

 

119

iv

Sotheby’s Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




 

 

 

SCHEDULES

 

 

1.01

Mandatory Cost Formulae

 

2.01

Commitments and Applicable Percentages

 

5.03

Supplement to Interim Financial Statements

 

5.12(b)

Existing Liens

 

5.12(c)

Existing Investments

 

5.15

Subsidiaries and Other Equity Investments; Loan Parties

 

5.17

Intellectual Property Matters

 

5.21

Immaterial Subsidiaries

 

6.12

Guarantors

 

7.02

Indebtedness

 

7.05

Permitted Dispositions

 

7.09

Burdensome Agreements

 

10.02

Administrative Agent’s Office, Certain Addresses for Notices

 

10.06

Processing and Recordation Fees


 

 

 

EXHIBITS



 

Form of



 

 

A

Committed Loan Notice

 

B

Swing Line Loan Notice

 

C-1

U.S. Note

 

C-2

U.K. Note

 

D

Assignment and Assumption

 

E-1

Domestic Guaranty

 

E-2

U.K. Guaranty

 

F

Security Agreement

 

G

Intellectual Property Security Agreement

 

H-1

Opinion Matters – Counsel to Loan Parties

 

H-2

Opinion Matters – Local Counsel to Loan Parties

 

I

L/C Issuer Joinder Agreement

v

Sotheby’s Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



AMENDED AND RESTATED CREDIT AGREEMENT

                    This AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is
entered into as of November 14, 2005, among SOTHEBY’S HOLDINGS, INC., a Michigan
corporation (“Holdings”), SOTHEBY’S, INC., a New York corporation (the “Company”
and, together with Holdings, the “U.S. Borrowers”), OATSHARE LIMITED, a company
registered in England and Wales with registration number 01737495 (“Oatshare”),
SOTHEBY’S, a company registered in England and Wales with registration number
00874867 (“Sotheby’s” and, together with Oatshare, the “U.K. Borrowers”, and
collectively with the U.S. Borrowers, the “Borrowers”), each lender from time to
time party hereto (collectively, the “Lenders” and individually, a “Lender”),
BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender, L/C Issuer
and Foreign Currency Lead Lender, LASALLE BANK N.A and HSBC BANK PLC, as
Co-Syndication Agents, and THE CIT GROUP/BUSINESS CREDIT, INC. and CITIBANK
N.A., as Co-Documentation Agents.

PRELIMINARY STATEMENTS:

                    Pursuant to the Transaction Agreement dated as of September
7, 2005 (the “Transaction Agreement”) Holdings agreed, among other things, to
purchase certain of its outstanding class “B” shares (the “Company Class B
Shares”) from existing holders thereof (the “Sellers”) (such redemption, the
“Recapitalization”).

                    The Borrowers have requested that (a) the Lenders lend funds
to Holdings to pay to the Sellers the cash consideration in respect of the
Recapitalization and to pay transaction fees and expenses and (b) from time to
time, the Lenders lend to the Borrowers and the L/C Issuer (as hereinafter
defined) issue Letters of Credit (as hereinafter defined) for the account of the
Borrowers in order to provide a revolving credit facility for the Borrowers and
their Subsidiaries (as hereinafter defined).

                    In connection with the foregoing, the Borrowers, the
Administrative Agent and certain Lenders entered into the Credit Agreement dated
as of September 7, 2005 (the “Original Credit Agreement”), pursuant to which
such Lenders provided a revolving credit facility and the L/C Issuer agreed to
issue Letters of Credit, in each case, on the terms and subject to the
conditions set forth in the Original Credit Agreement.

                    The Borrowers, the Administrative Agent and the Lenders have
agreed to amend and restate the Original Credit Agreement on the Effective Date
(as hereinafter defined) in its entirety to read as set forth in this Amended
and Restated Credit Agreement.

                    In consideration of the mutual covenants and agreements
herein contained, the parties hereto covenant and agree as follows:

ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

                    1.01 Defined Terms. As used in this Agreement, the following
terms shall have the meanings set forth below:

Sotheby’s Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



                     “Administrative Agent” means Bank of America, in its
capacity as administrative agent under any of the Loan Documents, or any
successor administrative agent.

                     “Administrative Agent’s Office” means, with respect to any
currency, the Administrative Agent’s address and, as appropriate, account with
respect to such currency as set forth on Schedule 10.02 with respect to such
currency, or such other address or account with respect to such currency as the
Administrative Agent may from time to time notify to the Borrowers and the
Lenders.

                     “Administrative Questionnaire” means an Administrative
Questionnaire in a form supplied by the Administrative Agent.

                     “Affiliate” means, with respect to any Person, another
Person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the Person specified.

                     “Aggregate Commitments” means the Commitments of all the
Lenders.

                     “Agreement” means this Amended and Restated Credit
Agreement.

                     “Alternative L/C Currency” means Canadian Dollars, Swiss
Francs, Hong Kong Dollars and any other currency approved by the L/C Issuer and
the Administrative Agent in accordance with Section 1.09 with respect to the
incurrence of L/C Obligations in such currency (other than Dollars, Pounds or
Euros).

                     “Applicable Commitment Fee Percentage” means, at any time,
in respect of the Facility, (a) for the first six months following the Closing
Date, 0.375% per annum and (b) thereafter, a percentage per annum determined by
reference to the Consolidated Leverage Ratio as set forth in the most recent
Compliance Certificate received by the Administrative Agent pursuant to Section
6.02(b):

 

 

 

 

 

 

 

 

Applicable Commitment Fee Percentage

 

--------------------------------------------------------------------------------

 

Pricing
Level

 

Consolidated
Leverage Ratio

 

Commitment
Fee

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

1

 

 

£ 1.0:1

 

 

0.250%

 

2

 

 

> 1.0:1

 

 

0.375%

 

Any increase or decrease in the Applicable Commitment Fee Percentage resulting
from a change in the Consolidated Leverage Ratio shall become effective as of
the first Business Day immediately following the date a Compliance Certificate
is delivered pursuant to Section 6.02(b); provided, however, that if a
Compliance Certificate is not delivered when due in accordance with such
Section, then Pricing Level 2 shall apply as of the first Business Day after the
date on which such Compliance Certificate was required to have been delivered.

                     “Applicable Percentage” means, with respect to any Lender
at any time, the percentage (carried out to the ninth decimal place) of the
Facility represented by such Lender’s

2

Sotheby’s Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



Commitment at such time. If the Commitment of each Lender to make Revolving
Credit Loans and the obligation of the L/C Issuer to make L/C Credit Extensions
have been terminated pursuant to Section 8.02, or if the Commitments have
expired, then the Applicable Percentage of each Lender in respect of the
Facility shall be determined based on the Applicable Percentage of such Lender
in respect of the Facility most recently in effect, giving effect to any
subsequent assignments. The initial Applicable Percentage of each Lender in
respect of each Facility is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable. Notwithstanding the foregoing, where
applicable the Applicable Percentage of any Lender at any time with respect to
Foreign Currency Revolving Credit Loans shall be (a) if such Lender is a
Non-Qualifying Lender, 0% and (b) if such Lender is a Qualifying Lender (either
directly or by designating an Affiliate to act in such capacity pursuant to
Section 3.01(g)), the percentage (carried out to the ninth decimal place) of the
aggregate Commitments of all Qualifying Lenders represented by such Qualifying
Lender’s Commitment at such time.

                     “Applicable Rate” means (a) in the case of any Loan
denominated in Dollars, 0.50% per annum for Base Rate Loans and 1.75% per annum
for Eurocurrency Rate Loans and (b) in the case of any Loan denominated in Euros
or Pounds, 1.75% per annum for Eurocurrency Rate Loans.

                     “Applicable Time” means, with respect to any borrowings and
payments in any Foreign Currency, the local time in the place of settlement for
such Foreign Currency as may be determined by the Administrative Agent or the
L/C Issuer, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.

                     “Approved Fund” means any Fund that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

                    “Arrangers” means Banc of America Securities LLC and LaSalle
Bank N.A., in their capacities as joint lead arrangers and joint book managers.

                    “Assignee Group” means two or more Eligible Assignees that
are Affiliates of one another or two or more Approved Funds managed by the same
investment advisor.

                    “Assignment and Assumption” means an assignment and
assumption entered into by a Lender and an Eligible Assignee (with the consent
of any party whose consent is required by Section 10.06(b), and accepted by the
Administrative Agent, in substantially the form of Exhibit D or any other form
approved by the Administrative Agent.

                    “Attributable Indebtedness” means, on any date, (a) in
respect of any Capitalized Lease of any Person, the capitalized amount thereof
that would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP, (b) in respect of any Synthetic Lease Obligation, the
capitalized amount of the remaining lease or similar payments under the relevant
lease or other applicable agreement or instrument that would appear on a balance
sheet of such

3

Sotheby’s Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



Person prepared as of such date in accordance with GAAP if such lease or other
agreement or instrument were accounted for as a Capitalized Lease and (c) all
Synthetic Debt of such Person.

                    “Audited Financial Statements” means the audited
consolidated balance sheet of Holdings and its Subsidiaries for the fiscal year
ended December 31, 2004, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal year of Holdings
and its Subsidiaries, including the notes thereto.

                    “Auto-Extension Letter of Credit” has the meaning specified
in Section 2.03(b)(iii).

                    “Availability Period” means, the period from and including
the Closing Date to the earliest of (a) the Maturity Date for the Facility, (b)
the date of termination of the Commitments pursuant to Section 2.06, and (c) the
date of termination of the commitment of each Lender to make Revolving Credit
Loans and of the obligation of the L/C Issuer to make L/C Credit Extensions
pursuant to Section 8.02.

                    “Bank of America” means Bank of America, N.A. and its
successors.

                    “Base Rate” means for any day a fluctuating rate per annum
equal to the higher of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the
rate of interest in effect for such day as publicly announced from time to time
by Bank of America as its “prime rate.” The “prime rate” is a rate set by Bank
of America based upon various factors including Bank of America’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such rate announced by Bank of America shall
take effect at the opening of business on the day specified in the public
announcement of such change. Notwithstanding the foregoing, solely with respect
to U.K. Swing Line Loans, the “Base Rate” shall mean the rate per annum equal to
the rate determined by the Administrative Agent to be the offered rate that
appears on Telerate Page 3750 (or any successor page or similar basis of
determination) as the London interbank offered rate for overnight deposits in
Dollars at approximately 11:00 A.M. (London time) on each day such U.K. Swing
Line Loan is outstanding.

                    “Base Rate Loan” means a Revolving Credit Loan that bears
interest based on the Base Rate.

                    “Borrower Materials” has the meaning specified in Section
6.02.

                    “Borrowers” has the meaning specified in the introductory
paragraph hereto.

                    “Borrowing” means a U.S. Revolving Credit Borrowing, a
Foreign Currency Revolving Credit Borrowing or a Swing Line Borrowing, as the
context may require.

                    “Borrowing Base” means, at any time, the sum of (a) the
aggregate principal amount of any Eligible Loans outstanding at such time, plus
(b) an amount equal to the excess of (i) 15% of Consolidated Net Tangible Assets
as set forth on the most recent balance sheet of Holdings and its Subsidiaries
delivered to the Administrative Agent pursuant to Section 6.01(a) or 6.01(b),
over (ii) the sum of (x) the aggregate principal amount of “Secured Debt” (as
such

4

Sotheby’s Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



term is defined in the Senior Notes Indenture) outstanding at such time, plus
(y) the aggregate amount of all “Attributable Debt” (as such term is defined in
the Senior Notes Indenture) of Holdings and its Significant Subsidiaries (as
such term is defined in the Senior Notes Indenture) in respect of Sale and
Lease-Back Transactions (as such term is defined in the Senior Notes Indenture)
which would not otherwise be permitted but for the provisions of clause (b) of
Section 4.04 of the Senior Notes Indenture, in the case of clause (a), to the
extent that the Administrative Agent has a valid perfected security interest in
such assets.

                    “Borrowing Base Certificate” means a certificate, duly
executed by a Responsible Officer of Holdings, setting forth evidence to support
the amount of the Borrowing Base as of the date of such certificate and such
other matters as the Administrative Agent may reasonably request, in form
acceptable to the Administrative Agent.

                    “Business Day” means any day other than (a) a Saturday,
Sunday or other day on which commercial banks are authorized to close under the
Laws of, or are in fact closed in, the state where the Administrative Agent’s
Office is located, (b) if such day relates to any Eurocurrency Rate Loan, a day
on which banks are not open for general business in London and (c) if such day
relates to a Loan in Euros, any day that is not a TARGET Day.

                    “Canadian Dollars” means the lawful currency of Canada.

                    “Capital Expenditures” means, with respect to any Person for
any period, any cash expenditure in respect of the purchase or other acquisition
of any fixed or capital asset (excluding normal replacements and maintenance
which are properly charged to current operations). For purposes of this
definition, the purchase price of equipment that is purchased simultaneously
with the trade-in of existing equipment or with insurance proceeds shall be
included in Capital Expenditures only to the extent of the gross amount by which
such purchase price exceeds the credit granted by the seller of such equipment
for the equipment being traded in at such time or the amount of such insurance
proceeds, as the case may be.

                    “Capitalized Leases” means all leases that have been or
should be, in accordance with GAAP, recorded as capitalized leases.

                    “Cash Collateralize” has the meaning specified in Section
2.03(g).

                    “Cash Equivalents” means any of the following types of
Investments, to the extent owned by Holdings or any of its Subsidiaries free and
clear of all Liens (other than Liens created under the Collateral Documents and
other Liens permitted hereunder):

 

 

 

 

          (a) readily marketable obligations issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof or, in the case of any Foreign Subsidiary, guaranteed by
any other member country of O.E.C.D. or any agency thereof, in each case having
maturities of not more than 360 days from the date of acquisition thereof;
provided that the full faith and credit of the United States of America or such
other member country of O.E.C.D, as the case may be, is pledged in support
thereof;

5

Sotheby’s Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




 

 

 

 

          (b) time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, or, in the case of any Foreign Subsidiary, under the laws of any other
member country of O.E.C.D., (ii) issues (or the parent of which issues)
commercial paper rated as described in clause (c) of this definition and
(iii) has combined capital and surplus of at least $1,000,000,000, in each case
with maturities of not more than 180 days from the date of acquisition thereof;

 

 

 

 

          (c) commercial paper or other marketable debt securities in an
aggregate amount of no more than $15,000,000 per issuer outstanding at any time
issued by any Person organized under the laws of any state of the United States
of America and rated, in the case of commercial paper, at least “Prime-1” (or
the then equivalent grade) by Moody’s or at least “A-1” (or the then equivalent
grade) by S&P, and in the case of other debt securities, at least Aa (or the
then equivalent grade) by Moody’s or at least AA (or the then equivalent grade)
by S&P, in each case with maturities of not more than 180 days from the date of
acquisition thereof; and

 

 

 

 

          (d) Investments, classified in accordance with GAAP as current assets
of the Borrowers or any of their Subsidiaries, in money market investment
programs registered under the Investment Company Act of 1940, which are
administered by financial institutions that have the highest rating obtainable
from either Moody’s or S&P, and the portfolios of which are limited solely to
Investments of the character, quality and maturity described in clauses (a),
(b) and (c) of this definition.

                    “Cash Management Agreement” means any agreement to provide
cash management services, including treasury, depository, overdraft, credit or
debit card, electronic funds transfer and other cash management arrangements.

                    “Cash Management Bank” means any Person that, at the time it
enters into a Secured Cash Management Agreement, is a Lender or an Affiliate of
a Lender, in its capacity as a party to such Secured Cash Management Agreement.

                    “CERCLA” means the Comprehensive Environmental Response,
Compensation and Liability Act of 1980.

                    “CERCLIS” means the Comprehensive Environmental Response,
Compensation and Liability Information System maintained by the U.S.
Environmental Protection Agency.

                    “CFC” means a Person that is a controlled foreign
corporation under Section 957 of the Code.

                    “Change in Law” means the occurrence, after the date of this
Agreement, of any of the following: (a) the adoption or taking effect of any
law, rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application

6

Sotheby’s Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



thereof by any Governmental Authority or (c) the making or issuance of any
request, guideline or directive (whether or not having the force of law) by any
Governmental Authority.

                    “Change of Control” means an event or series of events by
which:

 

 

 

          (a) any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, but excluding any employee
benefit plan of such person or its subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan) becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5
under the Securities Exchange Act of 1934, except that a person or group shall
be deemed to have “beneficial ownership” of all securities that such person or
group has the right to acquire (such right, an “option right”), whether such
right is exercisable immediately or only after the passage of time), directly or
indirectly, of 35% or more of the equity securities of Holdings entitled to vote
for members of the board of directors or equivalent governing body of Holdings
on a fully diluted basis (and taking into account all such securities that such
“person” or “group” has the right to acquire pursuant to any option right); or

 

 

 

          (b) during any period of 12 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of Holdings
cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or

 

 

 

          (c) any Person or two or more Persons acting in concert shall have
acquired by contract or otherwise, or shall have entered into a contract or
arrangement that, upon consummation thereof, will result in its or their
acquisition of the power to exercise, directly or indirectly, a controlling
influence over the management or policies of Holdings, or control over the
equity securities of Holdings entitled to vote for members of the board of
directors or equivalent governing body of Holdings on a fully diluted basis (and
taking into account all such securities that such “person” or “group” has the
right to acquire pursuant to any option right) representing 35% or more of the
combined voting power of such securities; or

 

 

 

          (d) a “change of control” or any comparable term under, and as defined
in, the Senior Notes Documents shall have occurred.

7

Sotheby’s Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



                    “Closing Date” means the first date all the conditions
precedent in Section 4.01 of the Original Credit Agreement were satisfied or
waived in accordance with Section 10.01 of the Original Credit Agreement.

                    “Code” means the Internal Revenue Code of 1986.

                    “Collateral” means all of the “Collateral” referred to in
the Collateral Documents and all of the other property that is or is intended
under the terms of the Collateral Documents to be subject to Liens in favor of
the Administrative Agent for the benefit of the Secured Parties.

                    “Collateral Documents” means, collectively, the Security
Agreement, the Intellectual Property Security Agreement, the Local Law
Collateral Documents, the U.K. Collateral Documents and each of the mortgages,
collateral assignments, Security Agreement Supplements, IP Security Agreement
Supplements, security agreements, pledge agreements or other similar agreements
delivered to the Administrative Agent pursuant to Section 6.12, and each of the
other agreements, instruments or documents that creates or purports to create a
Lien in favor of the Administrative Agent for the benefit of the Secured
Parties.

                    “Commitment” means, as to each Lender, its obligation to (a)
make Revolving Credit Loans to the Borrowers pursuant to Section 2.01, (b)
purchase participations in L/C Obligations and (c) purchase participations in
Swing Line Loans, in an aggregate principal amount at any one time outstanding
not to exceed the amount set forth opposite such Lender’s name on Schedule 2.01
under the caption “Commitment” or opposite such caption in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement; provided, however, that with respect to any Foreign Currency
Revolving Credit Loan, the Commitment of the Foreign Currency Lead Lender will
include the aggregate unused Commitments of each Non-Qualifying Lender at the
time of such Foreign Currency Revolving Credit Loan.

                    “Committed Loan Notice” means a notice of (a) a U.S.
Revolving Credit Borrowing or a Foreign Currency Revolving Credit Borrowing, as
the case may be, (b) a conversion of U.S. Revolving Credit Loans from one Type
to the other, or (c) a continuation of Eurocurrency Rate Loans, pursuant to
Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit A.

                    “Company” has the meaning specified in the recital of
parties hereto.

                    “Company Class B Shares” has the meaning specified in the
recital of parties hereto.

                    “Compliance Certificate” means a certificate, duly executed
by a Responsible Officer of Holdings, demonstrating compliance with the terms of
this Agreement and such other matters as the Administrative Agent may reasonably
request, in form acceptable to the Administrative Agent.

                    “Consolidated EBITDA” means, at any date of determination,
an amount equal to Consolidated Net Income of Holdings and its Subsidiaries on a
consolidated basis for the most

8

Sotheby’s Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



recently completed Measurement Period plus (a) the following to the extent
deducted in calculating such Consolidated Net Income: (i) Consolidated Interest
Charges, (ii) the provision for Federal, state, local and foreign income taxes,
(iii) depreciation and amortization expense, (iv) any such deduction to
Consolidated Net Income as a result of any grant of stock or restricted stock
and (v) other non-recurring expenses reducing such Consolidated Net Income which
either (A) do not represent a cash item in such period or any future period (in
each case of or by Holdings and its Subsidiaries for such Measurement Period) or
(B) do not exceed $10,000,000 in the aggregate (when added to all other amounts
determined under this subclause (B)) and minus (b) the following to the extent
included in calculating such Consolidated Net Income: (i) Federal, state, local
and foreign income tax credits and (ii) all non-cash items increasing
Consolidated Net Income (in each case of or by Holdings and its Subsidiaries for
such Measurement Period).

                    “Consolidated Funded Indebtedness” means, as of any date of
determination, for Holdings and its Subsidiaries on a consolidated basis, the
sum of (a) the outstanding principal amount of all obligations, whether current
or long-term, for borrowed money (including Obligations hereunder) and all
obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments, (b) all purchase money Indebtedness, (c) all direct
obligations arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments to
the extent such obligations are considered funded debt in accordance with GAAP,
(d) all obligations in respect of the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business),
(e) Attributable Indebtedness (other than with respect to the York Capital Lease
and Indebtedness permitted under Section 7.02(i)), (f) without duplication, all
Guarantees with respect to outstanding Indebtedness of the types specified in
clauses (a) through (e) above of Persons other than the Borrowers or any
Subsidiary, and (g) all Indebtedness of the types referred to in clauses (a)
through (f) above of any partnership or joint venture (other than a joint
venture that is itself a corporation or limited liability company) in which a
Borrower or a Subsidiary is a general partner or joint venturer, unless such
Indebtedness is expressly made non-recourse to such Borrower or such Subsidiary.

                    “Consolidated Interest Charges” means, for any Measurement
Period, the sum of (a) all interest, premium payments, debt discount, fees,
charges and related expenses in connection with borrowed money (excluding
capitalized interest) or in connection with the deferred purchase price of
assets, in each case to the extent treated as interest in accordance with GAAP
and (b) the portion of rent expense under Capitalized Leases that is treated as
interest in accordance with GAAP, in each case, of or by Holdings and its
Subsidiaries on a consolidated basis for the most recently completed Measurement
Period.

                    “Consolidated Interest Coverage Ratio” means, as of any date
of determination, the ratio of (a) Consolidated EBITDA minus principal and
interest expense relating to the York Capital Lease to (b) Consolidated Interest
Charges minus the principal and interest expenses relating to the York Capital
Lease, minus any amounts included in Consolidated Interest Charges for such
period in respect of amortization of (i) discounts on the payment of settlements
with the Department of Justice and related anti-trust matters, (ii) discounts on
the existing Senior Notes, (iii) closing fees incurred in conjunction with the
amendments and restatements of the Existing Credit Agreement and this Agreement
(including any fee related to termination of the Existing

9

Sotheby’s Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



Credit Agreement) and (iv) interest accrued on amounts payable on the unfunded
senior management benefit plan of Holdings and its Subsidiaries, in each case,
of or by Holdings and its Subsidiaries on a consolidated basis for the most
recently completed Measurement Period.

                    “Consolidated Leverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Funded Indebtedness as of such date
(calculated in respect of Loans hereunder on the average daily aggregate
principal amount of such Loans during such Measurement Period) to (b)
Consolidated EBITDA for the most recently completed Measurement Period.

                    “Consolidated Net Income” means, at any date of
determination, the net income of Holdings and its Subsidiaries (excluding
extraordinary gains and extraordinary losses) on a consolidated basis for the
most recently completed Measurement Period.

                    “Consolidated Net Tangible Assets” means, at any date of
determination, the aggregate amount of assets (less applicable reserves and
other properly deductible items) after deducting therefrom (a) all current
liabilities, (b) all goodwill, trade names, trademarks, patents, unamortized
debt discount and expense and other like intangibles, and (c) the aggregate
principal amount of any Eligible Loans included in the Borrowing Base, all as
set forth on the books and records of Holdings and its consolidated subsidiaries
and computed in accordance with GAAP at such date.

                    “Consolidated Net Worth” means at any date shareholders’
equity, as shown on a consolidated balance sheet of Holdings and its
Subsidiaries prepared in accordance with GAAP at such date.

                    “Contractual Obligation” means, as to any Person, any
provision of any security issued by such Person or of any agreement, instrument
or other undertaking to which such Person is a party or by which it or any of
its property is bound.

                    “Control” means the possession, directly or indirectly, of
the power to direct or cause the direction of the management or policies of a
Person, whether through the ability to exercise voting power, by contract or
otherwise. “Controlling” and “Controlled” have meanings correlative thereto.

                    “Credit Extension” means each of the following: (a) a
Borrowing and (b) an L/C Credit Extension.

                    “Debtor Relief Laws” means the Bankruptcy Code of the United
States, and all other liquidation, conservatorship, bankruptcy, assignment for
the benefit of creditors, moratorium, rearrangement, receivership,
administration, insolvency, reorganization, or similar debtor relief Laws of the
United States or other applicable jurisdictions from time to time in effect and
affecting the rights of creditors generally.

                    “Default” means any event or condition that constitutes an
Event of Default or that, with the giving of any notice, the passage of time, or
both, would be an Event of Default.

10

Sotheby’s Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



                     “Default Rate” means (a) when used with respect to
Obligations other than Letter of Credit Fees, an interest rate equal to (i) the
Base Rate plus (ii) the Applicable Rate, if any, applicable to Base Rate Loans
plus (iii) 2% per annum; provided, however, that with respect to a Eurocurrency
Rate Loan, the Default Rate shall be an interest rate equal to the interest rate
(including any Applicable Rate and any Mandatory Cost) otherwise applicable to
such Loan plus 2% per annum and (b) when used with respect to Letter of Credit
Fees, a rate equal to the Applicable Rate plus 2% per annum.

                    “Defaulting Lender” means any Lender that (a) has failed to
fund any portion of the Revolving Credit Loans, participations in L/C
Obligations or participations in Swing Line Loans required to be funded by it
hereunder within one Business Day of the date required to be funded by it
hereunder, (b) has otherwise failed to pay over to the Administrative Agent or
any other Lender any other amount required to be paid by it hereunder within one
Business Day of the date when due, unless the subject of a good faith dispute,
or (c) has been deemed insolvent or become the subject of a bankruptcy or
insolvency proceeding.

                    “Disposition” or “Dispose” means the sale, transfer or other
disposition (including any sale and leaseback transaction) of any property by
any Person (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

                    “Dollar” and “$” mean lawful money of the United States.

                    “Domestic Guarantors” means, collectively, the Subsidiaries
of Holdings listed on Part I of Schedule 6.12 and each other Domestic Subsidiary
of Holdings that shall be required to execute and deliver a guaranty or guaranty
supplement pursuant to Section 6.12.

                    “Domestic Guaranty” means, collectively, the Domestic
Guaranty made by the Domestic Guarantors in favor of the Secured Parties,
substantially in the form of Exhibit E-1, together with each other guaranty and
guaranty supplement delivered by a Domestic Subsidiary pursuant to Section 6.12.

                    “Domestic Subsidiary” means any Subsidiary that is organized
under the laws of any political subdivision of the United States.

                    “Effective Date” means the first date on which the “Required
Lenders” (as defined in the Original Credit Agreement) have executed this
Agreement.

                    “Eligible Assignee” means (a) a Lender; (b) an Affiliate of
a Lender; (c) an Approved Fund; and (d) any other Person (other than a natural
person) approved by (i) the Administrative Agent, (ii) in the case of any
assignment of a Revolving Commitment, the L/C Issuer and the Swing Line Lender,
and (iii) unless an Event of Default has occurred and is continuing, the
Borrowers (each such approval not to be unreasonably withheld or delayed);
provided that notwithstanding the foregoing, “Eligible Assignee” shall not
include Holdings or any of Holdings’ Affiliates or Subsidiaries; and provided
further that an Eligible Assignee shall only include a Lender, and Affiliate of
a Lender or another Person which, through its Lending

11

Sotheby’s Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



Offices, is capable of lending the applicable Foreign Currencies to the relevant
Borrowers without the imposition of any Taxes or additional Taxes, as the case
may be.

                    “Eligible Loans” means notes made in favor of, or loan
advances made by, Holdings or any of its Subsidiaries in connection with
Holdings’ or such Subsidiary’s lending and financing activities; provided that
no Lien shall be in existence on such notes or loan advances, except for any
Liens under the Collateral Documents.

                    “EMU” means the economic and monetary union in accordance
with the Treaty of Rome 1957, as amended by the Single European Act 1986, the
Maastricht Treaty of 1992 and the Amsterdam Treaty of 1998.

                    “EMU Legislation” means the legislative measures of the
European Council for the introduction of, changeover to or operation of a single
or unified European currency.

                    “Environmental Liability” means any liability, contingent or
otherwise (including any liability for damages, costs of environmental
remediation, fines, penalties or indemnities), of the Borrower, any other Loan
Party or any of their respective Subsidiaries directly or indirectly resulting
from or based upon (a) violation of any Environmental Law, (b) the generation,
use, handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

                    “Equity Interests” means, with respect to any Person, all of
the shares of capital stock of (or other ownership or profit interests in) such
Person, all of the warrants, options or other rights for the purchase or
acquisition from such Person of shares of capital stock of (or other ownership
or profit interests in) such Person, all of the securities convertible into or
exchangeable for shares of capital stock of (or other ownership or profit
interests in) such Person or warrants, rights or options for the purchase or
acquisition from such Person of such shares (or such other interests), and all
of the other ownership or profit interests in such Person (including
partnership, member or trust interests therein), whether voting or nonvoting,
and whether or not such shares, warrants, options, rights or other interests are
outstanding on any date of determination.

                    “Equivalent” in Dollars of any Foreign Currency on any date
means the equivalent in Dollars of such Foreign Currency as determined by the
Administrative Agent or the L/C Issuer, as the case may be, at such time on the
basis of the Spot Rate (determined in respect of the most recent Revaluation
Date) for the purchase of Dollars with such Foreign Currency and the
“Equivalent” in any Foreign Currency of Dollars on any date means the equivalent
in such Foreign Currency of Dollars as determined by the Administrative Agent or
the L/C Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Foreign Currency with Dollars.

                    “ERISA” means the Employee Retirement Income Security Act of
1974.

                    “ERISA Affiliate” means any trade or business (whether or
not incorporated) under common control with a Borrower within the meaning of
Section 414(b) or (c) of the Code

12

Sotheby’s Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



(and Sections 414(m) and (o) of the Code for purposes of provisions relating to
Section 412 of the Code).

                    “ERISA Event” means (a) a Reportable Event with respect to a
Pension Plan; (b) a withdrawal by a Borrower or any ERISA Affiliate from a
Pension Plan subject to Section 4063 of ERISA during a plan year in which it was
a substantial employer (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under Section
4062(e) of ERISA; (c) a complete or partial withdrawal by a Borrower or any
ERISA Affiliate from a Multiemployer Plan or notification that a Multiemployer
Plan is in reorganization; (d) the filing of a notice of intent to terminate,
the treatment of a Plan amendment as a termination under Sections 4041 or 4041A
of ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (e) an event or condition which constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; (f) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon a Borrower or
any ERISA Affiliate; or (g) any other event similar to those described in
clauses (a) through (f) above with respect to any Foreign Plan.

                    “Euro” and “EUR” mean the lawful currency of the
Participating Member States introduced in accordance with the EMU Legislation.

                    “Eurocurrency Rate” means, for any Interest Period, with
respect to a Eurocurrency Rate Loan, the rate per annum (rounded upward, if
necessary, to the next 1/100th of 1%) determined by the Administrative Agent as
follows:

 

 

 

                    Eurocurrency Rate =

 

Eurocurrency Base Rate             

 

 

  1.00 - Eurocurrency Reserve Percentage

                                        Where,

                    “Eurocurrency Base Rate” means, for such Interest Period,
the rate per annum equal to the British Bankers Association LIBOR Rate (“BBA
LIBOR”), as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period, for deposits in Dollars or Euros
and at approximately 11:00 a.m. London time on the first day of such Interest
Period for deposits in Pounds (in each case, for delivery on the first day of
such Interest Period) with a term equivalent to such Interest Period. If such
rate is not available at such time for any reason, then the “Eurocurrency Base
Rate” for such Interest Period shall be the rate per annum determined by the
Administrative Agent to be the rate at which deposits for delivery on the first
day of such Interest Period in same day funds in the approximate amount of the
Eurocurrency Rate Loan being made, continued or converted by Bank of America and
with a term equivalent to such Interest Period would be offered by Bank of
America’s London Branch to major banks in the London interbank eurocurrency
market at their request at approximately 11:00 a.m. (London time) two Business
Days prior to the first day of such Interest Period in the case of deposits in
Dollars or Euros and on the first day of such Interest Period for deposits in
Pounds.

13

Sotheby’s Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



                    “Eurocurrency Rate Loan” means a Revolving Credit Loan that
bears interest at a rate based on the Eurocurrency Rate.

                    “Eurocurrency Reserve Percentage” means for any day during
any Interest Period the reserve percentage (expressed as a decimal, carried out
to five decimal places) in effect on such day, whether or not applicable to any
Lender, under regulations issued from time to time by the FRB for determining
the maximum reserve requirement (including any emergency, supplemental or other
marginal reserve requirement) with respect to Eurocurrency funding (currently
referred to as “Eurocurrency liabilities”). The Eurocurrency Rate for each
outstanding Eurocurrency Rate Loan shall be adjusted automatically as of the
effective date of any change in the Eurocurrency Reserve Percentage.

                    “Event of Default” has the meaning specified in Section
8.01.

                    “Excluded Taxes” means, with respect to the Administrative
Agent, any Lender, the L/C Issuer or any other recipient of any payment to be
made by or on account of any obligation of the Borrowers hereunder, (a) taxes
imposed on or measured by its overall net income (however denominated), and
franchise taxes imposed on it (in lieu of net income taxes), by the jurisdiction
(or any political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located, (b) any branch
profits taxes imposed by the United States or any similar tax imposed by any
other jurisdiction in which a Borrower is located and (c) in the case of a
Foreign Lender (other than an assignee pursuant to a request by a Borrower under
Section 10.13), any withholding tax that is imposed on amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party hereto (or
designates a new Lending Office) or is attributable to such Foreign Lender’s
failure or inability (other than as a result of a Change in Law) to comply with
Section 3.01(e), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from a Borrower with respect to such
withholding tax pursuant to Section 3.01(a).

                    “Exempt Subsidiaries” means the First-Tier Foreign CFC
Subsidiaries (other than Sotheby’s Hong Kong Ltd. and its Subsidiaries) the
Equity Interests of which are not subject to any Local Law Collateral Documents
and their respective Subsidiaries which are not party to any Collateral
Documents.

                    “Existing Credit Agreement” means that certain Credit
Agreement dated as of March 4, 2004 among Holdings, the Company and certain of
their subsidiaries as borrowers, General Electric Capital Corporation, as agent,
and a syndicate of lenders as amended to the date hereof.

                    “Extraordinary Receipt” means any cash received by or paid
to or for the account of any Person not in the ordinary course of business,
including pension plan reversions, proceeds of insurance (other than proceeds of
business interruption insurance to the extent such proceeds constitute
compensation for lost earnings), condemnation awards (and payments in lieu
thereof), indemnity payments and any purchase price adjustments; provided,
however, that an Extraordinary Receipt shall not include cash receipts from
proceeds of insurance, condemnation

14

Sotheby’s Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



awards (or payments in lieu thereof) or indemnity payments to the extent that
such proceeds, awards or payments (a) in respect of loss or damage to equipment,
fixed assets or real property are applied (or in respect of which expenditures
were previously incurred) to replace or repair the equipment, fixed assets or
real property in respect of which such proceeds were received in accordance with
the terms of Section 2.05(b)(iii) or (b) are received by any Person in respect
of any third party claim against such Person and applied to pay (or to reimburse
such Person for its prior payment of) such claim and the costs and expenses of
such Person with respect thereto.

                    “Facility” means, at any time, the aggregate amount of the
Lenders’ Commitments at such time.

                    “Federal Funds Rate” means, for any day, the rate per annum
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published by the Federal Reserve Bank of New York
on the Business Day next succeeding such day; provided that (a) if such day is
not a Business Day, the Federal Funds Rate for such day shall be such rate on
such transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate (rounded upward, if necessary, to a whole multiple of 1/100 of 1%)
charged to Bank of America on such day on such transactions as determined by the
Administrative Agent.

                    “Fee Letter” means collectively (a) the letter agreement,
dated September 1, 2005 among Holdings, the Administrative Agent and the
Arrangers and (b) the letter agreement, dated September 1, 2005 among Holdings,
the Administrative Agent and Banc of America Securities LLC.

                    “First-Tier Foreign CFC Subsidiary” means a CFC that is
directly owned by Holdings or one or more Domestic Subsidiaries.

                    “Foreign Currency” means each of Euro and Pounds and each
other currency that is approved as an Alternative L/C Currency.

                    “Foreign Currency Incremental Loan” has the meaning
specified in Section 2.09.

                    “Foreign Currency Lead Lender” means Bank of America, in its
capacity as Foreign Currency Lead Lender, or any successor Foreign Currency Lead
Lender hereunder.

                    “Foreign Currency Revolving Credit Borrowing” means a
borrowing consisting of simultaneous Foreign Currency Revolving Credit Loans
having the same Interest Period made by the applicable Lenders pursuant to
Section 2.01.

                    “Foreign Currency Revolving Credit Loan” has the meaning
specified in Section 2.01.

                    “Foreign Currency Sublimit” means an amount equal to the
lesser of the Commitments and the Equivalent in the applicable foreign
currencies of $80,000,000. The Foreign Currency Sublimit is part of, and not in
addition to, the Commitments.

15

Sotheby’s Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



                    “Foreign Government Scheme or Arrangement” has the meaning
specified in Section 5.04(d).

                    “Foreign Lender” means any Lender other than a U.K. Lender
that is organized under the laws of a jurisdiction other than that in which a
Borrower is resident for tax purposes. For purposes of this definition, the
United States, each State thereof and the District of Columbia shall be deemed
to constitute a single jurisdiction.

                    “Foreign Plan” has the meaning specified in Section 5.04(d).

                    “Foreign Subsidiary” means each Subsidiary of Holdings that
is not a Domestic Subsidiary.

                    “FRB” means the Board of Governors of the Federal Reserve
System of the United States.

                    “Fund” means any Person (other than a natural person) that
is (or will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business.

                    “GAAP” means generally accepted accounting principles in the
United States set forth in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board or
such other principles as may be approved by a significant segment of the
accounting profession in the United States, that are applicable to the
circumstances as of the date of determination, consistently applied.

                    “Governmental Authority” means the government of the United
States or any other nation, or of any political subdivision thereof, whether
state or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

                    “Granting Lender” has the meaning specified in Section
10.06(i).

                    “Guarantee” means, as to any Person, any (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation, (ii) to purchase or lease
property, securities or services for the purpose of assuring the obligee in
respect of such Indebtedness or other obligation of the payment or performance
of such Indebtedness or other obligation, (iii) to maintain working capital,
equity capital or any other financial statement condition or liquidity or level
of income or cash flow of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation, or (iv) entered into for
the purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or

16

Sotheby’s Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness or other obligation of any other Person, whether or not such
Indebtedness or other obligation is assumed by such Person (or any right,
contingent or otherwise, of any holder of such Indebtedness to obtain any such
Lien). The amount of any Guarantee shall be deemed to be an amount equal to the
stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. The term “Guarantee” as a
verb has a corresponding meaning.

                    “Guarantors” means, collectively, the Domestic Guarantors
and the U.K. Guarantors.

                    “Hazardous Materials” means all explosive or radioactive
substances or wastes and all hazardous or toxic substances, wastes or other
pollutants, including petroleum or petroleum distillates, asbestos or
asbestos-containing materials, polychlorinated biphenyls, radon gas, infectious
or medical wastes and all other substances or wastes of any nature regulated
pursuant to any Environmental Law.

                    “Hedge Bank” means any Person that, at the time it enters
into a Secured Hedge Agreement, is a Lender or an Affiliate of a Lender, in its
capacity as a party to such Secured Hedge Agreement.

                    “Holdings” has the meaning specified in the introductory
paragraph hereto.

                    “Hong Kong Dollars” means the lawful currency of the Hong
Kong Special Administrative Region of the People’s Republic of China.

                    “Immaterial Subsidiary” means any Domestic Subsidiary or any
Foreign Subsidiary organized under the laws of England, in each case listed on
Schedule 5.21, unless such entity shall have executed a Domestic Guaranty or a
U.K. Guaranty, as the case may be, and such other Collateral Documents as the
Administrative Agent shall reasonably request.

                    “Indebtedness” means, as to any Person at a particular time,
without duplication, all of the following, whether or not included as
indebtedness or liabilities in accordance with GAAP:

 

 

 

          (a) all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;

 

 

 

          (b) the maximum amount of all direct or contingent obligations of such
Person arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments;

 

 

 

          (c) net obligations of such Person under any Swap Contract;

17

Sotheby’s Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




 

 

 

          (d) all obligations of such Person to pay the deferred purchase price
of property or services (other than trade accounts payable in the ordinary
course of business and not past due for more than 60 days after the date on
which such trade account was created);

 

 

 

          (e) indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;

 

 

 

          (f) all Attributable Indebtedness in respect of Capitalized Leases and
Synthetic Lease Obligations of such Person and all Synthetic Debt of such
Person;

 

 

 

          (g) all obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any Equity Interest in such
Person or any other Person or any warrant, right or option to acquire such
Equity Interest, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and

 

 

 

          (h) all Guarantees of such Person in respect of any of the foregoing.

                    For all purposes hereof, the Indebtedness of any Person
shall include the Indebtedness of any partnership or joint venture (other than a
joint venture that is itself a corporation or limited liability company) in
which such Person is a general partner or a joint venturer, unless such
Indebtedness is expressly made non-recourse to such Person. The amount of any
net obligation under any Swap Contract on any date shall be deemed to be the
Swap Termination Value thereof as of such date.

                    “Indemnified Taxes”means Taxes other than Excluded Taxes.

                    “Indemnitees” has the meaning specified in Section 10.04(b).

                    “Information” has the meaning specified in Section 10.07.

                    “Information Memorandum” means the information memorandum
used by the Arrangers in connection with the syndication of the Commitments.

                    “Intellectual Property Security Agreement” has the meaning
specified in Section 4.01(a)(iv).

                    “Interest Payment Date” means, (a) as to any Eurocurrency
Rate Loan, the last day of each Interest Period applicable to such Loan and the
Maturity Date; provided, however, that if any Interest Period for a Eurocurrency
Rate Loan exceeds three months, the respective dates that fall every three
months after the beginning of such Interest Period shall also be Interest
Payment Dates; and (b) as to any Base Rate Loan or Swing Line Loan, the last
Business Day of each March, June, September and December and the Maturity Date.

18

Sotheby’s Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



                    “Interest Period” means, as to each Eurocurrency Rate Loan,
the period commencing on the date such Eurocurrency Rate Loan is disbursed or
converted to or continued as a Eurocurrency Rate Loan and ending on the date
one, two, three or six months thereafter, or, to the extent that the
Administrative Agent has confirmed to the applicable Borrower that such a period
is available, 7 Business Days thereafter, in each case, as selected by the
applicable Borrower in its Committed Loan Notice; provided that:

 

 

 

          (a) any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

 

 

 

          (b) any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

 

 

 

          (c) no Interest Period shall extend beyond the Maturity Date.

                    “Internal Control Event” means a material weakness in, or
fraud that involves management or other employees who have a significant role
in, Holdings’ internal controls over financial reporting, in each case as
described in the Securities Laws.

                    “Investment” means, as to any Person, any direct or indirect
acquisition or investment by such Person, whether by means of (a) the purchase
or other acquisition of Equity Interests of another Person, (b) a loan, advance
or capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person, or (c) the
purchase or other acquisition (in one transaction or a series of transactions)
of assets of another Person that constitute a business unit or all or a
substantial part of the business of, such Person. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

                    “IP Rights” has the meaning specified in Section 5.17.

                    “IP Security Agreement Supplement” has the meaning specified
in Section 10(g) of the Security Agreement.

                    “IRS” means the United States Internal Revenue Service.

                    “ISP” means, with respect to any Letter of Credit, the
“International Standby Practices 1998” published by the Institute of
International Banking Law & Practice (or such later version thereof as may be in
effect at the time of issuance).

                    “Issuer Documents” means with respect to any Letter of
Credit, the Letter of Credit Application, and any other document, agreement and
instrument entered into by the L/C Issuer and a Borrower (or any Subsidiary) or
in favor the L/C Issuer and relating to any such Letter of Credit.

19

Sotheby’s Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



                    “Laws” means, collectively, all international, foreign,
Federal, state and local statutes, treaties, rules, guidelines, regulations,
ordinances, codes and administrative or judicial precedents or authorities,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority, in each case whether or not having the force of law.

                    “L/C Advance” means, with respect to each Lender, such
Lender’s funding of its participation in any L/C Borrowing in accordance with
its Applicable Percentage.

                    “L/C Borrowing” means an extension of credit resulting from
a drawing under any Letter of Credit which has not been reimbursed on the date
when made or refinanced as a Revolving Credit Borrowing.

                    “L/C Credit Extension” means, with respect to any Letter of
Credit, the issuance thereof or extension of the expiry date thereof, or the
increase of the amount thereof.

                    “L/C Issuer” means Bank of America in its capacity as issuer
of Letters of Credit hereunder, or any successor issuer of Letters of Credit
hereunder, or, with respect to Letters of Credit denominated in Pounds or Euros,
any Eligible Assignee that has been approved by the Administrative Agent as an
L/C Issuer and that has executed and delivered to the Administrative Agent an
L/C Issuer Joinder Agreement pursuant to Section 10.14, unless such Eligible
Assignee has been released from its obligation as an L/C Issuer pursuant to
Section 10.14.

                    “L/C Issuer Joinder Agreement” means an agreement in
substantially the form of Exhibit I hereto.

                    “L/C Obligations” means, as at any date of determination,
the aggregate amount available to be drawn under all outstanding Letters of
Credit plus the aggregate of all Unreimbursed Amounts, including all L/C
Borrowings. For purposes of computing the amount available to be drawn under any
Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.06. For all purposes of this Agreement, if on any date
of determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

                    “Lender” has the meaning specified in the introductory
paragraph hereto and, as the context requires, includes the Swing Line Lender
and/or the Foreign Currency Lead Lender. In connection with Foreign Currency
Revolving Credit Loans, the term “Lender” shall also include any Affiliate of a
Lender designated in writing by such Lender to the Administrative Agent as a
“Lender” solely for purposes of making Foreign Currency Revolving Credit Loans.

                    “Lending Office” means, as to any Lender, the office or
offices of such Lender described as such in such Lender’s Administrative
Questionnaire, or such other office or offices as a Lender may from time to time
notify the Borrowers and the Administrative Agent.

20

Sotheby’s Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



                    “Letter of Credit” means any standby letter of credit, or
similar instrument customarily issued in the applicable Foreign Currency
including, without limitation, bank guaranties, issued hereunder.

                    “Letter of Credit Application” means an application and
agreement for the issuance or amendment of a Letter of Credit in the form from
time to time in use by the L/C Issuer.

                    “Letter of Credit Expiration Date” means the day that is
seven days prior to the Maturity Date then in effect for the Facility (or, if
such day is not a Business Day, the next preceding Business Day).

                    “Letter of Credit Fee” has the meaning specified in Section
2.03(i).

                    “Letter of Credit Sublimit” means an amount equal to
$50,000,000. The Letter of Credit Sublimit is part of, and not in addition to,
the Facility.

                    “Lien” means any mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance, lien (statutory or other), charge,
or preference, priority or other security interest or preferential arrangement
in the nature of a security interest of any kind or nature whatsoever (including
any conditional sale or other title retention agreement, any easement, right of
way or other encumbrance on title to real property, and any financing lease
having substantially the same economic effect as any of the foregoing).

                    “Loan” means an extension of credit by a Lender to a
Borrower under Article II in the form of a U.S. Revolving Credit Loan, a Foreign
Currency Revolving Credit Loan or a Swing Line Loan.

                    “Loan Documents” means, collectively, (a) this Agreement,
(b) the Notes, (c) the Domestic Guaranty, (d) the U.K. Guaranty, (e) the
Collateral Documents, (f) the Fee Letter, (g) each Issuer Document, (h) each
Secured Hedge Agreement and (i) each Secured Cash Management Agreement; provided
that for purposes of the definition of “Material Adverse Effect” and Articles IV
through IX, “Loan Documents” shall not include Secured Hedge Agreements or
Secured Cash Management Agreements.

                    “Loan Parties” means, collectively, the Borrowers and each
Guarantor.

                    “Local Law Collateral Documents” means, in respect of the
Equity Interests in any First-Tier Foreign CFC Subsidiaries contemplated to be
pledged by the terms hereof for the benefit of the Secured Parties, all
documents necessary to grant and perfect, under the laws of the jurisdiction of
organization of such First-Tier Foreign CFC Subsidiary, the security interest
granted or contemplated to be granted, pursuant to the Security Agreement, in
the Equity Interests of such First-Tier Foreign CFC Subsidiary, together with an
opinion of local counsel qualified in such jurisdiction of organization in form
and substance satisfactory to the Administrative Agent.

                    “Master Subordination Agreement” has the meaning specified
in Section 6.14.

21

Sotheby’s Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



                    “Mandatory Cost” means, with respect to any period, the
percentage rate per annum determined in accordance with Schedule 1.01.

                    “Material Adverse Effect” means (a) a material adverse
change in, or a material adverse effect upon, the operations, business,
properties, liabilities (actual or contingent), condition (financial or
otherwise) or prospects of Holdings and its Subsidiaries taken as a whole; (b) a
material impairment of the rights and remedies of the Administrative Agent or
any Lender under any Loan Document, or of the ability of any Loan Party to
perform its obligations under any Loan Document to which it is a party; or (c) a
material adverse effect upon the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Document to which it is a
party.

                    “Maturity Date” means September 7, 2010; provided that in
the event that any of the Senior Notes are outstanding on July 1, 2008 and (i)
the Borrowers shall not have deposited cash and Cash Equivalents in an amount
sufficient to redeem and pay in full such Senior Notes in a deposit account
under the sole dominion and control of the Administrative Agent upon terms and
conditions satisfactory to the Administrative Agent or (ii) the Borrowers shall
not have demonstrated their ability to redeem and pay in full such Senior Notes
in a manner satisfactory to the Administrative Agent and the Lenders, then the
Maturity Date shall be July 1, 2008.

                    “Measurement Period” means, at any date of determination,
the most recently completed four fiscal quarters of Holdings.

                    “Moody’s” means Moody’s Investors Service, Inc. and any
successor thereto.

                    “Multiemployer Plan” means any employee benefit plan of the
type described in Section 4001(a)(3) of ERISA, to which a Borrower or any ERISA
Affiliate makes or is obligated to make contributions, or during the preceding
five plan years, has made or been obligated to make contributions.

                    “Net Cash Proceeds” means:

 

 

 

          (a) with respect to any Disposition by any Loan Party or any of its
Subsidiaries, or any Extraordinary Receipt received or paid to the account of
any Loan Party or any of its Subsidiaries, the excess, if any, of (i) the sum of
cash and Cash Equivalents received in connection with such transaction
(including any cash or Cash Equivalents received by way of deferred payment
pursuant to, or by monetization of, a note receivable or otherwise, but only as
and when so received) over (ii) the sum of (A) the principal amount of any
Indebtedness that is secured by the applicable asset and that is required to be
repaid in connection with such transaction (other than Indebtedness under the
Loan Documents), (B) the reasonable and customary out-of-pocket expenses
incurred by such Loan Party or such Subsidiary in connection with such
transaction and (C) income taxes reasonably estimated to be actually payable
within two years of the date of the relevant transaction as a result of any gain
recognized in connection therewith; provided that, if the amount of any
estimated taxes pursuant to subclause (C) exceeds the amount of taxes actually
required to be paid in cash in respect of such Disposition, the aggregate amount
of such excess shall constitute Net Cash Proceeds;

22

Sotheby’s Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




 

 

 

          (b) with respect to the incurrence or issuance of any Indebtedness by
any Loan Party or any of its Subsidiaries, the excess of (i) the sum of the cash
and Cash Equivalents received in connection with such transaction over (ii) the
underwriting discounts and commissions, and other reasonable and customary
out-of-pocket expenses, incurred by such Loan Party or such Subsidiary in
connection therewith; and

 

 

 

          (c) with respect to any license of intellectual property by any Loan
Party or any of its Subsidiaries, the amount of the cash and Cash Equivalents
received in connection with such transaction as an upfront one time payment (or
a similar payment or related payments) made in excess of scheduled royalty or
similar payments in connection with such license.

                    “Non-Extension Notice Date” has the meaning specified in
Section 2.03(b)(iii).

                    “Non-Qualifying Lender” means a Lender that is not a
Qualifying Lender that has been approved as a Non-Qualifying Lender for purposes
of this Agreement by the Foreign Currency Lead Lender and the Swing Line Lender
in their sole discretion.

                    “Note” means a promissory note made by the Borrowers in
favor of a Lender evidencing Revolving Credit Loans or Swing Line Loans, as the
case may be, made by such Lender, substantially in the form of Exhibit C-1 or
Exhibit C-2, as applicable.

                    “NPL” means the National Priorities List under CERCLA.

                    “Oatshare” has the meaning specified in the recital of
parties hereto.

                    “Obligations” means all advances to, and debts, liabilities,
obligations, covenants and duties of, any Loan Party arising under any Loan
Document or otherwise with respect to any Loan or Letter of Credit, whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Loan Party or any Affiliate thereof of any proceeding under any Debtor Relief
Laws naming such Person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding.

                    “Original Credit Agreement” has the meaning set forth in the
Preliminary Statements hereto.

                    “Organization Documents” means, (a) with respect to any
corporation, the certificate or articles of incorporation and the bylaws (or
equivalent or comparable constitutive documents with respect to any non-U.S.
jurisdiction and, with respect to corporations incorporated in the United
Kingdom, certificates of incorporation on any change of name); (b) with respect
to any limited liability company, the certificate or articles of formation or
organization and operating agreement; and (c) with respect to any partnership,
joint venture, trust or other form of business entity, the partnership, joint
venture or other applicable agreement of formation or organization and any
agreement, instrument, filing or notice with respect thereto filed in connection
with its formation or organization with the applicable Governmental

23

Sotheby’s Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



Authority in the jurisdiction of its formation or organization and, if
applicable, any certificate or articles of formation or organization of such
entity.

                    “Other Taxes” means all present or future stamp, documentary
or other similar taxes or any other excise or property taxes, charges or similar
levies arising from any payment made hereunder or under any other Loan Document
or from the execution, delivery or enforcement of, or otherwise with respect to,
this Agreement or any other Loan Document.

                    “Outstanding Amount” means (a) with respect to Revolving
Credit Loans and Swing Line Loans on any date, the aggregate outstanding
principal amount thereof (calculated in respect of Loans denominated in a
Foreign Currency on the Equivalent thereof in Dollars at such time) after giving
effect to any borrowings and prepayments or repayments of Revolving Credit Loans
and Swing Line Loans, as the case may be, occurring on such date; and (b) with
respect to any L/C Obligations on any date, the amount (calculated in respect of
Letters of Credit denominated in a Foreign Currency on the Equivalent thereof in
Dollars at such time) of such L/C Obligations on such date after giving effect
to any L/C Credit Extension occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements by the Borrowers of Unreimbursed Amounts.

                    “Overnight Rate” means, for any day, (a) with respect to any
amount denominated in Dollars, the greater of (i) the Federal Funds Rate and
(ii) an overnight rate determined by the Administrative Agent, the L/C Issuer,
or the Swing Line Lender, as the case may be, in accordance with banking
industry rules on interbank compensation, and (b) with respect to any amount
denominated in a Foreign Currency, the rate of interest per annum at which
overnight deposits in the applicable Foreign Currency, in an amount
approximately equal to the amount with respect to which such rate is being
determined, would be offered for such day by a branch or Affiliate of Bank of
America in the applicable offshore interbank market for such currency to major
banks in such interbank market.

                    “Participant” has the meaning specified in Section 10.06(d).

                    “Participating Member State” means each state so described
in any EMU Legislation.

                    “PBGC” means the Pension Benefit Guaranty Corporation.

                    “Pension Plan” means any “employee pension benefit plan” (as
such term is defined in Section 3(2) of ERISA), other than a Multiemployer Plan,
that is subject to Title IV of ERISA and is sponsored or maintained by a
Borrower or any ERISA Affiliate or to which a Borrower or any ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding five plan years.

                    “Person” means any natural person, corporation, limited
liability company, trust, joint venture, association, company, partnership,
Governmental Authority or other entity.

24

Sotheby’s Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



                    “Plan” means any “employee benefit plan” (as such term is
defined in Section 3(3) of ERISA) established by a Borrower or, with respect to
any such plan that is subject to Section 412 of the Code or Title IV of ERISA,
any ERISA Affiliate.

                    “Pledged Debt” has the meaning specified in Section
1(d)(iv)of the Security Agreement.

                    “Pledged Equity” has the meaning specified in Section
1(d)(iii)of the Security Agreement.

                    “Pounds” or “£” means lawful money of the United Kingdom.

 

 

 

          “Qualifying Lender” means a “U.K. Qualified Lender”, as such term is
defined in Section 3.01(g).

                    “Recapitalization” has the meaning set forth in the
Preliminary Statements hereto.

                    “Register” has the meaning specified in Section 10.06(c).

                    “Registered Public Accounting Firm” has the meaning
specified by the Securities Laws and shall be independent of Holdings as
prescribed by the Securities Laws.

                    “Related Documents” means the Transaction Agreement and such
other documents effecting the Recapitalization, if any.

                    “Related Parties” means, with respect to any Person, such
Person’s Affiliates and the partners, directors, officers, employees and agents
of such Person and of such Person’s Affiliates.

                    “Reportable Event” means any of the events set forth in
Section 4043(c) of ERISA, other than events for which the 30 day notice period
has been waived.

                    “Request for Credit Extension” means (a) with respect to a
Borrowing, conversion or continuation of Revolving Credit Loans, a Committed
Loan Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Application, and (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice.

                    “Required Lenders” means, as of any date of determination,
Lenders holding more than 50% of the sum of the (a) Total Outstandings (with the
aggregate amount of each Lender’s risk participation and funded participation in
L/C Obligations and Swing Line Loans being deemed “held” by such Lender for
purposes of this definition) and (b) aggregate unused Commitments; provided that
the unused Commitment of, and the portion of the Total Outstandings held or
deemed held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.

                    “Responsible Officer” means, in the case of a Loan Party
incorporated under the Laws of England and Wales, a director of such U.K. Loan
Party and, in the case of any other Loan Party, the chief executive officer,
president, chief financial officer, treasurer or assistant

25

Sotheby’s Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



treasurer of a Loan Party and any other officer of the applicable Loan Party so
designated by any of the foregoing officers in a notice to the Administrative
Agent. Any document delivered hereunder that is signed by a Responsible Officer
of a Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.

                    “Restricted Payment” means any dividend or other
distribution (whether in cash, securities or other property) with respect to any
capital stock or other Equity Interest of any Person or any of its Subsidiaries,
or any payment (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, defeasance, acquisition, cancellation or termination of any such
capital stock or other Equity Interest, or on account of any return of capital
to any Person’s stockholders, partners or members (or the equivalent of any
thereof), or any option, warrant or other right to acquire any such dividend or
other distribution or payment.

                    “Revaluation Date” means (a) with respect to any Loan, each
of the following: (i) each date of a Borrowing of a Eurocurrency Rate Loan
denominated in a Foreign Currency, (ii) each date of a continuation of a
Eurocurrency Rate Loan denominated in a Foreign Currency pursuant to Section
2.02, and (iii) such additional dates as the Administrative Agent shall
determine or the Required Lenders shall require; and (b) with respect to any
Letter of Credit, each of the following: (i) each date of issuance of a Letter
of Credit denominated in a Foreign Currency, (ii) each date of an amendment of
any such Letter of Credit having the effect of increasing the amount thereof
(solely with respect to the increased amount), (iii) each date of any payment by
the L/C Issuer under any Letter of Credit denominated in a Foreign Currency, and
(iv) such additional dates as the Administrative Agent or the L/C Issuer shall
determine or the Required Lenders shall require.

                    “Revolving Credit Borrowing” means a U.S. Revolving Credit
Borrowing and/or a Foreign Currency Revolving Credit Borrowing, as the context
may require.

                    “Revolving Credit Loan” means a U.S. Revolving Credit Loan
and/or a Foreign Currency Revolving Credit Loan, as the context may require.

                    “S&P” means Standard & Poor’s Ratings Services, a division
of The McGraw-Hill Companies, Inc., and any successor thereto.

                    “Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

                    “SEC” means the Securities and Exchange Commission, or any
Governmental Authority succeeding to any of its principal functions.

                    “Secured Cash Management Agreement” means any Cash
Management Agreement that is entered into by and between any Borrower and any
Cash Management Bank.

                    “Secured Hedge Agreement” means any interest rate Swap
Contract permitted under Article VI or VII that is entered into by and between
any Borrower and any Hedge Bank.

26

Sotheby’s Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



                    “Secured Parties” means, collectively, the Administrative
Agent, the Lenders, the L/C Issuer, the Hedge Banks, the Cash Management Banks,
each co-agent or sub-agent appointed by the Administrative Agent from time to
time pursuant to Section 9.05, and the other Persons the Obligations owing to
which are or are purported to be secured by the Collateral under the terms of
the Collateral Documents.

                    “Securities Laws” means the Securities Act of 1933, the
Securities Exchange Act of 1934, Sarbanes-Oxley, and the applicable accounting
and auditing principles, rules, standards and practices promulgated, approved or
incorporated by the SEC or the Public Company Accounting Oversight Board.

                    “Security Agreement” has the meaning specified in
Section 4.01(a)(iii).

                    “Security Agreement Supplement” has the meaning specified in
Section 21(b) of the Security Agreement.

                    “Sellers” has the meaning specified in the Preliminary
Statements hereto.

                    “Senior Notes” means the 6 7/8% senior notes of Holdings due
2009 in an aggregate principal amount of $100,000,000 issued and sold pursuant
to the Senior Notes Documents.

                    “Senior Notes Documents” means the Senior Notes Indenture,
the Senior Notes and all other agreements, instruments and other documents
pursuant to which the Senior Notes have been or will be issued or otherwise
setting forth the terms of the Senior Notes.

                    “Senior Notes Indenture” means the Indenture dated as of
June 17, 1998 and entered into by Holdings and Chase Manhattan Bank, as trustee,
as supplemented by the Indenture dated as of February 5, 1999.

                    “Solvent” and “Solvency” mean, with respect to any Person on
any date of determination, that on such date (a) the fair value of the property
of such Person is greater than the total amount of liabilities, including
contingent liabilities, of such Person, (b) the present fair salable value of
the assets of such Person is not less than the amount that will be required to
pay the probable liability of such Person on its debts as they become absolute
and matured, (c) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person’s ability to pay such debts
and liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital and (e) in
the case of any Person which is a company incorporated under the laws of England
and Wales or Scotland, such company is not unable to pay its debts within the
meaning of Section 123 of the Insolvency Act 1986. The amount of contingent
liabilities at any time shall be computed as the amount that, in the light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.

                    “Sotheby’s” has the meaning specified in the recital of
parties hereto.

                    “SPC” has the meaning specified in Section 10.06(i).

27

Sotheby’s Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



                    “Spot Rate” for a currency means the rate determined by the
Administrative Agent or the L/C Issuer, as applicable, to be the rate quoted by
the Person acting in such capacity as the spot rate for the purchase by such
Person of such currency with another currency through its principal foreign
exchange trading office at approximately 11:00 a.m. on the date two Business
Days prior to the date as of which the foreign exchange computation is made;
provided that the Administrative Agent or the L/C Issuer may obtain such spot
rate from another financial institution designated by the Administrative Agent
or the L/C Issuer if the Person acting in such capacity does not have as of the
date of determination a spot buying rate for any such currency; and provided
further that the L/C Issuer may use such spot rate quoted on the date as of
which the foreign exchange computation is made in the case of any Letter of
Credit denominated in a Foreign Currency.

                    “SPTC Delaware” means SPTC Delaware LLC, a Delaware limited
liability company, and each other “Eligible SPV” (as such term is defined in the
Trademark License Agreement).

                    “Subsidiary” of a Person means a corporation, partnership,
joint venture, limited liability company or other business entity of which a
majority of the shares of securities or other interests having ordinary voting
power for the election of directors or other governing body (other than
securities or interests having such power only by reason of the happening of a
contingency) are at the time beneficially owned, or the management of which is
otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of Holdings.

                    “Swap Contract” means (a) any and all rate swap
transactions, basis swaps, credit derivative transactions, forward rate
transactions, commodity swaps, commodity options, forward commodity contracts,
equity or equity index swaps or options, bond or bond price or bond index swaps
or options or forward bond or forward bond price or forward bond index
transactions, interest rate options, forward foreign exchange transactions, cap
transactions, floor transactions, collar transactions, currency swap
transactions, cross-currency rate swap transactions, currency options, spot
contracts, or any other similar transactions or any combination of any of the
foregoing (including any options to enter into any of the foregoing), whether or
not any such transaction is governed by or subject to any master agreement, and
(b) any and all transactions of any kind, and the related confirmations, which
are subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association,
Inc., any International Foreign Exchange Master Agreement, or any other master
agreement (any such master agreement, together with any related schedules, a
“Master Agreement”), including any such obligations or liabilities under any
Master Agreement.

                    “Swap Termination Value” means, in respect of any one or
more Swap Contracts, after taking into account the effect of any legally
enforceable netting agreement relating to such Swap Contracts, (a) for any date
on or after the date such Swap Contracts have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and (b)
for any date prior to the date referenced in clause (a), the amount(s)
determined as the mark-to-market value(s) for such Swap Contracts, as determined
based upon one or more mid-market or

28

Sotheby’s Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



other readily available quotations provided by any recognized dealer in such
Swap Contracts (which may include a Lender or any Affiliate of a Lender).

                    “Swiss Francs” means the lawful currency of Switzerland.

                    “Swing Line” means the revolving credit facility made
available by the Swing Line Lender pursuant to Section 2.04.

                    “Swing Line Borrowing” means a borrowing of a Swing Line
Loan pursuant to Section 2.04.

                    “Swing Line Lender” means Bank of America in its capacity as
provider of Swing Line Loans, or any successor swing line lender hereunder.

                    “Swing Line Loan” means a U.S. Swing Line Loan and/or a U.K.
Swing Line Loan, as the context may require.

                    “Swing Line Loan Notice” means a notice of a Swing Line
Borrowing pursuant to Section 2.04(b), which, if in writing, shall be
substantially in the form of Exhibit B.

                    “Swing Line Sublimit” means (a) with respect to U.S. Swing
Line Loans, an amount equal to the lesser of (i) $20,000,000 and (ii) the
Facility and (b) with respect to U.K. Swing Line Loans, an amount equal to the
lesser of (i) $20,000,000 (or the Equivalent thereof in the applicable foreign
currencies) and (ii) the Facility. The Swing Line Sublimit is part of, and not
in addition to, the Facility.

                    “Synthetic Debt” means, with respect to any Person as of any
date of determination thereof, all obligations of such Person in respect of
transactions entered into by such Person that are intended to function primarily
as a borrowing of funds (including any minority interest transactions that
function primarily as a borrowing) but are not otherwise included in the
definition of “Indebtedness” or as a liability on the consolidated balance sheet
of such Person and its Subsidiaries in accordance with GAAP.

                    “Synthetic Lease Obligation” means the monetary obligation
of a Person under (a) a so-called synthetic, off-balance sheet or tax retention
lease, or (b) an agreement for the use or possession of property (including sale
and leaseback transactions), in each case, creating obligations that do not
appear on the balance sheet of such Person but which, upon the application of
any Debtor Relief Laws to such Person, would be characterized as the
indebtedness of such Person (without regard to accounting treatment).

                    “TARGET Day” means any day on which the Trans-European
Automated Real-time Gross settlement Express Transfer payment system is open for
the settlement of payments in Euros.

                    “Taxes” means all present or future taxes, levies, imposts,
duties, deductions, withholdings, assessments, fees or other charges imposed by
any Governmental Authority, including any interest, additions to tax or
penalties applicable thereto.

29

Sotheby’s Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



                    “Transaction Agreement” has the meaning set forth in the
Preliminary Statements hereto.

                    “Threshold Amount” means $10,000,000.

                    “Total Outstandings” means the aggregate Outstanding Amount
of all Revolving Credit Loans, Swing Line Loans and L/C Obligations.

                    “Trademark License Agreement” means the Trademark License
Agreement dated as of February 17, 2004 and entered into by and among SPTC,
Inc., as licensor, Holdings, as guarantor, Monticello Licensee Corporation, as
licensee, and Cendant Corporation, as guarantor.

                    “Transaction” means, collectively, (a) the consummation of
the Recapitalization, (b) the entering into by the Loan Parties and their
applicable Subsidiaries of the Loan Documents and the Related Documents to which
they are or are intended to be a party, (c) the termination of all commitments
with respect to the Existing Credit Agreement and (d) the payment of the fees
and expenses incurred in connection with the consummation of the foregoing.

                    “Type” means, with respect to a Loan denominated in Dollars,
its character as a Base Rate Loan or a Eurocurrency Rate Loan.

                    “UCC” means the Uniform Commercial Code as in effect in the
State of New York; provided that, if perfection or the effect of perfection or
non-perfection or the priority of any security interest in any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, “UCC” means the Uniform Commercial Code as in effect
from time to time in such other jurisdiction for purposes of the provisions
hereof relating to such perfection, effect of perfection or non-perfection or
priority.

                    “U.K. Borrowers” has the meaning specified in the recital of
parties hereto.

                    “U.K. Collateral Documents” means the U.K. Debenture and the
U.K. Share Charges executed by the U.K. Loan Parties and Local Law Collateral
Documents in respect of the Equity Interests of First-Tier Foreign CFC
Subsidiaries that are U.K. Subsidiaries pursuant to Section 4.02 and all similar
agreements entered into by the U.K. Loan Parties granting a Lien upon property
of any U.K. Subsidiary as security for payment of the Obligations of the U.K.
Loan Parties pursuant to Section 6.12.

                    “U.K. Debenture” means collectively, one or more debentures
as amended, supplemented or otherwise modified from time to time entered into by
the U.K. Loan Parties, in form and substance satisfactory to the Administrative
Agent.

                    “U.K. Guarantors” means, collectively, the U.K. Subsidiaries
of Holdings listed on Part II of Schedule 6.12 and each other U.K. Subsidiary of
Holdings that shall be required to execute and deliver a guaranty or guaranty
supplement pursuant to Section 6.12.

                    “U.K. Guaranty” means, collectively, the U.K. Guaranty made
by the U.K. Guarantors and the Domestic Guarantors in favor of the Secured
Parties, substantially in the

30

Sotheby’s Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



form of Exhibit E-2, together with each other guaranty and guaranty supplement
delivered by a Foreign Subsidiary pursuant to Section 6.12.

                    “U.K. Lender” means a Lender in respect of a Borrower
incorporated in the United Kingdom.

                    “U.K. Loan Parties” means, collectively, the U.K. Borrowers
and the U.K. Guarantors.

                    “U.K. Share Charges” means (a) the share charge entered into
by the Company over the shares in Oatshare, and (b) the share charge entered
into by Oatshare over the shares of the Subsidiaries owned directly by Oatshare,
in each case, in form and substance satisfactory to the Administrative Agent.

                    “U.K. Subsidiary” means each Subsidiary of Holdings
incorporated in the United Kingdom.

                    “U.K. Swing Line Loan” has the meaning specified in Section
2.04(a).

                    “Unfunded Pension Liability” means the excess of a Pension
Plan’s benefit liabilities under Section 4001(a)(16) of ERISA, over the current
value of that Pension Plan’s assets, determined in accordance with the
assumptions used for funding the Pension Plan pursuant to Section 412 of the
Code for the applicable plan year.

                    “United States” and “U.S.” mean the United States of
America.

                    “Unreimbursed Amount” has the meaning specified in Section
2.03(c)(i).

                    “U.S. Borrowers” has the meaning specified in the recital of
parties hereto.

                    “U.S. Revolving Credit Borrowing” means a borrowing
consisting of simultaneous U.S. Revolving Credit Loans of the same Type and, in
the case of Eurocurrency Rate Loans, having the same Interest Period made by
each of the Lenders pursuant to Section 2.01.

                    “U.S. Revolving Credit Loan” has the meaning specified in
Section 2.01.

                    “U.S. Loan Parties” means, collectively, the U.S. Borrowers
and the Domestic Guarantors.

                    “U.S. Swing Line Loan” has the meaning specified in Section
2.04(a).

                    “York Avenue Property” means the land, building and
improvements located at 1334 York Avenue, New York, New York.

                    “York Capital Lease” means the Lease dated February 7, 2003
and entered into by and between 1334 York Avenue L.P., as landlord and Company,
as tenant.

31

Sotheby’s Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



                    1.02 Other Interpretive Provisions. With reference to this
Agreement and each other Loan Document, unless otherwise specified herein or in
such other Loan Document:

 

 

 

          (a) The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall.” Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“herein,” “hereof” and “hereunder,” and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Preliminary Statements, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Preliminary
Statements, Exhibits and Schedules to, the Loan Document in which such
references appear, (v) any reference to any law shall include all statutory and
regulatory provisions consolidating, amending, replacing or interpreting such
law and any reference to any law or regulation shall, unless otherwise
specified, refer to such law or regulation as amended, modified or supplemented
from time to time, and (vi) the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

 

 

 

          (b) In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

 

 

          (c) Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.

                    1.03 Accounting Terms. (a) Generally. All accounting terms
not specifically or completely defined herein shall be construed in conformity
with, and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, applied in a manner consistent with that used in preparing
the Audited Financial Statements, except as otherwise specifically prescribed
herein.

                    (b) Changes in GAAP. If at any time any change in GAAP would
affect the computation of any financial ratio or requirement set forth in any
Loan Document, and either the Borrowers or the Required Lenders shall so
request, the Administrative Agent, the Lenders and the Borrowers shall negotiate
in good faith to amend such ratio or requirement to preserve the

32

Sotheby’s Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Borrowers shall provide to the Administrative Agent
and the Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP.

                    (c) Consolidation of Variable Interest Entities. All
references herein to consolidated financial statements of Holdings and its
Subsidiaries or to the determination of any amount for Holdings and its
Subsidiaries on a consolidated basis or any similar reference shall, in each
case, be deemed to include each variable interest entity that Holdings is
required to consolidate pursuant to FASB Interpretation No. 46 – Consolidation
of Variable Interest Entities: an interpretation of ARB No. 51 (January 2003) as
if such variable interest entity were a Subsidiary as defined herein.

                    1.04 Rounding. Any financial ratios required to be
maintained by the Borrowers pursuant to this Agreement shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

                    1.05 Times of Day. Unless otherwise specified, all
references herein to times of day shall be references to Eastern time (daylight
or standard, as applicable).

                    1.06 Letter of Credit Amounts. Unless otherwise specified
herein, the amount of a Letter of Credit at any time shall be deemed to be the
stated amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any Issuer Document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the maximum stated amount of such Letter of Credit after
giving effect to all such increases, whether or not such maximum stated amount
is in effect at such time.

                    1.07 Currency Equivalents Generally. (a) The Administrative
Agent or the L/C Issuer, as applicable, shall determine the Spot Rates as of
each Revaluation Date to be used for calculating the Equivalent in Dollars of
Credit Extensions and Outstanding Amounts denominated in Foreign Currencies.
Such Spot Rates shall become effective as of such Revaluation Date and shall be
the Spot Rates employed in converting any amounts between the applicable
currencies until the next Revaluation Date to occur. Except for purposes of
financial statements delivered by Loan Parties hereunder or calculating
financial covenants hereunder or except as otherwise provided herein, the
applicable amount of any currency (other than Dollars) for purposes of the Loan
Documents shall be such Equivalent in Dollars as so determined by the
Administrative Agent or the L/C Issuer, as applicable.

                    (b) Wherever in this Agreement in connection with a
Borrowing, conversion, continuation or prepayment of a Eurocurrency Rate Loan or
the issuance, amendment or extension of a Letter of Credit, an amount, such as a
required minimum or multiple amount, is

33

Sotheby’s Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



expressed in Dollars, but such Borrowing, Eurocurrency Rate Loan or Letter of
Credit is denominated in a Foreign Currency, such amount shall be the Equivalent
in the relevant Foreign Currency of such Dollar amount (rounded to the nearest
unit of such Foreign Currency, with 0.5 of a unit being rounded upward), as
determined by the Administrative Agent or the L/C Issuer, as the case may be.

                    1.08 Change of Currency. (a) Each obligation of the
Borrowers to make a payment denominated in the national currency unit of any
member state of the European Union that adopts the Euro as its lawful currency
after the date hereof shall be redenominated into Euro at the time of such
adoption (in accordance with the EMU Legislation). If, in relation to the
currency of any such member state, the basis of accrual of interest expressed in
this Agreement in respect of that currency shall be inconsistent with any
convention or practice in the London interbank market for the basis of accrual
of interest in respect of the Euro, such expressed basis shall be replaced by
such convention or practice with effect from the date on which such member state
adopts the Euro as its lawful currency; provided that if any Borrowing in the
currency of such member state is outstanding immediately prior to such date,
such replacement shall take effect, with respect to such Borrowing, at the end
of the then current Interest Period.

                    (b) Each provision of this Agreement shall be subject to
such reasonable changes of construction as the Administrative Agent may from
time to time specify to be appropriate to reflect the adoption of the Euro by
any member state of the European Union and any relevant market conventions or
practices relating to the Euro.

                    (c) Each provision of this Agreement also shall be subject
to such reasonable changes of construction as the Administrative Agent may from
time to time specify to be appropriate to reflect a change in currency of any
other country and any relevant market conventions or practices relating to the
change in currency.

                    1.09 Alternative L/C Currencies. (a) The Borrowers may from
time to time request that Letters of Credit be issued in a currency other than
Dollars, Pounds, Euros, Canadian Dollars, Swiss Francs or Hong Kong Dollars;
provided, that such requested currency is a lawful currency that is readily
available and freely transferable and convertible into Dollars as determined by
the L/C Issuer and the Administrative Agent.

                    (b) Notwithstanding anything contained in Section 2.03(b) to
the contrary, any such request shall be made to the Administrative Agent not
later than 11:00 a.m., five Business Days prior to the date of the desired L/C
Advance (or such other time or date as may be agreed by the Administrative Agent
and the L/C Issuer, in their sole discretion). In the case of any such request,
the Administrative Agent shall promptly notify the L/C Issuer thereof. The L/C
Issuer shall notify the Administrative Agent, not later than 11:00 a.m., three
Business Days after receipt of such request whether it consents, in its sole
discretion, to the issuance of Letters of Credit in such requested currency.

                    (c) Any failure by the L/C Issuer to respond to such request
within the time period specified in the preceding sentence shall be deemed to be
a refusal by the L/C Issuer to permit Letters of Credit to be issued in such
requested currency. If the Administrative Agent and the L/C Issuer consent to
the issuance of Letters of Credit in such requested currency, the

34

Sotheby’s Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



Administrative Agent shall so notify the applicable Borrower and such currency
shall thereupon be deemed for all purposes to be an “Alternative L/C Currency”
hereunder. If the Administrative Agent shall fail to obtain consent to any
request for an additional currency under this Section 1.09, the Administrative
Agent shall promptly so notify the applicable Borrower.

ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS

                    2.01 The Loans. Subject to the terms and conditions set
forth herein, (a) each Lender severally agrees to make loans denominated in
Dollars (each such loan, a “U.S. Revolving Credit Loan”) to the U.S. Borrowers
and (b) each Qualifying Lender severally agrees to make loans denominated in
Dollars, Pounds or Euros (each such loan, a “Foreign Currency Revolving Credit
Loan”) to the U.K. Borrowers, in each case from time to time, on any Business
Day during the Availability Period in an aggregate amount not to exceed at any
time outstanding the amount of such Lender’s Commitment; provided, however, that
after giving effect to any Revolving Credit Borrowing, (i) the Total
Outstandings shall not exceed the Facility, (ii) the aggregate Outstanding
Amount of the Revolving Credit Loans of any Lender, plus such Lender’s
Applicable Percentage of the Outstanding Amount of all L/C Obligations, plus
such Lender’s Applicable Percentage of the Outstanding Amount of all Swing Line
Loans shall not exceed such Lender’s Commitment and (iii) the aggregate
Outstanding Amount of the Foreign Currency Revolving Credit Loans, plus the
Outstanding Amount of all L/C Obligations in respect of Letters of Credit
denominated in Foreign Currencies, plus the aggregate Outstanding Amount of the
U.K. Swing Line Loans will not exceed the Foreign Currency Sublimit. Within the
limits of each Lender’s Commitment, and subject to the other terms and
conditions hereof, the Borrowers may borrow under this Section 2.01, prepay
under Section 2.05, and reborrow under this Section 2.01. U.S. Revolving Credit
Loans may be Base Rate Loans or Eurocurrency Rate Loans, as further provided
herein.

                    2.02 Borrowings, Conversions and Continuations of Loans. (a)
Each Revolving Credit Borrowing, each conversion of U.S. Revolving Credit Loans
from one Type to the other, and each continuation of Eurocurrency Rate Loans
shall be made upon the applicable Borrower’s (or Holdings on behalf of such
Borrower) irrevocable notice to the Administrative Agent, which may be given by
telephone. Each such notice must be received by the Administrative Agent not
later than (i) 11:00 a.m. (New York City time) three Business Days prior to the
requested date of any U.S. Revolving Credit Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans or of any conversion of Eurocurrency
Rate Loans to Base Rate Loans, (ii) 11:00 a.m. (New York City time) on the
requested date of any U.S. Revolving Credit Borrowing of Base Rate Loans, (iii)
3:00 p.m. (London time) one Business Day prior to the requested date of any
Foreign Currency Revolving Credit Borrowing or continuation of Eurocurrency Rate
Loans in Pounds or Dollars and (iv) 3:00 p.m. (London time) two Business Days
prior to the requested date of any Foreign Currency Revolving Credit Borrowing
or continuation of Eurocurrency Rate Loans in Euros. Each telephonic notice by
any Borrower (or Holdings on behalf of such Borrower) pursuant to this Section
2.02(a) must be confirmed promptly by delivery to the Administrative Agent of a
written Committed Loan Notice, appropriately completed and signed by a
Responsible Officer of such Borrower (it being

35

Sotheby’s Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



understood that no Foreign Currency Revolving Credit Loan shall be required to
be made for which a written Committed Loan Notice has not been so provided).
Each Borrowing of, conversion to or continuation of Eurocurrency Rate Loans
shall be in a principal amount of $5,000,000 or a whole multiple of $1,000,000
in excess thereof in the case of U.S. Revolving Credit Loans, £3,000,000 or a
whole multiple of £1,000,000 in excess thereof in the case of Foreign Currency
Revolving Credit Loans denominated in Pounds, €5,000,000 or a whole multiple of
€1,000,000 in excess thereof in the case of Foreign Currency Revolving Credit
Loans denominated in Euros, and $5,000,000 or a whole multiple of $1,000,000 in
excess thereof in the case of Foreign Currency Revolving Credit Loans
denominated in Dollars. Except as provided in Sections 2.03(c) and 2.04(c), each
Borrowing of or conversion to Base Rate Loans shall be in a principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof. Each Committed Loan
Notice (whether telephonic or written) shall specify (i) the Borrower to which
the Loan is to be made, (ii) the currency in which the Loan is to be
denominated, (iii) whether such Borrower is requesting a Revolving Credit
Borrowing, a conversion of U.S. Revolving Credit Loans from one Type to the
other, or a continuation of Eurocurrency Rate Loans, (iv) the requested date of
the Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (v) the principal amount of Loans to be borrowed, converted or
continued, (vi) the Type of Loans to be borrowed or to which existing U.S.
Revolving Credit Loans are to be converted, and (vii) if applicable, the
duration of the Interest Period with respect thereto. If a Borrower fails to
specify a Type of Loan in a Committed Loan Notice in respect of U.S. Revolving
Credit Loans or if a Borrower fails to give a timely notice requesting a
conversion or continuation, then the applicable Revolving Credit Loans shall be
made as, or converted to, Base Rate Loans in the case of U.S. Revolving Credit
Loans, or Eurocurrency Loans with an Interest Period of one month, in the case
of Foreign Currency Revolving Credit Loans. Any such automatic conversion to
Base Rate Loans or Eurocurrency Rate Loans with an Interest Period of one month
shall be effective as of the last day of the Interest Period then in effect with
respect to the applicable Eurocurrency Rate Loans. If a Borrower requests a
Borrowing of, conversion to, or continuation of Eurocurrency Rate Loans in any
such Committed Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one month. Notwithstanding
anything to the contrary herein, a Swing Line Loan may not be converted to a
Eurocurrency Rate Loan. No Loan may be converted into or continued as a Loan
denominated in a different currency, but instead must be prepaid in the original
currency of such Loan and reborrowed in the other currency.

                    (b) Following receipt of a Committed Loan Notice, the
Administrative Agent shall promptly notify each Lender of the amount of its
Applicable Percentage of the applicable Revolving Credit Loans, and if no timely
notice of a conversion or continuation is provided by a Borrower, the
Administrative Agent shall notify each Lender of the details of any automatic
conversion to Base Rate Loans or Eurocurrency Rate Loans with an Interest Period
of one month described in Section 2.02(a). In the case of a U.S. Revolving
Credit Borrowing, each Lender shall make the amount of its Loan available to the
Administrative Agent in immediately available funds at the applicable
Administrative Agent’s Office not later than 10:00 a.m. (local time) on the
Business Day specified in the applicable Committed Loan Notice. In the case of a
Foreign Currency Revolving Credit Borrowing, each Qualifying Lender shall make
the amount of its Loan available to the Administrative Agent in immediately
available funds at the applicable Administrative Agent’s Office not later than
12:00 p.m. (local time) on the Business Day specified in the applicable
Committed Loan Notice. Upon satisfaction of the applicable

36

Sotheby’s Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



conditions set forth in Section 4.03 (and, if such Borrowing is the initial
Credit Extension, Section 4.01 or if such Borrowing is the initial Credit
Extension to a U.K. Borrower, Section 4.02), the Administrative Agent shall make
all funds so received available to the applicable Borrower in like funds as
received by the Administrative Agent either by (i) crediting the account of such
Borrower on the books of Bank of America with the amount of such funds or (ii)
wire transfer of such funds, in each case in accordance with instructions
provided to (and reasonably acceptable to) the Administrative Agent by such
Borrower; provided, however, that if, on the date a Committed Loan Notice with
respect to a Revolving Credit Borrowing is given by a Borrower, there are L/C
Borrowings outstanding, then the proceeds of such Revolving Credit Borrowing,
first, shall be applied to the payment in full of any such L/C Borrowings, and
second, shall be made available to such Borrower as provided above.

                    (c) Except as otherwise provided herein, a Eurocurrency Rate
Loan may be continued or converted only on the last day of an Interest Period
for such Eurocurrency Rate Loan. During the existence of a Default, no Loans
denominated in Dollars may be requested as, converted to or continued as
Eurocurrency Rate Loans and no Foreign Currency Revolving Credit Loans may be
requested as or continued as Eurocurrency Rate Loans with an Interest Period of
greater than one month, in each case without the consent of the Required
Lenders.

                    (d) The Administrative Agent shall promptly notify the
applicable Borrower and the Lenders of the interest rate applicable to any
Interest Period for Eurocurrency Rate Loans upon determination of such interest
rate. At any time that Base Rate Loans are outstanding, the Administrative Agent
shall notify the U.S. Borrowers and the Lenders of any change in Bank of
America’s prime rate used in determining the Base Rate promptly following the
public announcement of such change.

                    (e) After giving effect to all Revolving Credit Borrowings,
all conversions of Revolving Credit Loans from one Type to the other, and all
continuations of Revolving Credit Loans as the same Type, there shall not be
more than 10 Interest Periods in effect in respect of the Facility.

                    (f) Anything in this Section 2.02 to the contrary
notwithstanding, the applicable Borrowers may not select Interest Periods for
Eurocurrency Rate Loans that have a duration of more than one month during the
period from the date hereof until the earlier of 90 days thereafter or the
completion of “successful syndication” as defined in the Fee Letter (or such
earlier date as shall be specified by the Administrative Agent in a notice to
the Borrowers and the Lenders).

                    2.03 Letters of Credit. (a) The Letter of Credit Commitment.
(i) Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this Section
2.03, (1) from time to time on any Business Day during the period from the
Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit denominated in Dollars (or, in accordance with Section 1.09, an
Alternative L/C Currency) for the account of the U.S. Borrowers or their
Subsidiaries, and to amend Letters of Credit denominated in Dollars (or an
Alternative L/C Currency) previously issued by it, in accordance with Section
2.03(b), (2) from time to time on any Business Day during the period from the
Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit denominated in Euros or Pounds (or, in accordance with Section 1.09, an
Alternative L/C

37

Sotheby’s Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



Currency) for the account of the U.K. Borrowers or their Subsidiaries, and to
amend Letters of Credit denominated in Euros or Pounds (or an Alternative L/C
Currency) previously issued by it in accordance with Section 2.03(b), and (3) to
honor drawings under the Letters of Credit; and (B) the Lenders severally agree
to participate in Letters of Credit issued for the account of the Borrowers or
their Subsidiaries and any drawings thereunder; provided that after giving
effect to any L/C Credit Extension with respect to any Letter of Credit, (w) the
Total Outstandings shall not exceed the Facility, (x) the aggregate Outstanding
Amount of the Revolving Credit Loans of any Lender, plus such Lender’s
Applicable Percentage of the Outstanding Amount of all L/C Obligations, plus
such Lender’s Applicable Percentage of the Outstanding Amount of all Swing Line
Loans shall not exceed such Lender’s Commitment, (y) the Outstanding Amount of
the L/C Obligations shall not exceed the Letter of Credit Sublimit, and (z) the
aggregate Outstanding Amount of the Foreign Currency Revolving Credit Loans,
plus the Outstanding Amount of all L/C Obligations in respect of Letters of
Credit denominated in Foreign Currencies, plus the aggregate Outstanding Amount
of the U.K. Swing Line Loans shall not exceed the Foreign Currency Sublimit.
Each request by a Borrower for the issuance or amendment of a Letter of Credit
shall be deemed to be a representation by such Borrower that the L/C Credit
Extension so requested complies with the conditions set forth in the proviso to
the preceding sentence. Within the foregoing limits, and subject to the terms
and conditions hereof, the Borrowers’ ability to obtain Letters of Credit shall
be fully revolving, and accordingly the Borrowers may, during the foregoing
period, obtain Letters of Credit to replace Letters of Credit that have expired
or that have been drawn upon and reimbursed.

 

 

 

          (ii) The L/C Issuer shall not issue any Letter of Credit if:

 

 

 

          (A) the expiry date of such requested Letter of Credit would occur
more than twelve months after the date of issuance (without giving effect to any
Auto-Extension provision therein) unless the Required Lenders have approved such
expiry date; or

 

 

 

          (B) the expiry date of such requested Letter of Credit would occur
after the Letter of Credit Expiration Date, unless all the Lenders have approved
such expiry date.

                    (iii) The L/C Issuer shall not be under any obligation to
issue any Letter of Credit if:

 

 

 

          (A) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing such Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the L/C Issuer in good faith deems material to it;

38

Sotheby’s Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



 

 

 

          (B) the issuance of such Letter of Credit would violate one or more
policies of the L/C Issuer generally applicable to the issuance of letters of
credit;

 

 

 

          (C) except as otherwise agreed by the Administrative Agent and the L/C
Issuer, such Letter of Credit is in an initial stated amount less than the
Equivalent of $50,000;

 

 

 

          (D) such Letter of Credit is to be denominated in a currency other
than Dollars or an Alternative L/C Currency;

 

 

 

          (E) such Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder;

 

 

 

          (F) a default of any Lender’s obligations to fund under Section
2.03(c) exists or any Lender is at such time a Defaulting Lender hereunder,
unless the L/C Issuer has entered into satisfactory arrangements with the
Borrowers or such Lender to eliminate the L/C Issuer’s risk with respect to such
Lender; or

 

 

 

          (G) the L/C Issuer does not as of the issuance date of such requested
Letter of Credit issue Letters of Credit in the requested currency.

                    (iv) The L/C Issuer shall not amend any Letter of Credit if
the L/C Issuer would not be permitted at such time to issue such Letter of
Credit in its amended form under the terms hereof.

                    (v) The L/C Issuer shall be under no obligation to amend any
Letter of Credit if (A) the L/C Issuer would have no obligation at such time to
issue such Letter of Credit in its amended form under the terms hereof, or (B)
the beneficiary of such Letter of Credit does not accept the proposed amendment
to such Letter of Credit.

                    (vi) The L/C Issuer shall act on behalf of the Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and the L/C Issuer shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by the L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article IX included the L/C Issuer with respect to such acts
or omissions, and (B) as additionally provided herein with respect to the L/C
Issuer.

                    (b) Procedures for Issuance and Amendment of Letters of
Credit. (i) Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of the applicable Borrower (or Holdings on behalf of such
Borrower) delivered to the L/C Issuer (with a copy to the Administrative Agent)
in the form of a Letter of Credit Application, appropriately completed and
signed by a Responsible Officer of such Borrower. Such Letter of Credit
Application must be received by the L/C Issuer and the Administrative Agent (x)
not later than 11:00 a.m. at least two Business Days prior to the proposed
issuance date or date of amendment, as the case may be, of any Letter of Credit
denominated in Dollars, and (y) not later than 11:00 a.m. at least two Business
Days prior to the proposed issuance date or date of amendment, as the case may
be, of

39

Sotheby’s Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



any Letter of Credit denominated in a Foreign Currency; or in each case such
later date and time as the Administrative Agent and the L/C Issuer may agree in
a particular instance in their sole discretion. In the case of a request for an
initial issuance of a Letter of Credit, such Letter of Credit Application shall
specify in form and detail satisfactory to the L/C Issuer: (A) the proposed
issuance date of the requested Letter of Credit (which shall be a Business Day);
(B) the amount and currency thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; and (G) such other matters as the L/C Issuer may require. In the
case of a request for an amendment of any outstanding Letter of Credit, such
Letter of Credit Application shall specify in form and detail satisfactory to
the L/C Issuer (1) the Letter of Credit to be amended; (2) the proposed date of
amendment thereof (which shall be a Business Day); (3) the nature of the
proposed amendment; and (4) such other matters as the L/C Issuer may require.
Additionally, the applicable Borrower shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may require.

                    (ii) Promptly after receipt of any Letter of Credit
Application, the L/C Issuer will confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has received a copy of
such Letter of Credit Application from the applicable Borrower and, if not, the
L/C Issuer will provide the Administrative Agent with a copy thereof. Unless the
L/C Issuer has received written notice from any Lender, the Administrative Agent
or any Loan Party, at least one Business Day prior to the requested date of
issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Article IV shall not then be satisfied, then,
subject to the terms and conditions hereof, the L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the applicable
Borrower (or the applicable Subsidiary) or enter into the applicable amendment,
as the case may be, in each case in accordance with the L/C Issuer’s usual and
customary business practices. Immediately upon the issuance of each Letter of
Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the L/C Issuer a risk participation in
such Letter of Credit in an amount equal to the product of such Lender’s
Applicable Percentage times the amount of such Letter of Credit.

                    (iii) If the applicable Borrower so requests in any
applicable Letter of Credit Application, the L/C Issuer may, in its sole and
absolute discretion, agree to issue a Letter of Credit that has automatic
extension provisions (each, an “Auto-Extension Letter of Credit”); provided that
any such Auto-Extension Letter of Credit must permit the L/C Issuer to prevent
any such extensions at least once in each twelve-month period (commencing with
the date of issuance o f such Letter of Credit) by giving prior notice to the
beneficiary thereof not later than a day (the “Non-Extension Notice Date”) in
each such twelve-month period to be agreed upon at the time such Letter of
Credit is issued. Unless otherwise directed by the L/C Issuer, the applicable
Borrower shall not be required to make a specific request of the L/C Issuer for
any such extension. Once an Auto-Extension Letter of Credit has been issued, the
Lenders shall be deemed to have authorized (but may not require) the L/C Issuer
to permit the extension of such Letter of Credit at any time to an expiry date
not later than the Letter of Credit Expiration Date; provided, however, that the
L/C Issuer

40

Sotheby’s Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



shall not permit any such extension if (A) the L/C Issuer has determined that it
would not be permitted, or would have no obligation, at such time to issue such
Letter of Credit in its revised form (as extended) under the terms hereof (by
reason of the provisions of clause (ii) or (iii) of Section 2.03(a) or
otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is a five Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Require d
Lenders have elected not to permit such extension or (2) from the Administrative
Agent, any Lender or Holdings that one or more of the applicable conditions
specified in Section 4.03 is not then satisfied, and in each such case directing
the L/C Issuer not to permit such extension.

                    (iv) Promptly after its delivery of any Letter of Credit or
any amendment to a Letter of Credit to an advising bank with respect thereto or
to the beneficiary thereof, the L/C Issuer will also deliver to the applicable
Borrower and the Administrative Agent a true and complete copy of such Letter of
Credit or amendment.

                    (c) Drawings and Reimbursements; Funding of Participations.
(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify the applicable
Borrower and the Administrative Agent thereof. In the case of a Letter of Credit
denominated in a Foreign Currency, the applicable Borrower (on its or its
applicable Subsidiary’s behalf) shall reimburse the L/C Issuer in such Foreign
Currency, unless the applicable Borrower shall have notified the L/C Issuer
promptly following receipt of the notice of drawing that the applicable Borrower
will reimburse the L/C Issuer in Dollars. In the case of any such reimbursement
in Dollars of a drawing under a Letter of Credit denominated in a Foreign
Currency, the L/C Issuer shall notify the Company of the Dollar Equivalent of
the amount of the drawing promptly following the determination thereof. Not
later than 11:00 a.m. on the date of any payment by the L/C Issuer under a
Letter of Credit to be reimbursed in Dollars, or the Applicable Time on the date
of any payment to the L/C Issuer under a Letter of Credit to be reimbursed in a
Foreign Currency (each such date, an “Honor Date”), such Borrower (on its or its
applicable Subsidiary’s behalf) shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing and in the
applicable currency. If the applicable Borrower fails to so reimburse the L/C
Issuer by such time, the Administrative Agent shall promptly notify each Lender
of the Honor Date, the amount of the unreimbursed drawing (expressed in Dollars
in the amount of the Equivalent in Dollars thereof in the case of a Letter of
Credit denominated in a Foreign Currency) (the “Unreimbursed Amount”), and the
amount of such Lender’s Applicable Percentage thereof. In such event, such
Borrower shall be deemed to have requested a Revolving Credit Borrowing of Base
Rate Loans to be disbursed on the Honor Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.02 for the principal amount of Base Rate Loans, but subject to the
amount of the unutilized portion of the Commitments and the conditions set forth
in Section 4.03 (other than the delivery of a Committed Loan Notice). Any notice
given by the L/C Issuer or the Administrative Agent pursuant to this Section
2.03(c)(i) may be given by telephone if immediately confirmed in writing;
provided that the lack of such an immediate confirmation shall not affect the
conclusiveness or binding effect of such notice.

                    (ii) Each Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available to the Administrative Agent for the
account of the L/C Issuer, in Dollars, at the Administrative Agent’s Office
Dollar-denominated payments in an amount equal to its Applicable Percentage of
the Unreimbursed Amount not later than 1:00 p.m. on the Business

41

Sotheby’s Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



Day specified in such notice by the Administrative Agent, whereupon, subject to
the provisions of Section 2.03(c)(iii), each Lender that so makes funds
available shall be deemed to have made a Base Rate Loan to the applicable
Borrower in such amount. The Administrative Agent shall remit the funds so
received to the L/C Issuer in Dollars.

                    (iii) With respect to any Unreimbursed Amount that is not
fully refinanced by a Revolving Credit Borrowing of Base Rate Loans because the
conditions set forth in Section 4.03 cannot be satisfied or for any other
reason, the applicable Borrower shall be deemed to have incurred from the L/C
Issuer an L/C Borrowing in the amount of the Unreimbursed Amount that is not so
refinanced, which L/C Borrowing shall be due and payable on demand (together
with interest) and shall bear interest at the Default Rate. In such event, each
Lender’s payment to the Administrative Agent for the account of the L/C Issuer
pursuant to Section 2.03(c)(ii) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this Section
2.03.

                    (iv) Until each Lender funds its U.S. Revolving Credit Loan
or L/C Advance pursuant to this Section 2.03(c) to reimburse the L/C Issuer for
any amount drawn under any Letter of Credit, interest in respect of such
Lender’s Applicable Percentage of such amount shall be solely for the account of
the L/C Issuer.

                    (v) Each Lender’s obligation to make Revolving Credit Loans
or L/C Advances to reimburse the L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against the L/C Issuer, the Borrowers or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Revolving Credit Loans
pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.03 (other than delivery by the applicable Borrower of a Committed Loan
Notice ). No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Borrowers to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.

                    (vi) If any Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section 2.03(c)
by the time specified in Section 2.03(c)(ii), the L/C Issuer shall be entitled
to recover from such Lender (acting through the Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the L/C Issuer at a rate per annum equal to the applicable Overnight Rate
from time to time in effect. A certificate of the L/C Issuer submitted to any
Lender (through the Administrative Agent) with respect to any amounts owing
under this Section 2.03(c)(vi) shall be conclusive absent manifest error.

                    (d) Repayment of Participations. (i) At any time after the
L/C Issuer has made a payment under any Letter of Credit and has received from
any Lender such Lender’s L/C

42

Sotheby’s Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



Advance in respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of the L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the applicable Borrower or otherwise, including proceeds of Cash Collateral
applied thereto by the Administrative Agent), the Administrative Agent will
distribute to such Lender its Applicable Percentage thereof (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s L/C Advance was outstanding) in Dollars and in the same
funds as those received by the Administrative Agent.

                    (ii) If any payment received by the Administrative Agent for
the account of the L/C Issuer pursuant to Section 2.03(c)(i) is required to be
returned under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the L/C Issuer in its discretion),
each Lender shall pay to the Administrative Agent for the account of the L/C
Issuer its Applicable Percentage thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the applicable Overnight
Rate from time to time in effect. The obligations of the Lenders under this
clause shall survive the payment in full of the Obligations and the termination
of this Agreement.

                    (e) Obligations Absolute. The obligation of each applicable
Borrower to reimburse the L/C Issuer for each drawing under each Letter of
Credit and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

 

 

 

          (i) any lack of validity or enforceability of such Letter of Credit,
this Agreement, or any other Loan Document;

 

 

 

          (ii) the existence of any claim, counterclaim, setoff, defense or
other right that any Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

 

 

 

          (iii) any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;

 

 

 

          (iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

43

Sotheby’s Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



 

 

 

          (v) any adverse change in the relevant exchange rates or in the
availability of the relevant Foreign Currency to any Borrower or any Subsidiary
or in the relevant currency markets generally; or

 

 

 

          (vi) any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, any Borrower or
any of their Subsidiaries.

                    Each Borrower shall promptly examine a copy of each Letter
of Credit and each amendment thereto that is delivered to it and, in the event
of any claim of noncompliance with such Borrower’s instructions or other
irregularity, such Borrower will immediately notify the L/C Issuer. Each
Borrower shall be conclusively deemed to have waived any such claim against the
L/C Issuer and its correspondents unless such notice is given as aforesaid.

                    (f) Role of L/C Issuer. Each Lender and each Borrower agree
that, in paying any drawing under a Letter of Credit, the L/C Issuer shall not
have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
L/C Issuer, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of the L/C Issuer shall be liable
to any Lender for (i) any action taken or omitted in connection herewith at the
request or with the approval of the Lenders or the Required Revolving Lenders,
as applicable; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer Document. Each Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude the Borrowers’ pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement. None of the L/C Issuer, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of the
L/C Issuer shall be liable or responsible for any of the matters described in
clauses (i) through (vi) of Section 2.03(e); provided, however, that anything in
such clauses to the contrary notwithstanding, the Borrowers may have a claim
against the L/C Issuer, and the L/C Issuer may be liable to the Borrowers, to
the extent, but only to the extent, of any direct, as opposed to consequential
or exemplary, damages suffered by the Borrowers which the Borrowers prove were
caused by the L/C Issuer’s willful misconduct or gross negligence or the L/C
Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, the L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and the L/C Issuer shall not be responsible for the validity or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.

                    (g) Cash Collateral. Upon the request of the Administrative
Agent, (i) if the L/C Issuer has honored any full or partial drawing request
under any Letter of Credit and such

44

Sotheby’s Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



drawing has resulted in an L/C Borrowing, or (ii) if, as of the Letter of Credit
Expiration Date, any L/C Obligation for any reason remains outstanding, the
Borrowers shall, in each case, immediately Cash Collateralize the then
Outstanding Amount of all L/C Obligations. Sections 2.05 and 8.02(c) set forth
certain additional requirements to deliver Cash Collateral hereunder. For
purposes of this Section 2.03, Section 2.05 and Section 8.02(c), “Cash
Collateralize” means to pledge and deposit with or deliver to the Administrative
Agent, for the benefit of the L/C Issuer and the Lenders, as collateral for the
L/C Obligations, cash or deposit account balances pursuant to documentation in
form and substance satisfactory to the Administrative Agent and the L/C Issuer
(which documents are hereby consented to by the Lenders). Derivatives of such
term have corresponding meanings. The Borrowers hereby grant to the
Administrative Agent, for the benefit of the L/C Issuer and the Lenders, a
security interest in all such cash, deposit accounts and all balances therein
and all proceeds of the foregoing. Cash Collateral shall be maintained in
blocked, deposit accounts at Bank of America on the terms and conditions to be
mutually agreed. In addition, if the Administrative Agent notifies the Borrowers
at any time that the Outstanding Amount of all L/C Obligations at such time
exceeds 105% of the Letter of Credit Sublimit then in effect, then, within two
Business Days after receipt of such notice, the Borrowers shall Cash
Collateralize the L/C Obligations in an amount equal to the amount by which the
Outstanding Amount of all L/C Obligations exceeds the Letter of Credit Sublimit.
If at any time the Administrative Agent determines that any funds held as Cash
Collateral are subject to any right or claim of any Person other than the
Administrative Agent or that the total amount of such funds is less than the
aggregate Outstanding Amount of all L/C Obligations, the Borrowers will,
forthwith upon demand by the Administrative Agent, pay to the Administrative
Agent, as additional funds to be deposited as Cash Collateral, an amount equal
to the excess of (x) such aggregate Outstanding Amount over (y) the total amount
of funds, if any, then held as Cash Collateral that the Administrative Agent
determines to be free and clear of any such right and claim. Upon the drawing of
any Letter of Credit for which funds are on deposit as Cash Collateral, such
funds shall be applied, to the extent permitted under applicable Laws, to
reimburse the L/C Issuer.

                    (h) Applicability of ISP. Unless otherwise expressly agreed
by the L/C Issuer and the applicable Borrower when a Letter of Credit is issued,
the rules of the ISP shall apply to each Letter of Credit.

                    (i) Letter of Credit Fees. The Borrowers shall pay to the
Administrative Agent for the account of each Lender in accordance with its
Applicable Percentage, in Dollars, a Letter of Credit fee (the “Letter of Credit
Fee”) for each Letter of Credit equal to 1.75% times the Equivalent in Dollars
of the daily amount available to be drawn under such Letter of Credit. For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.06. Letter of Credit Fees shall be (A) computed on a quarterly
basis in arrears and (B) due and payable on the first Business Day after the end
of each March, June, September and December, commencing with the first such date
to occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand. If there is any change in the
Applicable Rate during any quarter, the daily amount available to be drawn under
each Letter of Credit shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect. Notwithstanding anything to the contrary contained

45

Sotheby’s Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



herein, upon the request of the Required Revolving Lenders, while any Event of
Default exists, all Letter of Credit Fees shall accrue at the Default Rate.

                    (j) Fronting Fee and Documentary and Processing Charges
Payable to L/C Issuer. The applicable Borrower shall pay directly to the L/C
Issuer for its own account, in Dollars, a fronting fee with respect to each
Letter of Credit, at a rate of 0.125% per annum, computed on the Equivalent in
Dollars of the daily amount available to be drawn under such Letter of Credit on
a quarterly basis in arrears. Such fronting fee shall be due and payable on the
tenth Business Day after the end of each March, June, September and December in
respect of the most recently-ended quarterly period (or portion thereof, in the
case of the first payment), commencing with the first such date to occur after
the issuance of such Letter of Credit, on the Letter of Credit Expiration Date
and thereafter on demand. For purposes of computing the daily amount available
to be drawn under any Letter of Credit, the amount of such Letter of Credit
shall be determined in accordance with Section 1.06. In addition, the applicable
Borrower shall pay directly to the L/C Issuer for its own account, in Dollars,
the customary issuance, presentation, amendment and other processing fees, and
other standard costs and charges, of the L/C Issuer relating to letters of
credit as from time to time in effect. Such customary fees and standard costs
and charges are due and payable on demand and are nonrefundable.

                    (k) Conflict with Issuer Documents. In the event of any
conflict between the terms hereof and the terms of any Issuer Document, the
terms hereof shall control.

                    (l) Letters of Credit Issued for Subsidiaries.
Notwithstanding that a Letter of Credit issued or outstanding hereunder is in
support of any obligations of, or is for the account of, a Subsidiary of a
Borrower, the applicable Borrower shall be obligated to reimburse the L/C Issuer
hereunder for any and all drawings under such Letter of Credit. Each Borrower
hereby acknowledges that the issuance of Letters of Credit for the account of
the Subsidiaries of such Borrower inures to the benefit of such Borrower, and
that such Borrower’s business derives substantial benefits from the businesses
of such Subsidiaries.

                    (m) Letter of Credit Reports. Each Issuing Bank shall
furnish (i) to the Administrative Agent on the first Business Day of each week a
written report summarizing issuance and expiration dates of Letters of Credit
issued by such Issuing Bank during the previous week and drawings during such
week under all Letters of Credit issued by such Issuing Bank, (ii) to each
Lender on the first Business Day of each month a written report summarizing
issuance and expiration dates of Letters of Credit issued by such Issuing Bank
during the preceding month and drawings during such month under all Letters of
Credit issued by such Issuing Bank and (iii) to the Administrative Agent and
each Lender on the first Business Day of each calendar quarter a written report
setting forth the average daily maximum amount available to be drawn under such
Letters of Credit during the preceding calendar quarter of all Letters of Credit
issued by such Issuing Bank.

                    2.04 Swing Line Loans. (a) The Swing Line. Subject to the
terms and conditions set forth herein, the Swing Line Lender agrees, in reliance
upon the agreements of the other Lenders set forth in this Section 2.04, to make
(i) loans denominated in Dollars to the U.S. Borrowers (each such loan, a “U.S.
Swing Line Loan”) and (ii) loans denominated in Dollars or Pounds to the U.K.
Borrowers (each such loan, a “U.K. Swing Line Loan”) from time to time on

46

Sotheby’s Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



any Business Day during the Availability Period in an aggregate amount not to
exceed at any time outstanding the amount of the Swing Line Sublimit,
notwithstanding the fact that such Swing Line Loans, when aggregated with the
Applicable Percentage of the Outstanding Amount of Revolving Credit Loans and
L/C Obligations of the Lender acting as Swing Line Lender, may exceed the amount
of such Lender’s Commitment; provided, however, that after giving effect to any
Swing Line Loan, (i) the Total Outstandings shall not exceed the Facility at
such time, (ii) the aggregate Outstanding Amount of the Revolving Credit Loans
of any Lender at such time, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all L/C Obligations at such time, plus such Lender’s
Applicable Percentage of the Outstanding Amount of all Swing Line Loans at such
time shall not exceed such Lender’s Commitment and (iii) the aggregate
Outstanding Amount of the Foreign Currency Revolving Credit Loans, plus the
Outstanding Amount of all L/C Obligations in respect of Letters of Credit
denominated in Foreign Currencies, plus the aggregate Outstanding Amount of the
U.K. Swing Line Loans shall not exceed the Foreign Currency Sublimit, and
provided further that the Borrowers shall not use the proceeds of any Swing Line
Loan to refinance any outstanding Swing Line Loan. Within the foregoing limits,
and subject to the other terms and conditions hereof, the Borrowers may borrow
under this Section 2.04, prepay under Section 2.05, and reborrow under this
Section 2.04. Each Swing Line Loan shall bear interest only at a rate based on
the Base Rate. Immediately upon the making of a Swing Line Loan, each Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swing Line Lender a risk participation in such Swing Line Loan
in an amount equal to the product of such Lender’s Applicable Percentage times
the amount of such Swing Line Loan.

                    (b) Borrowing Procedures. Each Swing Line Borrowing shall be
made upon the applicable Borrower’s irrevocable notice to the Swing Line Lender
and the Administrative Agent, which may be given by telephone. Each such notice
must be received by the Swing Line Lender and the Administrative Agent not later
than (x) 1:00 p.m. (local time), in respect of any U.S. Swing Line Loan, and (y)
10:30 a.m. (London time), in respect of any U.K. Swing Line Loan, in each case,
on the requested borrowing date, and shall specify (i) the amount to be
borrowed, which shall be a minimum of $500,000, in the case of any U.S. Swing
Line Loan, and $5,000,000 (or the Equivalent thereof in the applicable foreign
currency), in the case of any U.K. Swing Line Loan, and (ii) the requested
borrowing date, which shall be a Business Day. Each such telephonic notice must
be confirmed promptly by delivery to the Swing Line Lender and the
Administrative Agent of a written Swing Line Loan Notice, appropriately
completed and signed by a Responsible Officer of the applicable Borrower.
Promptly after receipt by the Swing Line Lender of any telephonic Swing Line
Loan Notice, the Swing Line Lender will confirm with the Administrative Agent
(by telephone or in writing) that the Administrative Agent has also received
such Swing Line Loan Notice and, if not, the Swing Line Lender will notify the
Administrative Agent (by telephone or in writing) of the contents thereof.
Unless the Swing Line Lender has received notice (by telephone or in writing)
from the Administrative Agent (including at the request of any Lender) prior to
2:00 p.m. (local time) on the date of the proposed Swing Line Borrowing (A)
directing the Swing Line Lender not to make such Swing Line Loan as a result of
the limitations set forth in the proviso to the first sentence of Section
2.04(a), or (B) that one or more of the applicable conditions specified in
Article IV is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the applicable Borrower.

47

Sotheby’s Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



                    (c) Refinancing of Swing Line Loans. (i) The Swing Line
Lender at any time in its sole and absolute discretion may request, on behalf of
each of the Borrowers (each of which hereby irrevocably authorizes the Swing
Line Lender to so request on its behalf), that each Lender make a Base Rate Loan
to such Borrower in an amount equal to such Lender’s Applicable Percentage of
the amount of Swing Line Loans then outstanding to such Borrower. Such request
shall be made in writing (which written request shall be deemed to be a
Committed Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion of the Facility and the conditions set forth in Section
4.03. The Swing Line Lender shall furnish the applicable Borrower with a copy of
the applicable Committed Loan Notice promptly after delivering such notice to
the Administrative Agent. Each Lender shall make an amount equal to its
Applicable Percentage of the amount specified in such Committed Loan Notice
available to the Administrative Agent in immediately available funds for the
account of the Swing Line Lender at the Administrative Agent’s Office not later
than 1:00 p.m. (local time) on the day specified in such Committed Loan Notice,
whereupon, subject to Section 2.04(c)(ii), each Lender that so makes funds
available shall be deemed to have made a Base Rate Loan to the applicable
Borrower in such amount. The Administrative Agent shall remit the funds so
received to the Swing Line Lender.

                    (ii) If for any reason any Swing Line Loan cannot be
refinanced by such a Revolving Credit Borrowing in accordance with Section
2.04(c)(i), the request for Base Rate Loans submitted by the Swing Line Lender
as set forth herein shall be deemed to be a request by the Swing Line Lender
that each of the Lenders fund its risk participation in the relevant Swing Line
Loan and each Lender’s payment to the Administrative Agent for the account of
the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed payment in
respect of such participation.

                    (iii) If any Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the Swing Line
Lender in accordance with banking industry rules on interbank compensation. A
certificate of the Swing Line Lender submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (iii)
shall be conclusive absent manifest error.

                    (iv) Each Lender’s obligation to make Revolving Credit Loans
or to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, any
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Lender’s obligation to make Revolving Credit Loans pursuant to this
Section 2.04(c) is subject to the conditions set forth in

48

Sotheby’s Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



Section 4.03. No such funding of risk participations shall relieve or otherwise
impair the obligation of the applicable Borrower to repay Swing Line Loans,
together with interest as provided herein.

                    (d) Repayment of Participations. (i) At any time after any
Lender has purchased and funded a risk participation in a Swing Line Loan, if
the Swing Line Lender receives any payment on account of such Swing Line Loan,
the Swing Line Lender will distribute to such Lender its Applicable Percentage
of such payment (appropriately adjusted, in the case of interest payments, to
reflect the period of time during which such Lender’s risk participation was
funded) in the same funds as those received by the Swing Line Lender.

                    (ii) If any payment received by the Swing Line Lender in
respect of principal or interest on any Swing Line Loan is required to be
returned by the Swing Line Lender under any of the circumstances described in
Section 10.05 (including pursuant to any settlement entered into by the Swing
Line Lender in its discretion), each Lender shall pay to the Swing Line Lender
its Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the Federal Funds Rate. The
Administrative Agent will make such demand upon the request of the Swing Line
Lender. The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

                    (e) Interest for Account of Swing Line Lender. The Swing
Line Lender shall be responsible for invoicing the applicable Borrower for
interest on the Swing Line Loans. Until each Lender funds its Base Rate Loan or
risk participation pursuant to this Section 2.04 to refinance such Lender’s
Applicable Percentage of any Swing Line Loan, interest in respect of such
Applicable Percentage shall be solely for the account of the Swing Line Lender.

                    (f) Payments Directly to Swing Line Lender. Each Borrower
shall make all payments of principal and interest in respect of the Swing Line
Loans borrowed by such Borrower directly to the Swing Line Lender.

                    2.05 Prepayments. (a) Optional. (i) Each Borrower may, upon
notice to the Administrative Agent, at any time or from time to time voluntarily
prepay Revolving Credit Loans in whole or in part without premium or penalty;
provided that (A) such notice must be received by the Administrative Agent not
later than 11:00 a.m. (1) three Business Days prior to any date of prepayment of
Eurocurrency Rate Loans, (2) three Business Days prior to any date of prepayment
of Eurocurrency Rate Loans denominated in Foreign Currencies, and (3) on the
date of prepayment of Base Rate Loans; (B) any prepayment of Eurodollar Rate
Loans shall be in a principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof; (C) any prepayment of Base Rate Loans shall be in
a principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof; (D) any prepayment of Eurocurrency Rate Loans denominated in Pounds
shall be in a principal amount of £3,000,000 or a whole multiple of £1,000,000
in excess thereof; and (E) any prepayment of Eurocurrency Rate Loans denominated
in Euros shall be in a principal amount of €5,000,000 or a whole multiple of
€1,000,000 in excess thereof, or, in each case, if less, the entire principal
amount thereof then outstanding. Each such notice shall specify the date and
amount of such prepayment and the currency and, if applicable, Type(s) of Loans
to be prepaid. The Administrative Agent will promptly notify each Lender of its
receipt of each

49

Sotheby’s Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



such notice, and of the amount of such Lender’s ratable portion of such
prepayment (based on such Lender’s Applicable Percentage in respect of the
relevant Facility). If such notice is given by a Borrower, such Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein. Any prepayment of a Eurocurrency
Rate Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.05. Each
such prepayment shall be paid to the Lenders in accordance with their respective
Applicable Percentages.

                    (ii) Each Borrower may, upon notice to the Swing Line Lender
(with a copy to the Administrative Agent), at any time or from time to time,
voluntarily prepay Swing Line Loans borrowed by such Borrower in whole or in
part without premium or penalty; provided that (A) such notice must be received
by the Swing Line Lender and the Administrative Agent not later than 1:00 p.m.
(local time) on the date of the prepayment, and (B) any such prepayment shall be
in a minimum principal amount of $100,000 (or the Equivalent thereof in the
applicable foreign currency). Each such notice shall specify the date and amount
of such prepayment. If such notice is given by a Borrower, such Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein.

                    (b) Mandatory. (i) If any Loan Party or any of its
Subsidiaries Disposes of any property (other than any Disposition of any
property permitted by Section 7.05(a), (b), (c), (d) or (e)) which results in
the realization by such Person of Net Cash Proceeds, Holdings shall prepay, or
shall cause any other Borrower to prepay, an aggregate principal amount of Loans
equal to 100% of such Net Cash Proceeds immediately upon receipt thereof by such
Person; provided that no such prepayment will be required in respect of such
Dispositions for the first U.S. $5,000,000 in the aggregate in any fiscal year
of Net Cash Proceeds received therefrom.

                    (ii) Upon the incurrence or issuance by any Loan Party or
any of its Subsidiaries of any Indebtedness (other than Indebtedness expressly
permitted to be incurred or issued pursuant to Section 7.02(a) through (i)),
Holdings shall prepay, or shall cause any other Borrower to prepay, an aggregate
principal amount of Loans equal to 100% of all Net Cash Proceeds received
therefrom immediately upon receipt thereof by such Loan Party or such
Subsidiary.

                    (iii) Upon any Extraordinary Receipt received by or paid to
or for the account of any Loan Party or any of its Subsidiaries, and not
otherwise included in clause (i) or (ii) of this Section 2.05(b), Holdings shall
prepay, or shall cause any other Borrower to prepay, an aggregate principal
amount of Loans equal to 100% of all Net Cash Proceeds received therefrom
immediately upon receipt thereof by such Loan Party or such Subsidiary;
provided, that such Net Cash Proceeds are in excess of $1,000,000 in the
aggregate per fiscal year, and provided further, that with respect to any
proceeds of insurance, condemnation awards (or payments in lieu thereof) or
indemnity payments, at the election of the Borrowers (as notified by the
Borrowers to the Administrative Agent on or prior to the date of receipt of such
insurance proceeds, condemnation awards or indemnity payments), and so long as
no Default shall have occurred and be continuing, such Loan Party or such
Subsidiary may, prior to or within 180 days after the receipt of such cash
proceeds, replace or repair the equipment, fixed assets or real property in
respect of which such cash proceeds were or will be received; and provided
further, however,

50

Sotheby’s Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



that any cash proceeds not so applied shall be immediately applied to the
prepayment of the Loans as set forth in this Section 2.05(b)(iii).

                    (iv) If any Loan Party or any of its Subsidiaries licenses
any intellectual property that results in the realization by such Person of Net
Cash Proceeds of at least $25,000,000, Holdings shall prepay, or shall cause any
other Borrower to prepay, an aggregate principal amount of Loans equal to 100%
of such Net Cash Proceeds immediately upon receipt thereof by such Person.

                    (v) If for any reason the Total Outstandings at any time
exceed the Borrowing Base at such time, Holdings shall immediately prepay, or
shall cause any other Borrower to immediately prepay, Revolving Credit Loans,
Swing Line Loans and L/C Borrowings and/or to immediately terminate any L/C
Obligations (other than the L/C Borrowings) in an aggregate amount equal to such
excess.

                    (vi) If for any reason the Total Outstandings at any time
exceed the Facility at such time, Holdings shall immediately prepay, or shall
cause any other Borrower to immediately prepay, Revolving Credit Loans, Swing
Line Loans and L/C Borrowings and/or Cash Collateralize the L/C Obligations
(other than the L/C Borrowings) in an aggregate amount equal to such excess.

                    (vii) If the Administrative Agent notifies the Borrowers at
any time that the Outstanding Amount of all Loans and L/C Obligations
denominated in Foreign Currencies at such time exceeds an amount equal to 105%
of the Foreign Currency Sublimit then in effect, then, within two Business Days
after receipt of such notice, the Borrowers shall prepay Loans and L/C
Obligations in an aggregate amount sufficient to reduce such Outstanding Amount
as of such date of payment to an amount not to exceed 100% of the Foreign
Currency Sublimit then in effect.

                    (viii) Prepayments of the Facility made by any Borrower
pursuant to this Section 2.05(b), first, shall be applied ratably to the L/C
Borrowings and the Swing Line Loans of such Borrower, second, shall be applied
ratably to the outstanding Revolving Credit Loans of such Borrower, and, third,
if an Event of Default has occurred and is continuing, shall be used to Cash
Collateralize the remaining L/C Obligations of such Borrower; and, the amount
remaining, if any, after the prepayment in full of all such L/C Borrowings,
Swing Line Loans and Revolving Credit Loans outstanding at such time and the
Cash Collateralization of such remaining L/C Obligations in full shall be
applied to the prepayment and Cash Collateralization of the Total Outstandings
of the other Borrowers in the same order of priority and any amounts remaining
after such application may be retained by such Borrower for use in the ordinary
course of its business. Upon the drawing of any Letter of Credit that has been
Cash Collateralized, the funds held as Cash Collateral shall be applied (without
any further action by or notice to or from the Borrowers or any other Loan
Party) to reimburse the L/C Issuer or the Lenders, as applicable.

                    (ix) Notwithstanding any other provision of this Section
2.05 or any other provision herein or in any other Loan Document to the
contrary, (A) no U.K. Borrower or U.K. Guarantor shall be liable for or required
to repay any Obligation of the U.S. Loan Parties under the Loan Documents and
(B) any Obligation payable in respect of any Revolving Credit Loan

51

Sotheby’s Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



shall be required to be paid by the applicable Borrower in respect of such
Revolving Credit Loan.

                    2.06 Termination or Reduction of Commitments. (a) Optional.
Holdings may, upon notice to the Administrative Agent, terminate the Facility,
the Letter of Credit Sublimit, the Swing Line Sublimit or the Foreign Currency
Sublimit, or from time to time permanently reduce the Facility, the Letter of
Credit Sublimit, the Swing Line Sublimit or the Foreign Currency Sublimit;
provided that (i) any such notice shall be received by the Administrative Agent
not later than 11:00 a.m. five Business Days prior to the date of termination or
reduction, (ii) any such partial reduction shall be in an aggregate amount of
$10,000,000 or any whole multiple of $1,000,000 in excess thereof and (iii)
Holdings shall not terminate or reduce (A) the Facility if, after giving effect
thereto and to any concurrent prepayments hereunder, the Total Outstandings
would exceed the Facility, (B) the Letter of Credit Sublimit if, after giving
effect thereto, the Outstanding Amount of L/C Obligations not fully Cash
Collateralized hereunder would exceed the Letter of Credit Sublimit, (C) the
Swing Line Sublimit if, after giving effect thereto and to any concurrent
prepayments hereunder, the Outstanding Amount of Swing Line Loans would exceed
the Letter of Credit Sublimit, or (D) the Foreign Currency Sublimit if, after
giving effect thereto and to any concurrent prepayments hereunder, the
Outstanding Amount of any Loans denominated in Foreign Currencies together with
the Outstanding Amount of any L/C Obligations denominated in Foreign Currencies
would exceed the Foreign Currency Sublimit.

                    (b) Mandatory. If after giving effect to any reduction or
termination of Commitments under this Section 2.06, the Letter of Credit
Sublimit, the Swing Line Sublimit or the Foreign Currency Sublimit exceeds the
Facility at such time, the Letter of Credit Sublimit, the Swing Line Sublimit or
the Foreign Currency Sublimit, as the case may be, shall be automatically
reduced by the amount of such excess.

                    (c) Application of Commitment Reductions; Payment of Fees.
The Administrative Agent will promptly notify the Lenders of any termination or
reduction of the Letter of Credit Sublimit, Swing Line Sublimit, Foreign
Currency Sublimit or the Commitments under this Section 2.06. Upon any reduction
of the Commitments, the Commitment of each Lender shall be reduced by such
Lender’s Applicable Percentage of such reduction amount. All fees in respect of
the Facility accrued until the effective date of any termination of the Facility
shall be paid on the effective date of such termination.

                    2.07 Repayment of Loans. (a) Revolving Credit Loans. Each
Borrower shall repay to the Lenders on the Maturity Date for the Facility the
aggregate principal amount of all Revolving Credit Loans made to such Borrower
and outstanding on such date.

                    (b) Swing Line Loans. Each Borrower shall repay each Swing
Line Loan made to such Borrower on the earlier to occur of (i) the date ten
Business Days after such Loan is made and (ii) the Maturity Date for the
Facility.

                    2.08 Interest. (a) Subject to the provisions of Section
2.08(b), (i) each Eurocurrency Rate Loan shall bear interest on the outstanding
principal amount thereof for each Interest Period at a rate per annum equal to
the Eurocurrency Rate for such Interest Period plus the Applicable Rate plus (in
the case of a Eurocurrency Rate Loan of any Lender which is lent

52

Sotheby’s Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



from a Lending Office in the United Kingdom or a Participating Member State) the
Mandatory Cost; (ii) each Base Rate Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate; and (iii) each Swing Line Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate.

                    (b) (i) If any amount of principal of any Loan is not paid
when due (without regard to any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

                    (ii) If any amount (other than principal of any Loan)
payable by any Borrower under any Loan Document is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, then upon the request of the Required Lenders such
amount shall thereafter bear interest at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

                    (iii) Upon the request of the Required Lenders, while any
Event of Default exists, each Borrower shall pay interest on the principal
amount of all outstanding Obligations hereunder at a fluctuating interest rate
per annum at all times equal to the Default Rate to the fullest extent permitted
by applicable Laws.

                    (iv) Accrued and unpaid interest on past due amounts
(including interest on past due interest) shall be due and payable upon demand.

                    (c) Interest on each Loan shall be due and payable in
arrears on each Interest Payment Date applicable thereto and at such other times
as may be specified herein. Interest hereunder shall be due and payable in
accordance with the terms hereof before and after judgment, and before and after
the commencement of any proceeding under any Debtor Relief Law.

                    2.09 Fees. In addition to certain fees described in Sections
2.03(i) and (j):

                    (a) Commitment Fee. The Borrowers shall pay to the
Administrative Agent for the account of each Lender in accordance with its
Applicable Percentage, a commitment fee in Dollars equal to the Applicable
Commitment Fee Percentage times the actual daily amount by which the aggregate
Commitments exceed the sum of (i) the Outstanding Amount of Revolving Credit
Loans plus (ii) the Outstanding Amount of L/C Obligations. The commitment fee
shall accrue at all times during the Availability Period, including at any time
during which one or more of the conditions in Article IV is not met, and shall
be due and payable quarterly in arrears on the last Business Day of each March,
June, September and December, commencing with the first such date to occur after
the Closing Date, and on the Maturity Date. The commitment fee shall be
calculated quarterly in arrears, and if there is any change in the Applicable
Commitment Fee Percentage during any quarter, the actual daily amount shall be
computed and multiplied by the Applicable Commitment Fee Percentage separately
for each period during such quarter that such Applicable Commitment Fee
Percentage was in effect.

53

Sotheby’s Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



                    (b) Foreign Currency Lead Lender Fee. To the extent a
Foreign Currency Revolving Credit Loan is required to be made by the Foreign
Currency Lead Lender in an amount greater than it would otherwise be required to
make if all Lenders at the time of such Foreign Currency Revolving Credit Loan
were Qualifying Lenders (each such incremental amount being, a “Foreign Currency
Incremental Loan”), the Borrowers shall pay to the Administrative Agent for the
account of the Foreign Currency Lead Lender a fee on the principal balance of
each Foreign Currency Incremental Loan outstanding from time to time determined
at a rate equal to 0.25% per annum. Such fee shall be (i) computed on a
quarterly basis in arrears and (ii) due and payable quarterly on the last
Business Day of each March, June, September and December, commencing with the
first such date to occur after the Effective Date, and on the Maturity Date.

                    (c) Other Fees. (i) The Borrowers shall pay to the Arrangers
and the Administrative Agent for their own respective accounts, in Dollars, fees
in the amounts and at the times specified in the Fee Letter. Such fees shall be
fully earned when paid and shall not be refundable for any reason whatsoever.

                    (ii) The Borrowers shall pay to the Lenders, in Dollars,
such fees as shall have been separately agreed upon in writing in the amounts
and at the times so specified. Such fees shall be fully earned when paid and
shall not be refundable for any reason whatsoever.

                    2.10 Computation of Interest and Fees. All computations of
interest for Base Rate Loans when the Base Rate is determined by Bank of
America’s “prime rate” shall be made on the basis of a year of 365 or 366 days,
as the case may be, and actual days elapsed. All other computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year), or, in the case of interest in respect
of Loans denominated in Foreign Currencies as to which market practice differs
from the foregoing, in accordance with such market practice. Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.12(a), bear interest for one day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

                    2.11 Evidence of Debt. (a) The Credit Extensions made by
each Lender shall be evidenced by one or more accounts or records maintained by
such Lender and by the Administrative Agent in the ordinary course of business.
The accounts or records maintained by the Administrative Agent and each Lender
shall be conclusive absent manifest error of the amount of the Credit Extensions
made by the Lenders to the Borrowers and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrowers hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent (set forth in the Register) shall control in the
absence of manifest error. Upon the request of any Lender made through the
Administrative Agent, the Borrowers shall execute and deliver to such Lender
(through the Administrative

54

Sotheby’s Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



Agent) a Note, which shall evidence such Lender’s Loans in addition to such
accounts or records. Each Lender may attach schedules to its Note and endorse
thereon the date, Type (if applicable), amount, currency and maturity of its
Loans and payments with respect thereto.

                    (b) In addition to the accounts and records referred to in
Section 2.11(a), each Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Lender of participations in Letters of Credit and Swing Line
Loans. In the event of any conflict between the accounts and records maintained
by the Administrative Agent and the accounts and records of any Lender in
respect of such matters, the accounts and records of the Administrative Agent
shall control in the absence of manifest error.

                    2.12 Payments Generally; Administrative Agent’s Clawback.
(a) General. Except as otherwise expressly provided herein, all payments to be
made by the Borrowers shall be made without condition or deduction for any
counterclaim, defense, recoupment or setoff. Except as otherwise expressly
provided herein, all payments by the Borrowers hereunder shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the Administrative Agent’s Office in Dollars or the
applicable Foreign Currency and in immediately available funds not later than
2:00 p.m. (New York time) on the date specified herein. The Administrative Agent
will promptly distribute to each Lender its Applicable Percentage (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office. All payments received by the
Administrative Agent after 2:00 p.m. (New York time) shall be deemed received on
the next succeeding Business Day and any applicable interest or fee shall
continue to accrue. If any payment to be made by a Borrower shall come due on a
day other than a Business Day, payment shall be made on the next following
Business Day, and such extension of time shall be reflected in computing
interest or fees, as the case may be.

                    (b) (i) Funding by Lenders; Presumption by Administrative
Agent. Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing of Eurocurrency Rate Loans (or, in
the case of any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of
such Borrowing) that such Lender will not make available to the Administrative
Agent such Lender’s share of such Borrowing, the Administrative Agent may assume
that such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the applicable Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrowers severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in immediately available funds with interest thereon, for each day from
and including the date such amount is made available to the applicable Borrower
to but excluding the date of payment to the Administrative Agent, at (A) in the
case of a payment to be made by such Lender, at a rate per annum equal to the
applicable Overnight Rate from time to time in effect and (B) in the case of a
payment to be made by the Borrowers, the interest rate applicable to Base Rate
Loans (in the case of payments denominated in Dollars) or the interest rate
applicable to Eurocurrency Rate Loans with an interest period of one month (in
the case of payments denominated in a Foreign Currency). If a

55

Sotheby’s Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



Borrower and such Lender shall pay such interest to the Administrative Agent for
the same or an overlapping period, the Administrative Agent shall promptly remit
to the applicable Borrower the amount of such interest paid by such Borrower for
such period. If such Lender pays its share of the applicable Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Borrowing. Any payment by any Borrower shall be without
prejudice to any claim such Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.

                    (ii) Payments by Borrowers; Presumptions by Administrative
Agent. Unless the Administrative Agent shall have received notice from a
Borrower prior to the time at which any payment is due by such Borrower to the
Administrative Agent for the account of the Lenders or the L/C Issuer hereunder
that such Borrower will not make such payment, the Administrative Agent may
assume that such Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the L/C Issuer, as the case may be, the amount due. In such event, if the
applicable Borrower has not in fact made such payment, then each of the Lenders
or the L/C Issuer, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or the L/C Issuer, in immediately available funds with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at a rate per annum
equal to the applicable Overnight Rate from time to time in effect.

                    A notice of the Administrative Agent to any Lender or any
Borrower with respect to any amount owing under this subsection (b) shall be
conclusive, absent manifest error.

                    (c) Failure to Satisfy Conditions Precedent. If any Lender
makes available to the Administrative Agent funds for any Loan to be made by
such Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to the applicable Borrower by the Administrative
Agent because the conditions to the applicable Credit Extension set forth in
Article IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.

                    (d) Obligations of Lenders Several. The obligations of the
Lenders hereunder to make Revolving Credit Loans, to fund participations in
Letters of Credit and Swing Line Loans and to make payments pursuant to Section
10.04(c) are several and not joint. The failure of any Lender to make any Loan,
to fund any such participation or to make any payment under Section 10.04(c) on
any date required hereunder shall not relieve any other Lender of its
corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan, to purchase
its participation or to make its payment under Section 10.04(c).

                    (e) Funding Source. Nothing herein shall be deemed to
obligate any Lender to obtain the funds for any Loan in any particular place or
manner or to constitute a representation by any Lender that it has obtained or
will obtain the funds for any Loan in any particular place or manner.

56

Sotheby’s Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



                    (f) Insufficient Payment. Whenever any payment received by
the Administrative Agent under this Agreement or any of the other Loan Documents
is insufficient to pay in full all amounts due and payable to the Administrative
Agent and the Lenders under or in respect of this Agreement and the other Loan
Documents on any date, such payment shall be distributed by the Administrative
Agent and applied by the Administrative Agent and the Lenders in the order of
priority set forth in Section 8.03.

                    (g) Currencies. To the extent that the Administrative Agent
receives funds for application to the amounts owing by any Borrower under or in
respect of this Agreement in currencies other than the currency or currencies
required to enable the Administrative Agent to distribute funds to the Lenders
in accordance with the terms of this Agreement, the Administrative Agent shall
be entitled to convert or exchange such funds into Dollars or into a Foreign
Currency or from Dollars to a Foreign Currency or from a Foreign Currency to
Dollars, as the case may be, to the extent necessary to enable the
Administrative Agent to distribute such funds in accordance with the terms of
this Agreement; provided that each Borrower and each of the Lenders hereby agree
that the Administrative Agent shall not be liable or responsible for any loss,
cost or expense suffered by such Borrower or such Lender as a result of any
conversion or exchange of currencies affected pursuant to this Section 2.12(g)
or as a result of the failure of the Administrative Agent to effect any such
conversion or exchange; and provided further that each applicable Borrower
agrees to indemnify the Administrative Agent and each Lender, and hold the
Administrative Agent and each Lender harmless, for any and all losses, costs and
expenses incurred by the Administrative Agent or any Lender for any conversion
or exchange of currencies (or the failure to convert or exchange any currencies)
or which result in the Administrative Agent or the Lenders receiving a lower
amount that they would have received had such currency not been required to be
so converted or exchanged, in accordance with this Section 2.12(g).

                    2.13 Sharing of Payments by Lenders. If any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of the Loans made by it, or the
participations in L/C Obligations or in Swing Line Loans held by it resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of such
Loans or participations and accrued interest thereon greater than its pro rata
share thereof of the Facility as provided herein, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Revolving Credit
Loans and subparticipations in L/C Obligations and Swing Line Loans of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them under the Facility, provided
that:

 

 

 

          (i) if any such participations or subparticipations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and

 

 

 

          (ii) the provisions of this Section shall not be construed to apply to
(A) any payment made by the Borrowers pursuant to and in accordance with the
express terms of

57

Sotheby’s Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



 

 

 

this Agreement or (B) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or
subparticipations in L/C Obligations or Swing Line Loans to any assignee or
participant, other than to a Borrower or any Subsidiary thereof (as to which the
provisions of this Section shall apply).

                    Each Borrower consents to the foregoing and agrees, to the
extent it may effectively do so under applicable law, that any Lender acquiring
a participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Borrower in the amount of
such participation.

ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY

                    3.01 Taxes. (a) Payments Free of Taxes. Any and all payments
by or on account of any obligation of any Loan Party hereunder or under any
other Loan Document shall be made free and clear of and without reduction or
withholding for any Indemnified Taxes (including any Other Taxes), provided that
if any Loan Party shall be required by applicable law to deduct any Indemnified
Taxes (including any Other Taxes) from such payments, then (i) the sum payable
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent, any Lender or the L/C Issuer, as the case may be,
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) such Loan Party shall make such deductions and (iii)
such Loan Party shall timely pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

                    (b) Payment of Other Taxes by the Loan Parties. Without
limiting the provisions of subsection (a) above, the Loan Parties shall timely
pay any Other Taxes to the relevant Governmental Authority in accordance with
applicable law.

                    (c) Indemnification by the Loan Parties. The Loan Parties
shall, jointly and severally, indemnify the Administrative Agent, each Lender
and the L/C Issuer, within 10 days after demand therefor, for the full amount of
any Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
paid by the Administrative Agent, such Lender or the L/C Issuer, as the case may
be, and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to a Loan
Party by a Lender or the L/C Issuer (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender or the
L/C Issuer, shall be conclusive absent manifest error.

                    (d) Evidence of Payments. As soon as practicable after any
payment of Indemnified Taxes or Other Taxes by any Loan Party to a Governmental
Authority, such Loan Party shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued

58

Sotheby’s Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



by such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

                    (e) Status of Lenders. Any Foreign Lender or any U.K. Lender
that is entitled to an exemption from or reduction of withholding tax under the
law of the jurisdiction in which the relevant Borrower with respect to that
Foreign Lender or U.K. Lender is resident for tax purposes, or any treaty to
which such jurisdiction is a party, with respect to payments hereunder or under
any other Loan Document shall deliver to such Borrower or the relevant
Governmental Authority (with a copy to the Administrative Agent), at the time or
times prescribed by applicable law or reasonably requested by such Borrower or
the Administrative Agent, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender, if
requested by a Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by such
Borrower or the Administrative Agent as will enable such Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.

Without limiting the generality of the foregoing, if a Borrower is resident for
tax purposes in the United States, any Foreign Lender shall deliver to such
Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of such Borrower or the Administrative Agent, but only if such Foreign
Lender is legally entitled to do so), whichever of the following is applicable:

 

 

 

          (i) duly completed copies of Internal Revenue Service Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States is a party,

 

 

 

          (ii) duly completed copies of Internal Revenue Service Form W-8ECI,

 

 

 

          (iii) in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (A) a
certificate to the effect that such Foreign Lender is not (1) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (2) a “10 percent shareholder”
of any Borrower within the meaning of section 881(c)(3)(B) of the Code, or (3) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (B) duly completed copies of Internal Revenue Service Form W-8BEN, or

 

 

 

          (iv) any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in United States Federal withholding tax
duly completed together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrowers to determine the
withholding or deduction required to be made.

                    (f) Treatment of Certain Refunds. If the Administrative
Agent, any Lender or the L/C Issuer determines, in its sole discretion, that it
has received a refund of any Taxes or Other Taxes as to which it has been
indemnified by a Loan Party or with respect to which a Loan Party

59

Sotheby’s Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



has paid additional amounts pursuant to this Section, it shall pay to such Loan
Party an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by such Loan Party under this Section
with respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent, such Lender or the L/C
Issuer, as the case may be, and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund), provided
that each Loan Party, upon the request of the Administrative Agent, such Lender
or the L/C Issuer, agrees to repay the amount paid over to such Loan Party (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent, such Lender or the L/C Issuer if the
Administrative Agent, such Lender or the L/C Issuer is required to repay such
refund to such Governmental Authority. This subsection shall not be construed to
require the Administrative Agent, any Lender or the L/C Issuer to make available
its tax returns (or any other information relating to its taxes that it deems
confidential) to any Loan Party or any other Person.

                    (g) U.K. Qualified Lenders. A Loan Party is not required to
pay additional amounts to a Lender (other than an assignee pursuant to a request
by a Borrower under Section 10.13) pursuant to Section 3.01(a) in respect of any
Indemnified Tax that is required by the United Kingdom to be withheld from a
payment of interest on a loan made to a Borrower incorporated in the United
Kingdom if at the time that that withholding is made: (i) the relevant Lender is
not a U.K. Qualified Lender and that Indemnified Tax would not have been
required to be withheld had that Lender been a U.K. Qualified Lender unless the
reason that that Lender is not a U.K. Qualified Lender is a change after the
date on which it became a Lender under this Agreement in (or in the
interpretation, administration or application of) any law or double taxation
agreement or any published practice or published concession of any relevant Tax
authority; or (ii) the relevant Lender is a Treaty Lender (as defined below) and
the relevant Loan Party is able to demonstrate that that Indemnified Tax is
required to be withheld as a result of the failure of the relevant Lender to
comply with its obligations under Section 3.01(e); and for purposes of this
Section 3.01(g), “U.K. Qualified Lender” means (i) a Lender or (ii) a Lender
(which otherwise would not be a U.K. Qualified Lender) that has designated in
writing to the Administrative Agent an Affiliate of such Lender as a “Lender”
for purposes of Foreign Currency Revolving Credit Loans, which is, or such
Affiliate is, beneficially entitled to interest payable to that Lender or such
Affiliate, as the case may be, in respect of a loan made under this Agreement to
a Borrower incorporated in the United Kingdom and which Lender or Affiliate is
either:

 

 

 

 

 

          (i) a Lender or an Affiliate of a Lender that is designated in writing
by such Lender to the Administrative Agent as a “Lender” for purposes of Foreign
Currency Revolving Credit Loans:

 

 

 

 

(A)

which is a bank (as defined for the purposes of Section 349 of the UK Income and
Corporation Taxes Act 1988) making an advance under this Agreement; or

 

 

 

 

 

 

(B)

in respect of an advance made under this Agreement by a person that was a bank
(as defined for the purposes of Section 349 of the UK Income and Corporation
Taxes Act 1988) at the time that the advance was made; or

60

Sotheby’s Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



 

 

 

 

 

 

(C)

which is resident in the United Kingdom;

 

 

 

 

 

 

and in either case is within the charge to UK corporation tax as respects any
payment of interest made in respect of that advance; or

 

 

 

 

          (ii) a Lender or an Affiliate of a Lender that is designated in
writing by such Lender to the Administrative Agent as a “Lender” for purposes of
Foreign Currency Revolving Credit Loans which is treated as resident (for the
purposes of the relevant double taxation agreement) in a jurisdiction having a
double taxation agreement with the United Kingdom which makes provision for full
exemption from Tax imposed by the United Kingdom on interest and does not carry
on business in the United Kingdom through a permanent establishment with which
that Lender’s participation in that loan is effectively connected (a “Treaty
Lender”).

                    3.02 Illegality. If any Lender determines that any Law has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund Eurocurrency Rate Loans, or to determine or charge interest rates based
upon the Eurocurrency Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars, Euros or Pounds in the London interbank market, then, on
notice thereof by such Lender to the Borrowers through the Administrative Agent,
any obligation of such Lender to make or continue Eurocurrency Rate Loans or to
convert Base Rate Loans to Eurocurrency Rate Loans, shall be suspended until
such Lender notifies the Administrative Agent and the Borrowers that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, the Borrowers shall, upon demand from such Lender (with a copy to
the Administrative Agent), (a) with respect to Loans denominated in Dollars
prepay or, if applicable, convert all Eurocurrency Rate Loans of such Lender to
Base Rate Loans, and (b) with respect to Loans denominated in Euros or Pounds,
exchange all such Loans into the Equivalent thereof in Dollars and convert such
Loans to Base Rate Loans, in each case either on the last day of the Interest
Period therefor, if such Lender may lawfully continue to maintain such
Eurocurrency Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurocurrency Rate Loans. Upon any such
prepayment or conversion, the Borrowers shall also pay accrued interest on the
amount so prepaid or converted.

                    3.03 Inability to Determine Rates. If the Required Lenders
determine that for any reason in connection with any request for a Eurocurrency
Rate Loan or a conversion to or continuation thereof that (a) Dollar, Pound or
Euro deposits are not being offered to banks in the London interbank eurodollar
market for the applicable amount and Interest Period of such Eurocurrency Rate
Loan, (b) adequate and reasonable means do not exist for determining the
Eurocurrency Rate for any requested Interest Period with respect to a proposed
Eurocurrency Rate Loan, or (c) the Eurocurrency Rate for any requested Interest
Period with respect to a proposed Eurocurrency Rate Loan does not adequately and
fairly reflect the cost to such Lenders of funding such Loan, the Administrative
Agent will promptly so notify the Borrowers and each Lender. Thereafter, the
obligation of the Lenders to make or maintain Eurocurrency Rate Loans shall be
suspended until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice. Upon receipt of such notice, the Borrowers may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans or, failing

61

Sotheby’s Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



that (x) in the case of requests for Borrowings denominated in Dollars, will be
deemed to have converted such request into a request for a Committed Borrowing
of Base Rate Loans in the amount specified therein and (y) in the case of
requests for Borrowings of Loans denominated in Pounds or Euros, will be deemed
to have revoked such request.

                    3.04 Increased Costs. (a) Increased Costs Generally. If any
Change in Law shall:

 

 

 

          (i) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except (A) any reserve requirement reflected in the Eurocurrency
Rate and (B) the requirements of the Bank of England and the Financial Services
Authority or the European Central Bank reflected in the Mandatory Cost, other
than as set forth below) or the L/C Issuer;

 

 

 

          (ii) subject any Lender or the L/C Issuer to any tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any Eurocurreny Rate Loan made by it, or
change the basis of taxation of payments to such Lender or the L/C Issuer in
respect thereof (except for Indemnified Taxes or Other Taxes covered by Section
3.01 and the imposition of, or any change in the rate of, any Excluded Tax
payable by such Lender or the L/C Issuer);

 

 

 

          (iii) shall cause the Mandatory Cost, as calculated hereunder, not to
represent the cost to any Lender of complying with the requirements of the Bank
of England and/or the Financial Services Authority or the European Central Bank
in relation to its making, funding or maintaining Eurocurrency Rate Loans; or

 

 

 

          (iv) impose on any Lender or the L/C Issuer or the London interbank
market any other condition, cost or expense affecting this Agreement or
Eurocurrency Rate Loans made by such Lender or any Letter of Credit or
participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Rate Loan (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
the L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Borrowers will
pay to such Lender or the L/C Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.

                    (b) Capital Requirements. If any Lender or the L/C Issuer
determines that any Change in Law affecting such Lender or the L/C Issuer or any
Lending Office of such Lender or such Lender’s or the L/C Issuer’s holding
company, if any, regarding capital requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in

62

Sotheby’s Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



Letters of Credit held by, such Lender, or the Letters of Credit issued by the
L/C Issuer, to a level below that which such Lender or the L/C Issuer or such
Lender’s or the L/C Issuer’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or the L/C Issuer’s
policies and the policies of such Lender’s or the L/C Issuer’s holding company
with respect to capital adequacy), then from time to time the Borrowers will pay
to such Lender or the L/C Issuer, as the case may be, such additional amount or
amounts as will compensate such Lender or the L/C Issuer or such Lender’s or the
L/C Issuer’s holding company for any such reduction suffered.

                    (c) Certificates for Reimbursement. A certificate of a
Lender or the L/C Issuer setting forth the amount or amounts necessary to
compensate such Lender or the L/C Issuer or its holding company, as the case may
be, as specified in subsection (a) or (b) of this Section and delivered to the
Borrowers shall be conclusive absent manifest error. The Borrowers shall pay
such Lender or the L/C Issuer, as the case may be, the amount shown as due on
any such certificate within 10 days after receipt thereof.

                    (d) Delay in Requests. Failure or delay on the part of any
Lender or the L/C Issuer to demand compensation pursuant to the foregoing
provisions of this Section shall not constitute a waiver of such Lender’s or the
L/C Issuer’s right to demand such compensation, provided that the Borrowers
shall not be required to compensate a Lender or the L/C Issuer pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than nine months prior to the date that such Lender or
the L/C Issuer, as the case may be, notifies the Borrowers of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or the
L/C Issuer’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the nine-month period referred to above shall be extended to include the
period of retroactive effect thereof).

                    3.05 Compensation for Losses. Upon demand of any Lender
(with a copy to the Administrative Agent) from time to time, the Borrowers shall
promptly compensate such Lender for and hold such Lender harmless from any loss,
cost or expense incurred by it as a result of:

 

 

 

          (a) any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

 

 

 

          (b) any failure by the Borrowers (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by any
Borrower;

 

 

 

          (c) any failure by any Borrower to make payment of any Loan or drawing
under any Letter of Credit (or interest due thereon) denominated in a Foreign
Currency on its scheduled due date or any payment thereof in a different
currency; or

63

Sotheby’s Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



 

 

 

          (d) any assignment of a Eurocurrency Rate Loan on a day other than the
last day of the Interest Period therefor as a result of a request by any
Borrower pursuant to Section 10.13;

including any loss of anticipated profits, any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan, from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract. The Borrowers shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurocurrency Rate Loan made by it at the Eurocurrency Base Rate used in
determining the Eurocurrency Rate for such Loan by a matching deposit or other
borrowing in the London interbank eurodollar market for such currency for a
comparable amount and for a comparable period, whether or not such Eurocurrency
Rate Loan was in fact so funded.

                    3.06 Mitigation Obligations; Replacement of Lenders. (a)
Designation of a Different Lending Office. If any Lender requests compensation
under Section 3.04, or the Borrowers are required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 3.01, or if any Lender gives a notice pursuant to Section
3.02, then such Lender shall use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrowers hereby agree to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

                    (b) Replacement of Lenders. If any Lender requests
compensation under Section 3.04, or if the Borrowers are required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, the Borrowers may replace such Lender in
accordance with Section 10.13.

                    3.07 Survival. All of the Borrowers’ obligations under this
Article III shall survive termination of the Aggregate Commitments and repayment
of all other Obligations hereunder.

ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

                    4.01 Conditions of Initial Credit Extension. The obligation
of the L/C Issuer and each Lender to make its initial Credit Extension under the
Original Credit Agreement was subject to satisfaction of the following
conditions precedent:

64

Sotheby’s Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




 

 

 

 

 

 

          (a) The Administrative Agent’s receipt of the following, each of which
shall be originals or telecopies (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party, each dated the Closing Date (or, in the case of certificates
of governmental officials, a recent date before the Closing Date) and each in
form and substance satisfactory to the Administrative Agent and each of the
Lenders:

 

 

 

 

 

 

 

          (i) executed counterparts of this Agreement, the Domestic Guaranty,
sufficient in number for distribution to the Administrative Agent, each Lender
and Holdings;

 

 

 

 

 

 

 

          (ii) a Note executed by each Borrower in favor of each Lender
requesting a Note;

 

 

 

 

 

 

 

          (iii) a security agreement, in substantially the form of Exhibit F
(together with each other security agreement and security agreement supplement
delivered pursuant to Section 6.12, in each case as amended, the “Security
Agreement”), duly executed by each U.S. Loan Party, together with:

 

 

 

 

 

 

 

 

          (A) certificates representing the Pledged Equity referred to therein
accompanied by undated stock powers executed in blank and instruments evidencing
the Pledged Debt indorsed in blank,

 

 

 

 

 

 

 

 

          (B) proper Financing Statements in form appropriate for filing under
the Uniform Commercial Code of all jurisdictions that the Administrative Agent
may deem necessary or desirable in order to perfect the Liens created under the
Security Agreement, covering the Collateral described in the Security Agreement,

 

 

 

 

 

 

 

 

          (C) completed requests for information, dated on or before the date of
the initial Credit Extension, listing all effective financing statements filed
in the jurisdictions referred to in clause (B) above that name any Loan Party as
debtor, together with copies of such other financing statements,

 

 

 

 

 

 

 

 

          (D) evidence of the completion of all other actions, recordings and
filings of or with respect to the Security Agreement that the Administrative
Agent may deem necessary or desirable in order to perfect the Liens created
thereby, and

 

 

 

 

 

 

 

 

          (E) evidence that all other action that the Administrative Agent may
deem necessary or desirable in order to perfect the Liens created under the
Security Agreement has been taken (including receipt of duly executed payoff
letters and UCC-3 termination statements);

 

 

 

 

 

 

 

          (iv) an intellectual property security agreement, in substantially the
form of Exhibit G (together with each other intellectual property security
agreement and intellectual property security agreement supplement delivered

65

Sotheby’s Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




 

 

 

 

 

pursuant to Section 6.12, in each case as amended, the “Intellectual Property
Security Agreement”), duly executed by each U.S. Loan Party, together with
evidence that all action that the Administrative Agent may deem necessary or
desirable in order to perfect the Liens created under the Intellectual Property
Security Agreement has been taken;

 

 

 

 

 

          (v) (A) such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each U.S. Loan
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party or is to be a party and (B) a copy
of a certificate of the appropriate Governmental Authority of the jurisdiction
of incorporation of each U.S. Loan Party certifying (1) as to a true or correct
and up to date copy of the Organization Documents of such Loan Party and each
amendment thereto on file in the office of such Governmental Authority and (2)
that such amendments are the only amendments to such Loan Party’s Organization
Documents on file in such office;

 

 

 

 

 

          (vi) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each U.S. Loan Party is duly organized or
formed, and that each U.S. Loan Party is validly existing, in good standing and
qualified to engage in business in the jurisdiction of its organization;

 

 

 

 

 

          (vii) a favorable opinion of Weil, Gotshal & Manges LLP, counsel to
the Loan Parties, addressed to the Administrative Agent and each Lender, as to
the matters set forth in Exhibit H-1 and such other matters concerning the Loan
Parties and the Loan Documents as the Required Lenders may reasonably request;

 

 

 

 

 

          (viii) a favorable opinion of local counsel to the Loan Parties in
Michigan and Nevada, in each case addressed to the Administrative Agent and each
Lender, as to the matters set forth in Exhibit H-2 and such other matters
concerning the Loan Parties and the Loan Documents as the Required Lenders may
reasonably request;

 

 

 

 

 

          (ix) a certificate of a Responsible Officer of each U.S. Loan Party
either (A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by such Loan Party and
the validity against such Loan Party of the Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;

 

 

 

 

 

          (x) a certificate signed by a Responsible Officer of Holdings
certifying (A) that the conditions specified in Sections 4.03(a) and (b) have
been satisfied, and (B) that there has been no event or circumstance since the
date of the Audited Financial Statements that has had or could be reasonably
expected to have, either individually or in the aggregate, a Material Adverse
Effect;

66

Sotheby’s Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




 

 

 

 

 

          (xi) certificates attesting to the Solvency of each Loan Party and of
Holdings and its Subsidiaries, taken as a whole, before and after giving effect
to the Transaction, from the chief financial officer of Holdings;

 

 

 

 

 

          (xii) evidence that all insurance required to be maintained pursuant
to the Loan Documents has been obtained and is in effect, together with the
certificates of insurance, naming the Administrative Agent, on behalf of the
Lenders, as an additional insured or loss payee, as the case may be, under all
insurance policies maintained with respect to the assets and properties of the
Loan Parties that constitute Collateral;

 

 

 

 

 

          (xiii) certified copies of each of the Related Documents, duly
executed by the parties thereto and in form and substance satisfactory to the
Lenders, together with all agreements, instruments and other documents delivered
in connection therewith as the Administrative Agent shall request;

 

 

 

 

 

          (xiv) a Borrowing Base Certificate duly certified by a Responsible
Officer of Holdings relating to the initial Credit Extension (calculated solely
in respect of clause (b) of the definition of “Borrowing Base” as of the end of
July 2005, with such adjustments as have been approved by the Arrangers, in
their sole discretion);

 

 

 

 

 

          (xv) a duly completed Compliance Certificate as of the last day of the
fiscal quarter of Holdings ended June 30, 2005, signed by a Responsible Officer
of Holdings;

 

 

 

 

 

          (xvi) evidence that the Existing Credit Agreement has been, or
concurrently with the Closing Date is being, terminated and all Liens securing
obligations under the Existing Credit Agreement have been, or concurrently with
the Closing Date are being, released;

 

 

 

 

 

          (xvii) unaudited consolidated and consolidating balance sheets of
Holdings and its Subsidiaries dated June 30, 2005 for the fiscal quarter ended
on that date and pro forma consolidated financial statements as to Holdings and
its Subsidiaries, in each case in form satisfactory to the Lenders; and

 

 

 

 

 

          (xxi) such other assurances, certificates, documents, consents or
opinions as the Administrative Agent, the L/C Issuer, the Swing Line Lender or
any Lender reasonably may require.

 

 

 

 

          (b) All fees required to be paid to the Administrative Agent, the
Arrangers and the Lenders on or before the Closing Date shall have been paid.

 

 

 

 

          (c) Unless waived by the Administrative Agent, the Borrowers shall
have paid all fees, charges and disbursements of counsel to the Administrative
Agent to the extent invoiced prior to or on the Closing Date, plus such
additional amounts of such fees, charges and disbursements as shall constitute
its reasonable estimate of such fees, charges and disbursements incurred or to
be incurred by it through the closing proceedings

67

Sotheby’s Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




 

 

 

 

(provided that such estimate shall not thereafter preclude a final settling of
accounts between the Borrowers and the Administrative Agent).

 

 

 

 

          (d) The Transaction Agreement shall be in full force and effect.

 

 

 

 

          (e) The Recapitalization shall have been consummated in accordance
with the terms of the Transaction Agreement, without any waiver or amendment
adverse to the Lenders not consented to by the Lenders of any material term,
provision or condition set forth therein, and in compliance with all applicable
requirements of Law.

 

 

 

 

          (f) After giving effect to the Transaction, including all Credit
Extensions made in connection therewith, the amount by which (A) the lesser of
(i) the Facility and (ii) the Borrowing Base exceeds (B) the sum of (i) the
Outstanding Amount of Revolving Credit Loans and Swing Line Loans and (ii) the
Outstanding Amount of L/C Obligations, shall be no less than $25 million.

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

                    4.02 Conditions to Initial Credit Extension to U.K.
Borrower. The obligation of each Lender to make its initial Credit Extension to
a U.K. Borrower is subject to the Administrative Agent’s receipt from each U.K.
Loan Party of the following, each in form and substance satisfactory to the
Administrative Agent and each of the Lenders:

                    (a) the U.K. Collateral Documents duly executed by each U.K.
Loan Party, together with:

 

 

 

          (i) all share certificates (including the Equity Interests of each
First-Tier Foreign CFC Subsidiary that is a U.K. Subsidiary) and stock transfer
forms executed in blank and any other documents of title to be provided under
the U.K. Collateral Documents;

 

 

 

          (ii) signed notices in respect of the charges over insurances and
intra-group loans to be provided under the U.K. Collateral Documents; and

 

 

 

          (iii) all third party consents required in connection with the
creation or registration of any security interest contained in the U.K.
Collateral Documents; including releases for the U.K. Loan Parties if registers
show charges are outstanding plus a section 403 certificate (release of
security) and the return of title deeds and share certificates;

 

 

 

          (b) the U.K. Guaranty duly executed by each U.K. Guarantor;

 

 

 

          (c) a directors’ certificate signed by two authorized directors
certifying:

68

Sotheby’s Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




 

 

 

          (i) that attached thereto is a true, complete and up-to-date copy of
(A) its certificate of incorporation, (B) all certificates of incorporation on
any change of its name, and (C) its constitutional documents consisting of its
memorandum of association and articles of association;

 

 

 

          (ii) that attached thereto is a true and complete extract from the
minutes of a meeting of its board of directors duly convened and held (during
which a quorum was present throughout) recording resolutions passed at such
meeting (which resolutions are in full force and effect and have not been
rescinded or varied) and which approve its entering into the Loan Documents to
which it is a party;

 

 

 

          (iii) that attached thereto is a true and complete copy of a
resolution of its shareholder(s) unanimously passed authorizing and directing
the performance by it of the Loan Documents to which it is a party;

 

 

 

          (iv) the specimen signature of each director or officer authorized to
execute the Loan Documents to which it is a party on its behalf;

 

 

 

          (v) that neither the borrowings nor the grant of the guaranty and
security will breach any borrowing, guaranty, security or other limit binding on
it;

                    (d) a copy of its constitutional documents including its
certificate of incorporation, any certificate of incorporation on a change of
its name and its memorandum of association and articles of association;

                    (e) a copy of a resolution of its board of directors (A)
approving the terms of and the transactions contemplated by the Loan Documents
to which it is a party and resolving that it execute those documents, (B)
authorizing a specified person or persons to execute the Loan Documents to which
it is a party on its behalf, and (C) authorizing a specified person or persons
on its behalf to sign and/or dispatch all other documents and notices
(including, if it is a Borrower, any Credit Extension) to be signed and/or
dispatched by it under or in connection with the Loan Documents;

                    (f) a specimen signature of each person authorized by the
resolution referred to in paragraph (d) above;

                    (g) a copy of a resolution signed by all the holders of its
issued shares approving the terms of, and the transactions contemplated by, the
Loan Documents and any related document to which it will be a party;

                    (h) a search at the Companies Registry or other applicable
commercial register showing, to the extent a search showing such information is
available, inter alia, no Lien over any of its assets (other than as permitted
under the terms of this Agreement) and no appointment of a receiver, liquidator
or administrator or the presentation of any petition or application in respect
of the same (or equivalent);

69

Sotheby’s Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



                    (i) official priority searches relating to properties
charged under the U.K. Collateral Documents in favor of the Collateral Agent in
respect of any registered and unregistered titles giving a sufficient period of
priority and showing that no adverse entry exists;

                    (j) a supplement to Schedule 5.12(b) that sets forth a
complete and accurate list of all Liens on the property or assets of each U.K.
Loan Party and each U.K. Subsidiary, showing as of the date of such supplement
the lienholder thereof, the principal amount of the obligations secured thereby
and the property or assets of such Loan Party or such Subsidiary subject
thereto.

                    (k) a favorable opinion of U.K. counsel to the Loan Parties
addressed to the Administrative Agent and each Lender, as to such matters
concerning the U.K. Loan Parties and the U.K. Collateral Documents that the
Administrative Agent and the Required Lenders may reasonably request;

                    (l) the appointment of a U.S. process agent for each U.K.
Loan Party in respect of each U.S. Law governed Loan Document to which a U.K.
Loan Party is a party; and

                    (m) such other assurances, certificates, documents, consents
or opinions as the Administrative Agent or any Lender may reasonably request.

                    4.03 Conditions to all Credit Extensions. The obligation of
each Lender to honor any Request for Credit Extension (other than a Committed
Loan Notice requesting only a conversion of Loans denominated in Dollars to the
other Type, or a continuation of Eurocurrency Rate Loans) is subject to the
following conditions precedent:

 

 

 

          (a) The representations and warranties of the Borrowers and each other
Loan Party contained in Article V or any other Loan Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, shall be true and correct in all material respects on and as of
the date of such Credit Extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date, and except that for
purposes of this Section 4.03, the representations and warranties contained in
Sections 5.03(a) and (b) shall be deemed to refer to the most recent statements
furnished pursuant to Sections 6.01(a) and (b), respectively.

 

 

 

          (b) No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.

 

 

 

          (c) The Administrative Agent and, if applicable, the L/C Issuer or the
Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.

 

 

 

          (d) The Administrative Agent shall have received such other approvals,
opinions or documents as any Lender through the Administrative Agent may
reasonably request.

 

 

 

          (e) the Borrowing Base exceeds the Outstanding Amount of the sum of
the U.S. Revolving Credit Loans, the Foreign Currency Revolving Credit Loans,
the Swing Line Loans and the L/C Obligations at such time, after giving effect
to such Credit Extension.

70

Sotheby’s Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



                    Each Request for Credit Extension (other than a Committed
Loan Notice requesting only a conversion of Loans denominated in Dollars to the
other Type or a continuation of Eurocurrency Rate Loans) submitted by a Borrower
shall be deemed to be a representation and warranty that the conditions
specified in Sections 4.03(a) and (b) have been satisfied on and as of the date
of the applicable Credit Extension.

ARTICLE V
REPRESENTATIONS AND WARRANTIES

                    Each Borrower represents and warrants to the Administrative
Agent and the Lenders that:

                    5.01 Corporate Existence and Good Standing. Each Loan Party
and each of its Subsidiaries: (a) is a corporation, partnership or other entity
duly organized or formed, validly existing and in good standing under the laws
of the jurisdiction of its organization; (b) has all requisite corporate or
other power and authority and has all material governmental licenses,
authorizations, consents and approvals, necessary to own or lease its assets and
carry on its business as now being or as proposed to be conducted; and (c) is
qualified to do business and is in good standing in all jurisdictions in which
the nature of the business conducted by it makes such qualification necessary
and where failure so to qualify or to be in good standing could reasonably be
expected to (either individually or in the aggregate) result in a Material
Adverse Effect.

                    5.02 Corporate Power, Authorization and Compliance with the
Law. (a) The execution, delivery and performance by each Loan Party of each Loan
Document and Related Documents to which they are or are to be party are within
their respective corporate powers, have been duly authorized by all necessary
corporate action and will not violate any provision of law of or their articles
of incorporation, by-laws or memoranda or articles of association, or result in
the breach of or constitute a default under or require any consent under any
indenture or other material agreement or instrument to which such Person is a
party or by which such Person or any Subsidiary or their respective properties
may be bound or affected, or cause any of its properties to become subject to
any Lien; this Agreement has been, and each other Loan Document, when delivered
hereunder, will have been duly executed and delivered by each Loan Party that is
party thereto; this Agreement and each other Loan Document constitutes the
legal, valid and binding obligation of each Loan Party party thereto enforceable
against such Person in accordance with its terms.

                    (b) The conduct by Holdings and its Subsidiaries of their
respective businesses as they are presently operated does not violate any
material provision of law or material rule or regulation of any Governmental
Authority in a manner which, when taken together with all other such violations,
could reasonably be expected to result in a Material Adverse Effect; and
Holdings and its Subsidiaries have obtained all material consents and approvals
of Governmental Authorities required to conduct their respective businesses as
they are presently operated, except to the extent that failure to obtain any
such consents or approvals could not reasonably be expected to result in a
Material Adverse Effect.

71

Sotheby’s Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



                    (c) No approval, consent, exemption, authorization, or other
action by, or notice to, or filing with, any Governmental Authority or any other
Person is necessary or required in connection with (a) the execution, delivery
or performance by, or enforcement against, any Loan Party of this Agreement or
any other Loan Document or Related Document, or for the consummation of the
Transaction, (b) the grant by any Loan Party of the Liens granted by it pursuant
to the Collateral Documents, (c) except as specifically contemplated herein or
by the Collateral Documents, the perfection or maintenance of the Liens created
under the Collateral Documents (including the first priority nature thereof) or
(d) the exercise by the Administrative Agent or any Lender of its rights under
the Loan Documents or the remedies in respect of the Collateral pursuant to the
Collateral Documents. All applicable waiting periods in connection with the
Transaction have expired without any action having been taken by any
Governmental Authority restraining, preventing or imposing materially adverse
conditions upon the Transaction or the rights of the Loan Parties or their
Subsidiaries freely to transfer or otherwise dispose of, or to create any Lien
on, any properties now owned or hereafter acquired by any of them. The
Recapitalization has been, or concurrently with the Closing Date is being,
consummated in accordance with the Transaction Agreement.

                    5.03 Financial Statements; No Material Adverse Effect; No
Internal Control Event. (a) The Audited Financial Statements (i) were prepared
in accordance with GAAP consistently applied throughout the period covered
thereby, except as otherwise expressly noted therein; (ii) fairly present the
financial condition of Holdings and its Subsidiaries as of the date thereof and
their results of operations for the period covered thereby in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; and (iii) show all material indebtedness and
other liabilities, direct or contingent, of Holdings and its Subsidiaries as of
the date thereof, including liabilities for taxes, material commitments and
Indebtedness.

                    (b) The unaudited consolidated and consolidating balance
sheets of Holdings and its Subsidiaries dated June 30, 2005, and the related
consolidated and consolidating statements of income or operations and
consolidated shareholders’ equity and cash flows for the fiscal quarter ended on
that date (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein, and (ii) fairly present the financial condition of Holdings and its
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments. Schedule 5.03
sets forth all material indebtedness of Holdings and its consolidated
Subsidiaries as of the date of such financial statements.

                    (c) Since the date of the Audited Financial Statements,
there has been no event or circumstance, either individually or in the
aggregate, that has had or could reasonably be expected to have a Material
Adverse Effect. Since the date of the Audited Financial Statements, no Internal
Control Event has occurred.

                    (d) The consolidated pro forma balance sheets of Holdings
and its Subsidiaries as at June 30, 2005, certified by a Responsible Officer of
Holdings, copies of which have been furnished to each Lender, fairly present the
consolidated pro forma financial condition of Holdings and its Subsidiaries as
at such date and the consolidated pro forma results of operations

72

Sotheby’s Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



of Holdings and its Subsidiaries for the period ended on such date, in each case
giving effect to the Transaction, all in accordance with GAAP.

                    (e) The consolidated forecasted balance sheets, statements
of income and cash flows of Holdings and its Subsidiaries delivered pursuant to
Section 4.01 or Section 6.01 were prepared in good faith on the basis of the
assumptions stated therein, which assumptions were fair in light of the
conditions existing at the time of delivery of such forecasts, and represented,
at the time of delivery, the Holdings’ best estimate of its future financial
performance.

                    5.04 ERISA Compliance. (a) Each Plan is in compliance in all
material respects with the applicable provisions of ERISA, the Code and other
Federal or state Laws. Each Plan that is intended to qualify under Section
401(a) of the Code has received a favorable determination letter from the IRS or
an application for such a letter is currently being processed by the IRS with
respect thereto and, to the best knowledge of the Borrowers, nothing has
occurred which would prevent, or cause the loss of, such qualification. Each of
the Borrowers and each ERISA Affiliate have made all required contributions to
each Plan subject to Section 412 of the Code, and no application for a funding
waiver or an extension of any amortization period pursuant to Section 412 of the
Code has been made with respect to any Plan.

                    (b) There are no pending or, to the best knowledge of the
Borrowers, threatened claims, actions or lawsuits, or action by any Governmental
Authority, with respect to any Plan that could reasonably be expected to have a
Material Adverse Effect. There has been no prohibited transaction or violation
of the fiduciary responsibility rules with respect to any Plan that has resulted
or could reasonably be expected to result in a Material Adverse Effect.

                    (c) (i) No ERISA Event has occurred or is reasonably
expected to occur; (ii) no Pension Plan has any Unfunded Pension Liability;
(iii) none of the Borrowers and none of the ERISA Affiliates has incurred, or
reasonably expects to incur, any liability under Title IV of ERISA with respect
to any Pension Plan (other than premiums due and not delinquent under Section
4007 of ERISA); (iv) none of the Borrowers and none of the ERISA Affiliates has
incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Sections 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; and (v) none of the Borrowers and none of the ERISA
Affiliates has engaged in a transaction that could be subject to Sections 4069
or 4212(c) of ERISA.

                    (d) With respect to each scheme or arrangement mandated by a
government other than the United States (a “Foreign Government Scheme or
Arrangement”) and with respect to each employee benefit plan maintained or
contributed to by any Loan Party or any Subsidiary of any Loan Party that is not
subject to United States law (a “Foreign Plan”):

 

 

 

          (i) any employer and employee contributions required by law or by the
terms of any Foreign Government Scheme or Arrangement or any Foreign Plan have
been made, or, if applicable, accrued, in accordance with normal accounting
practices;

 

 

 

          (ii) the fair market value of the assets of each funded Foreign Plan,
the liability of each insurer for any Foreign Plan funded through insurance or
the book

73

Sotheby’s Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




 

 

 

reserve established for any Foreign Plan, together with any accrued
contributions, is sufficient to procure or provide for the accrued benefit
obligations, as of the date hereof, with respect to all current and former
participants in such Foreign Plan according to the actuarial assumptions and
valuations most recently used to account for such obligations in accordance with
applicable generally accepted accounting principles; and

 

 

 

          (iii) each Foreign Plan required to be registered has been registered
and has been maintained in good standing with applicable regulatory authorities.

                    5.05 Pensions. In the case of the U.K. Loan Parties, the
pension schemes are funded to the extent required by law or otherwise to comply
with the requirements of any material law applicable in the jurisdiction in
which the relevant pension’s charge is maintained, in each case where failure to
do so would have a Material Adverse Effect.

                    5.06 Environmental Matters. The Borrowers are aware of no
events, conditions or circumstances involving environmental pollution or
contamination or employee health or safety that could reasonably be expected to
result in a Material Adverse Change.

                    5.07 Litigation. There are no suits, investigations or
proceedings pending or, to the best of its knowledge, threatened against or
affecting Holdings or the Subsidiaries which call into question the validity of,
or purport to affect, this Agreement, any other Loan Document, any Related
Document or the consummation of the Transaction or could reasonably be expected
to result in a Material Adverse Effect.

                    5.08 Taxes. Holdings and its Subsidiaries have filed all
Federal and other material tax returns required to be filed and paid all Federal
and other material taxes, assessments and other governmental charges levied or
imposed upon them or their properties, income or assets otherwise due and
payable, including interest and penalties, except for taxes which are being
contested in good faith and by applicable proceedings, and for which Holdings
and its Subsidiaries have made adequate reserves on the books of Holdings and
its Subsidiaries. There is no proposed tax assessment against any Borrower or
any Subsidiary that would, if made, have a Material Adverse Effect. Neither any
Loan Party nor any Subsidiary thereof is party to any tax sharing agreement.

                    5.09 Investment Company Act. Neither Holdings nor any
Subsidiary (a) is or is required to be registered as an “investment company,” or
a company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended or (b) is a “holding company,” or a
“subsidiary company” of a “holding company” or an “affiliate” of a “holding
company” or of a “subsidiary company” of a “holding company” within the meaning
of the Public Utility Holding Company Act of 1935.

                    5.10 No Material Misstatements. No information, report,
financial statement, exhibit or schedule furnished by or on behalf of any
Borrower to the Administrative Agent or any Lender in connection with this
Agreement or included herein or delivered pursuant hereto (including, without
limitation, the Information Memorandum (upon completion)) contained or contains
any material misstatement of fact or omitted or omits any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, or

74

Sotheby’s Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



are made, not misleading. The Borrowers have disclosed to the Administrative
Agent and the Lenders all agreements, instruments and corporate or others
restrictions to which it or they or any of their Subsidiaries are subject, and
all other matters known to them, that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect.

                    5.11 Federal Reserve Regulations. (a) Neither Holdings nor
any of its Subsidiaries is engaged principally, or as one if its important
activities, in the business of extending credit for the purpose of purchasing or
carrying margin stock (within the meaning of Regulation U issued by the FRB).

                    (b) No part of the proceeds of any Loan will be used,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, (i) to purchase or carry margin stock, or (ii) for any purpose which
entails a violation of the provisions of the Regulations of the Board, including
Regulation U or X.

                    5.12 Ownership of Property; Liens; Investments. (a) Each
Loan Party and each of its Subsidiaries has good record and marketable title in
fee simple to, or valid leasehold interests in, all real property necessary or
used in the ordinary conduct of its business, except for such defects in title
as could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

                    (b) Schedule 5.12(b) sets forth a complete and accurate list
of all Liens on the property or assets of each Loan Party and each of its
Subsidiaries (other than the U.K. Loan Parties and the U.K. Subsidiaries),
showing as of the date hereof the lienholder thereof, the principal amount of
the obligations secured thereby and the property or assets of such Loan Party or
such Subsidiary subject thereto. Upon delivery of the supplement to Schedule
5.12(b) pursuant to Section 4.02, such supplement to Schedule 5.12(b) sets forth
a complete and accurate list of all Liens on the property or assets of each U.K.
Loan Party and each U.K. Subsidiary, showing as of the date of such supplement
the lienholder thereof, the principal amount of the obligations secured thereby
and the property or assets of such Loan Party or such Subsidiary subject
thereto. The property of each Loan Party and each of its Subsidiaries (other
than the U.K. Loan Parties and the U.K. Subsidiaries) is subject to no Liens,
other than Liens set forth on such supplement to Schedule 5.12(b), and as
otherwise permitted by Section 7.01. Upon delivery of the supplement to Schedule
5.12(b) pursuant to Section 4.02, the property of each U.K. Loan Party and each
U.K. Subsidiary is subject to no Liens, other than Liens set forth on such
supplement to Schedule 5.12(b), and as otherwise permitted by Section 7.01.

                    (c) Schedule 5.12(c) sets forth a complete and accurate list
of all Investments held by any Loan Party or any Subsidiary of a Loan Party on
the date hereof, showing as of the date hereof the amount, obligor or issuer and
maturity, if any, thereof.

                    5.13 No Default. None of the Loan Parties nor any Subsidiary
is in default under or with respect to, or a party to, any Contractual
Obligation that could, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. No Default has occurred and is
continuing or would result from the consummation of the transactions
contemplated by this Agreement or any other Loan Document.

75

Sotheby’s Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



                    5.14 Insurance. The properties of the Borrowers and their
Subsidiaries are insured with financially sound and reputable insurance
companies, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the applicable Borrower or the applicable
Subsidiary operates.

                    5.15 Subsidiaries; Equity Interests; Loan Parties. As of the
Closing Date, no Loan Party has any Subsidiaries other than those specifically
disclosed in Part (a) of Schedule 5.15, and all of the outstanding Equity
Interests in such Subsidiaries have been validly issued, are fully paid and
non-assessable and are owned by a Loan Party in the amounts specified on Part
(a) of Schedule 5.15 free and clear of all Liens except those created under the
Collateral Documents. No Loan Party has any equity investments in any other
corporation or entity other than those specifically disclosed in Part (b) of
Schedule 5.15. Set forth on Part (c) of Schedule 5.15 is a complete and accurate
list of all Loan Parties, showing as of the Closing Date (as to each Loan Party)
the jurisdiction of its organization, the address of its principal place of
business and its U.S. taxpayer identification number or, in the case of a U.K.
Loan Party, its registered number at Companies House or, in the case of any
non-U.S. Loan Party that does not have a U.S. taxpayer identification number,
its unique identification number issued to it by the jurisdiction of its
incorporation. The copy of the Organization Documents of each Loan Party and
each amendment thereto provided pursuant to Section 4.01(a)(v) is a true and
correct copy of each such document, each of which is valid and in full force and
effect.

                    5.16 Compliance with Laws. Each Loan Party and each of its
Subsidiaries is in compliance in all material respects with the requirements of
all Laws and all orders, writs, injunctions and decrees applicable to it or to
its properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

                    5.17 Intellectual Property; Licenses, Etc. Each Loan Party
and each of its Subsidiaries own, or possess the right to use, all of the
trademarks, service marks, trade names, copyrights, patents, patent rights,
franchises, licenses and other intellectual property rights (collectively, “IP
Rights”) that are reasonably necessary for the operation of their respective
businesses, without conflict with the rights of any other Person, and Schedule
5.17 sets forth a complete and accurate list of all such IP Rights owned or used
by each Loan Party and each of its Subsidiaries. To the best knowledge of
Holdings, no slogan or other advertising device, product, process, method,
substance, part or other material now employed, or now contemplated to be
employed, by any Loan Party or any of its Subsidiaries infringes upon any rights
held by any other Person. No claim or litigation regarding any of the foregoing
is pending or, to the best knowledge of the Borrowers, threatened, which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

                    5.18 Solvency. Each Loan Party is, individually and together
with its Subsidiaries, Solvent. In the case of any Loan Party incorporated under
the laws of England and Wales, no administrator, receiver, liquidator or similar
officer has been appointed with respect to it or any of its Subsidiaries or any
of its respective assets nor (so far it is aware) is any petition or

76

Sotheby’s Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



proceedings or application for any such appointment pending nor has any
resolution for such appointment been passed or notice of intention to make such
appointment been delivered.

                    5.19 Casualty, Etc. Neither the businesses nor the
properties of any Loan Party or any of its Subsidiaries are affected by any
fire, explosion, accident, strike, lockout or other labor dispute, drought,
storm, hail, earthquake, embargo, act of God or of the public enemy or other
casualty (whether or not covered by insurance) that, either individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect.

                    5.20 Exempt Subsidiaries. The Exempt Subsidiaries shall not
have assets in an amount in excess of 10% of the consolidated assets of Holdings
and its Subsidiaries as of the last day of the most recently completed fiscal
quarter for which the Lenders have received financial statements of Holdings and
its Subsidiaries pursuant to Section 6.01(a) or 6.01(b).

                    5.21 Immaterial Subsidiaries. Each Immaterial Subsidiary (i)
owns assets having a book value of which the Dollar Equivalent is less than
$100,000 and (ii) had earnings during the most recently ended fiscal year of
which the Dollar Equivalent was less than $100,000.

                    5.22 Asset Value. The U.S. Loan Parties and the U.K Loan
Parties shall have assets having a book value in an amount equal to at least 70%
of the consolidated assets of Holdings and its Subsidiaries as of the last day
of the most recently completed fiscal quarter for which the Lenders have
received financial statements of Holdings and its Subsidiaries pursuant to
Section 6.01(a) or 6.01(b).

ARTICLE VI
AFFIRMATIVE COVENANTS

                    So long as any Lender shall have any Commitment hereunder,
any Loan or other Obligation hereunder shall remain unpaid or unsatisfied, or
any Letter of Credit shall remain outstanding, each Borrower shall, and shall
(except in the case of the covenants set forth in Sections 6.01, 6.02, 6.03 and
6.11) cause each Subsidiary to:

                    6.01 Financial Statements. Deliver to the Administrative
Agent on behalf of each Lender (and, with respect to paragraph (c) below, in
form and detail satisfactory to the Administrative Agent):

 

 

 

          (a) as soon as available, but in any event within 90 days after the
end of each fiscal year of Holdings, a consolidated and consolidating balance
sheet of Holdings and its Subsidiaries as at the end of such fiscal year, and
the related consolidated and consolidating statements of income or operations
and consolidated shareholders’ equity and cash flows for such fiscal year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail and prepared in accordance with GAAP, such
consolidated statements to be audited and accompanied by (i) a report and
opinion of a Registered Public Accounting Firm of nationally recognized standing
reasonably acceptable to the Required Lenders, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and applicable
Securities Laws and shall not be subject to any “going concern” or like
qualification or

77

Sotheby’s Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




 

 

 

exception or any qualification or exception as to the scope of such audit and
(ii) an attestation report of such Registered Public Accounting Firm as to
Holdings’ internal controls pursuant to Section 404 of Sarbanes-Oxley expressing
an adverse conclusion to which the Required Lenders do not reasonably object,
and such consolidating statements to be certified by a Responsible Officer of
Holdings to the effect that such statements are fairly stated in all material
respects when considered in relation to the consolidated financial statements of
Holdings and its Subsidiaries;

 

 

 

          (b) as soon as available, but in any event within 45 days after the
end of each of the first three fiscal quarters of each fiscal year of Holdings
(commencing with the fiscal quarter ended September 30, 2005), a consolidated
and consolidating balance sheet of Holdings and its Subsidiaries as at the end
of such fiscal quarter, and the related consolidated and consolidating
statements of income or operations and consolidated shareholders’ equity and
cash flows for such fiscal quarter and for the portion of Holdings’ fiscal year
then ended, setting forth in each case in comparative form the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail, such consolidated
statements to be certified by a Responsible Officer of Holdings as fairly
presenting the financial condition, results of operations, shareholders’ equity
and cash flows of Holdings and its Subsidiaries in accordance with GAAP, subject
only to normal year-end audit adjustments and the absence of footnotes and such
consolidating statements to be certified by a Responsible Officer of Holdings to
the effect that such statements are fairly stated in all material respects when
considered in relation to the consolidated financial statements of Holdings and
its Subsidiaries; and

 

 

 

          (c) as soon as available, but in any event at least 30 days after the
end of each fiscal year of Holdings, forecasts prepared by management of
Holdings, in form satisfactory to the Administrative Agent and the Required
Lenders, of consolidated balance sheets and statements of income or operations
and cash flows of Holdings and its Subsidiaries on a quarterly basis for the
immediately following fiscal year.

As to any information contained in materials furnished pursuant to Section
6.02(d), the Borrowers shall not be separately required to furnish such
information under Sections 6.01(a) or (b) above, but the foregoing shall not be
in derogation of the obligation of the Borrowers to furnish the information and
materials described in Sections 6.01(a) and (b) above at the times specified
therein.

                    6.02 Certificates; Other Information. Deliver to the
Administrative Agent on behalf of each Lender, in form and detail satisfactory
to the Administrative Agent and the Required Lenders:

 

 

 

          (a) concurrently with the delivery of the financial statements
referred to in Section 6.01(a), a certificate of its independent certified
public accountants certifying such financial statements and stating that in
making the examination necessary therefore no knowledge was obtained of any
Default under the financial covenants set forth herein or, if any such Default
shall exist, stating the nature and status of such event;

78

Sotheby’s Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




 

 

 

          (b) concurrently with the delivery of the financial statements
referred to in Sections 6.01(a) and (b), (i) a duly completed Compliance
Certificate signed by a Responsible Officer of Holdings and (ii) a copy of
management’s discussion and analysis with respect to such financial statements;

 

 

 

          (c) promptly after any request by the Administrative Agent or any
Lender, copies of any detailed audit reports, management letters or
recommendations submitted to the board of directors (or the audit committee of
the board of directors) of any Loan Party by independent accountants in
connection with the accounts or books of any Loan Party or any of its
Subsidiaries, or any audit of any of them, except to the extent such accountants
shall restrict the ability of Holdings to deliver such documents to the
Administrative Agent or such Lender, as the case may be;

 

 

 

          (d) copies of all annual, regular, periodic and special reports and
registration statements which Holdings may file or be required to file with the
SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934, or with
any national securities exchange, and in any case not otherwise required to be
delivered to the Administrative Agent pursuant hereto;

 

 

 

          (e) as soon as available, but in any event within 30 days after the
end of each fiscal year of Holdings, a report summarizing the material insurance
coverage (specifying type, amount and carrier) in effect for each Loan Party and
its Subsidiaries;

 

 

 

          (f) promptly, and in any event within five Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Loan Party or any Subsidiary thereof;

 

 

 

          (g) as soon as available, but in any event within 15 days (or if the
15th day of such month is not a Business Day, the next succeeding Businesses
Day) after the end of each (i) month (if there are Revolving Loans outstanding)
or (ii) fiscal quarter (if there are no Revolving Loans outstanding), a
Borrowing Base Certificate, as at the end of such month or fiscal quarter, duly
certified by a Responsible Officer of Holdings;

 

 

 

          (h) promptly, such additional information regarding the business,
financial, legal or corporate affairs of any Loan Party or any Subsidiary
thereof, or compliance with the terms of the Loan Documents, as the
Administrative Agent or any Lender may from time to time reasonably request;

 

 

 

          (i) in the case of a U.K. Loan Party, promptly notify the
Administrative Agent of any change of name, change of office address or change
its center of main interests; and

 

 

 

          (j) in addition to the requirements of Section 10.18, in the case of
any Loan Party, promptly after any request by the Administrative Agent or the
Lender, supply or procure the supply of such documentation in order for the
Administrative Agent, such

79

Sotheby’s Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




 

 

 

Lender or any prospective lender to carry out and be satisfied with the results
of any necessary “know your customer checks” or other checks in relation to any
person that it is required by directive or law in relation to the transactions
contemplated by the Agreement.

                    Documents required to be delivered pursuant to Section
6.01(a) or (b) or Section 6.02(d) (to the extent any such documents are included
in materials otherwise filed with the SEC) may be delivered electronically and
if so delivered, shall be deemed to have been delivered on the date (i) on which
the Borrowers post such documents, or provides a link thereto on the Company’s
website on the Internet at the website address listed on Schedule 10.02; or (ii)
on which such documents are posted on the Borrowers’ behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that the Borrowers shall notify the
Administrative Agent and each Lender (by telecopier or electronic mail) of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.
Notwithstanding anything contained herein, in every instance the Borrowers shall
be required to provide paper copies of the Compliance Certificates required by
Section 6.02(b) to the Administrative Agent. Except for such Compliance
Certificates, the Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Borrowers with
any such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.

                    The Borrowers hereby acknowledges that (a) the
Administrative Agent and/or the Arrangers will make available to the Lenders and
the L/C Issuer materials and/or information provided by or on behalf of the
Borrowers hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on IntraLinks or another similar electronic system (the “Platform”)
and (b) certain of the Lenders may be “public-side” Lenders (i.e., Lenders that
do not wish to receive material non-public information with respect to Holdings
or its securities) (each, a “Public Lender”). Each of the Borrowers hereby
agrees that it will use commercially reasonable efforts to identify that portion
of the Borrower Materials that may be distributed to the Public Lenders and that
(w) all such Borrower Materials shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrowers shall be deemed to have authorized the Administrative
Agent, the Arrangers, the L/C Issuer and the Lenders to treat such Borrower
Materials as either publicly available information or not material information
(although it may be sensitive and proprietary) with respect to Holdings or its
securities for purposes of United States Federal and state securities laws; (y)
all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Investor;” and (z) the
Administrative Agent and the Arrangers shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Investor.”

 

 

 

          6.03 Notices. Promptly notify the Administrative Agent and each
Lender:

 

 

 

          (a) of the occurrence of any Event of Default;

80

Sotheby’s Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




 

 

 

          (b) of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect, including (i) breach or non-performance of,
or any default under, a Contractual Obligation of any Loan Party or any
Subsidiary thereof; (ii) any dispute, litigation, investigation, proceeding or
suspension between any Loan Party or any Subsidiary thereof and any Governmental
Authority; or (iii) the commencement of, or any material development in, any
litigation or proceeding affecting any Loan Party or any Subsidiary thereof;

 

 

 

          (c) of the occurrence of any ERISA Event;

 

 

 

          (d) of any material change in accounting policies or financial
reporting practices by any Loan Party or any Subsidiary thereof;

 

 

 

          (e) of the occurrence of any Internal Control Event; and

 

 

 

          (f) of the (i) occurrence of any Disposition of property or assets for
which a Borrower is required to make a mandatory prepayment pursuant to
Section 2.05(b)(ii), (ii) occurrence of any sale of capital stock or other
Equity Interests for which a Borrower is required to make a mandatory prepayment
pursuant to Section 2.05(b)(iii), (iii) incurrence or issuance of any
Indebtedness for which a Borrower is required to make a mandatory prepayment
pursuant to Section 2.05(b)(v), (iv) receipt of any Extraordinary Receipt for
which a Borrower is required to make a mandatory prepayment pursuant to Section
2.05(b)(vi) and (v) effectiveness of any merger of Holdings pursuant to Section
7.04(f).

                    Each notice pursuant to Section 6.03(a), (b), (c) or (d)
shall be accompanied by a statement of a Responsible Officer of the applicable
Borrower setting forth details of the occurrence referred to therein and stating
what action such Borrower has taken and proposes to take with respect thereto.
Each notice pursuant to Section 6.03(a) shall describe with particularity any
and all provisions of this Agreement and any other Loan Document that have been
breached.

                    6.04 Payment of Obligations. Pay and discharge or cause to
be paid and discharged promptly when due, all its obligations and liabilities,
including (a) all material and lawful taxes, assessments and governmental
charges or levies imposed upon it or upon its income or profits or in respect of
its property, before the same shall become in default, as well as all material
and lawful claims which, if unpaid, might become a lien or charge upon such
properties or any part thereof; provided, however, that neither Holdings nor any
of the Subsidiaries shall be required to pay and discharge or to cause to be
paid and discharged any such tax, assessment, charge, levy or claim so long as
the validity, applicability or amount thereof shall be contested in good faith
by applicable proceedings and Holdings or such Subsidiary, as the case may be,
shall have set aside on its books reserves reasonably deemed adequate by it with
respect thereto, (b) all unlawful claims which, if unpaid, would by law become a
Lien upon its property and (c) all Indebtedness as and when due and payable, but
subject to any subordination provisions contained in any instrument or agreement
evidencing such Indebtedness.

81

Sotheby’s Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



                    6.05 Maintain Property and Insurance. (a) Maintain and
preserve all material properties which are used in the conduct of the business
of Holdings and its Subsidiaries in good working order and condition, ordinary
wear and tear excepted, and (b) maintain in respect of the assets of Holdings
and its Subsidiaries, insurance in such amounts and against such risks as is
generally maintained by companies operating similar businesses in the same
general area. All insurance policies hereunder shall be maintained with sound
and reputable insurance carriers of recognized standing.

                    6.06 Maintain Existence. Preserve, maintain or renew (a) the
legal existence and good standing of Holdings and its Subsidiaries except in a
transaction permitted by Section 7.04 or 7.05, (b) all the material rights,
privileges and franchises necessary and desirable in the normal conduct of the
business of Holdings and its Subsidiaries, except to the extent failure to do so
could not reasonably be expected to have a Material Adverse Effect and (c) all
of its registered patents, trademarks, tradenames and service marks, the
non-preservation of which could reasonably be expected to have a Material
Adverse Effect.

                    6.07 Compliance with Laws. Comply with the requirements of
all applicable laws (including ERISA), regulations and orders of any
Governmental Authority, a violation of which would materially affect the
business or financial condition of Holdings and its Subsidiaries taken as a
whole, except any such law, regulation or order which is being contested by
Holdings or any Subsidiary in good faith by applicable proceedings.

                    6.08 Inspection. Give, upon the request of any Lender upon
reasonable advance notice, any representative of such Lender access during
normal business hours to inspect, and permit such representative to inspect, all
properties belonging to it and permit such representative to examine, copy and
make extracts from, corporate, financial and operating records relating to its
affairs, at the expense of the Borrowers and as such representative may
reasonably require.

                    6.09 Eligible Loans. Cause each Subsidiary, in connection
with each Eligible Loan made or to be made by it, to apply credit standards and
loan to collateral value requirements, and to follow practices with respect to
documentation and the perfection of security interests, not less strict than
those generally applied and followed in the Subsidiaries’ art lending business
prior to the Closing Date.

                    6.10 Books and Records. Maintain proper books of record and
account, in which full, true and correct entries in conformity with GAAP
consistently applied shall be made of all financial transactions and matters
involving the assets and business of such Borrower or such Subsidiary, as the
case may be.

                    6.11 Use of Proceeds. Use the proceeds of the Credit
Extensions for general corporate purposes not in contravention of any Law or of
any Loan Document.

                    6.12 Covenant to Guarantee Obligations and Give Security.
(a) Upon the formation or acquisition of any new direct or indirect Subsidiary
(other than any CFC or a Subsidiary that is held directly or indirectly by a
CFC) by any U.S. Loan Party, then such Loan Party shall, at its expense:

82

Sotheby’s Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




 

 

 

          (i) within 10 days after such formation or acquisition, cause such
Subsidiary, and cause each direct and indirect parent of such Subsidiary (if it
has not already done so), to duly execute and deliver to the Administrative
Agent a Domestic Guaranty or supplement to the Domestic Guaranty, in form and
substance satisfactory to the Administrative Agent, guaranteeing the other Loan
Parties’ obligations under the Loan Documents,

 

 

 

          (ii) within 15 days after such formation or acquisition, cause such
Subsidiary and each direct and indirect parent of such Subsidiary (if it has not
already done so) to duly execute and deliver to the Administrative Agent,
Security Agreement Supplements, IP Security Agreement Supplements and other
security and pledge agreements, as specified by and in form and substance
satisfactory to the Administrative Agent (including delivery of all pledged
Equity Interests in and of such Subsidiary, and other instruments of the type
specified in Section 4.01(a)(iii)), securing payment of all the Obligations of
such Subsidiary or such parent, as the case may be, under the Loan Documents and
constituting Liens on all such personal properties,

 

 

 

          (iii) within 30 days after such formation or acquisition, cause such
Subsidiary and each direct and indirect parent of such Subsidiary (if it has not
already done so) to take whatever action (including the filing of Uniform
Commercial Code financing statements and the giving of notices) may be necessary
or advisable in the opinion of the Administrative Agent to vest in the
Administrative Agent (or in any representative of the Administrative Agent
designated by it) valid and subsisting Liens on the properties purported to be
subject to the Security Agreement Supplements, IP Security Agreement Supplements
and security and pledge agreements delivered pursuant to this Section 6.12(a),
enforceable against all third parties in accordance with their terms, and

 

 

 

          (iv) within 60 days after such formation or acquisition, deliver to
the Administrative Agent, upon the request of the Administrative Agent in its
sole discretion, a signed copy of a favorable opinion, addressed to the
Administrative Agent and the other Secured Parties, of counsel for the U.S. Loan
Parties acceptable to the Administrative Agent as to the matters contained in
clauses (i), (iii) and (iv) above, and as to such other matters as the
Administrative Agent may reasonably request.

 

 

                    (b) Upon the formation or acquisition of any new direct or
indirect U.K. Subsidiary by any U.K. Loan Party, then such Loan Party shall, at
its expense:

 

 

 

          (i) within 10 days after such formation or acquisition, cause such
Subsidiary, and cause each direct and indirect parent of such Subsidiary which
is also a U.K. Subsidiary (if it has not already done so), to duly execute and
deliver to the Administrative Agent a U.K. Guaranty or supplement to the U.K.
Guaranty, in form and substance satisfactory to the Administrative Agent,
guaranteeing the other U.K. Loan Parties’ obligations under the Loan Documents,

 

 

 

          (ii) within 15 days after such formation or acquisition, cause such
Subsidiary and each direct and indirect parent of such Subsidiary which is also
a U.K. Subsidiary (if it has not already done so) to duly execute and deliver to
the Administrative Agent,

83

Sotheby’s Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




 

 

 

supplements to any U.K. Collateral Documents and other security and pledge
agreements, as specified by and in form and substance satisfactory to the
Administrative Agent (including delivery of all pledged Equity Interests in and
of such Subsidiary, and other instruments of the type specified in Section
4.02(a)), securing payment of all the Obligations of the U.K. Loan Parties under
the Loan Documents and constituting Liens on all such personal properties,

 

 

 

          (iii) within 30 days after such formation or acquisition (or such
earlier period as may be required by law), cause such Subsidiary and each direct
and indirect parent of such Subsidiary which is also a U.K. Subsidiary (if it
has not already done so) to take whatever action (including the giving of
notices) may be necessary or advisable in the opinion of the Administrative
Agent to vest in the Administrative Agent (or in any representative of the
Administrative Agent designated by it) valid and subsisting Liens on the
properties purported to be subject to any such supplements to any U.K.
Collateral Documents and security and pledge agreements delivered pursuant to
this Section 6.12(b), enforceable against all third parties in accordance with
their terms, and

 

 

 

          (iv) within 60 days after such formation or acquisition, deliver to
the Administrative Agent, upon the request of the Administrative Agent in its
sole discretion, a signed copy of a favorable opinion, addressed to the
Administrative Agent and the other Secured Parties, of counsel for the U.K. Loan
Parties acceptable to the Administrative Agent as to the matters contained in
clauses (i), (iii) and (iv) above, and as to such other matters as the
Administrative Agent may reasonably request.

 

 

                    (c) Upon the acquisition of any material property (other
than real property) by any Loan Party, if such property, in the reasonable
judgment of Holdings, shall not already be subject to a perfected first priority
security interest in favor of the Administrative Agent for the benefit of the
Secured Parties, then the Borrowers shall, at the Borrowers’ expense:

 

 

 

          (i) within 10 days after such acquisition, furnish to the
Administrative Agent a description of the property so acquired in detail
satisfactory to the Administrative Agent,

 

 

 

          (ii) within 15 days after such acquisition, cause the applicable Loan
Party to duly execute and deliver to the Administrative Agent Security Agreement
Supplements, IP Security Agreement Supplements, supplements to any U.K.
Collateral Documents and other security and pledge agreements, as specified by
and in form and substance satisfactory to the Administrative Agent, securing
payment of all the Obligations of the applicable Loan Party under the Loan
Documents and constituting Liens on all such properties,

 

 

 

          (iii) within 30 days after such acquisition, cause the applicable Loan
Party to take whatever action (including the filing of Uniform Commercial Code
financing statements and the giving of notices, but excluding taking possession)
may be necessary or advisable in the opinion of the Administrative Agent to vest
in the Administrative Agent (or in any representative of the Administrative
Agent designated by it) valid and subsisting Liens on such property, enforceable
against all third parties, and

84

Sotheby’s Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




 

 

 

          (iv) within 60 days after such acquisition, deliver to the
Administrative Agent, upon the request of the Administrative Agent in its sole
discretion, a signed copy of a favorable opinion, addressed to the
Administrative Agent and the other Secured Parties, of counsel for the
applicable Loan Parties acceptable to the Administrative Agent as to the matters
contained in clauses (ii) and (iii) above and as to such other matters as the
Administrative Agent may reasonably request.

 

 

                    (d) Upon the request of the Administrative Agent following
the occurrence and during the continuance of an Event of Default, the Borrowers
shall, at the Borrowers’ expense:

 

 

 

          (i) within 30 days after such request, furnish to the Administrative
Agent a description of the real and personal properties of the Loan Parties and
their respective Subsidiaries in detail satisfactory to the Administrative
Agent,

 

 

 

          (ii) within 60 days after such request, duly execute and deliver, and
cause each Subsidiary (other than any CFC or a Subsidiary that is held directly
or indirectly by a CFC) of a Borrower (if it has not already done so) to duly
execute and deliver, to the Administrative Agent deeds of trust, trust deeds,
mortgages, leasehold mortgages, leasehold deeds of trust, Security Agreement
Supplements, IP Security Agreement Supplements and other security and pledge
agreements, as specified by and in form and substance satisfactory to the
Administrative Agent (including delivery of all Pledged Equity and Pledged Debt
in and of such Subsidiary, and other instruments of the type specified in
Section 4.01(a)(iii)), securing payment of all the Obligations of such
Subsidiary under the Loan Documents and constituting Liens on all such
properties,

 

 

 

          (iii) within 75 days after such request, take, and cause each
Subsidiary (other than any CFC or a Subsidiary that is held directly or
indirectly by a CFC) of a Borrower to take, whatever action (including the
recording of mortgages, the filing of Uniform Commercial Code financing
statements, the giving of notices and the endorsement of notices on title
documents) may be necessary or advisable in the opinion of the Administrative
Agent to vest in the Administrative Agent (or in any representative of the
Administrative Agent designated by it) valid and subsisting Liens on the
properties purported to be subject to the deeds of trust, trust deeds,
mortgages, leasehold mortgages, leasehold deeds of trust, Security Agreement
Supplements, IP Security Agreement Supplements and security and pledge
agreements delivered pursuant to this Section 6.12, enforceable against all
third parties in accordance with their terms,

 

 

 

          (iv) within 90 days after such request, deliver to the Administrative
Agent, upon the request of the Administrative Agent in its sole discretion, a
signed copy of a favorable opinion, addressed to the Administrative Agent and
the other Secured Parties, of counsel for the Loan Parties acceptable to the
Administrative Agent as to the matters contained in clauses (ii) and (iii)
above, and as to such other matters as the Administrative Agent may reasonably
request, and

 

 

 

          (v) as promptly as practicable after such request, deliver, upon the
request of the Administrative Agent in its sole discretion, to the
Administrative Agent with respect to each parcel of real property owned or held
by the Borrowers and their Subsidiaries,

85

Sotheby’s Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




 

 

 

title reports, surveys and engineering, soils and other reports, and
environmental assessment reports, each in scope, form and substance satisfactory
to the Administrative Agent, provided, however, that to the extent that any Loan
Party or any of its Subsidiaries shall have otherwise received any of the
foregoing items with respect to such real property, such items shall, promptly
after the receipt thereof, be delivered to the Administrative Agent.

                    (e) If at any time the representation and warranty set forth
in Section 5.20 shall be incorrect, within 30 days after the date thereof, the
Borrowers shall enter into Local Law Collateral Documents with respect to the
Equity Interests of one or more First Tier Foreign CFC Subsidiaries so that
after delivery of such Local Law Collateral Documents, such representation and
warranty shall be true and correct (it being understood and agreed that no Local
Law Collateral Documents shall be required in respect of Sotheby’s Hong Kong
Ltd. or any of its Subsidiaries).

                    (f) At any time upon request of the Administrative Agent,
promptly execute and deliver any and all further instruments and documents and
take all such other action as the Administrative Agent may deem necessary or
desirable in obtaining the full benefits of, or (as applicable) in perfecting
and preserving the Liens of, such guaranties, Security Agreement Supplements, IP
Security Agreement Supplements and other security and pledge agreements.

                    6.13 Further Assurances. Promptly upon request by the
Administrative Agent, or any Lender through the Administrative Agent, (a)
correct any material defect or error that may be discovered in any Loan Document
or in the execution, acknowledgment, filing or recordation thereof, and (b) do,
execute, acknowledge, deliver, record, re-record, file, re-file, register and
re-register any and all such further acts, deeds, certificates, assurances and
other instruments as the Administrative Agent, or any Lender through the
Administrative Agent, may reasonably require from time to time in order to (i)
carry out more effectively the purposes of the Loan Documents, (ii) to the
fullest extent permitted by applicable law, subject any Loan Party’s or any of
its Subsidiaries’ properties, assets, rights or interests to the Liens now or
hereafter intended to be covered by any of the Collateral Documents, (iii)
perfect and maintain the validity, effectiveness and priority of any of the
Collateral Documents and any of the Liens intended to be created thereunder and
(iv) assure, convey, grant, assign, transfer, preserve, protect and confirm more
effectively unto the Secured Parties the rights granted or now or hereafter
intended to be granted to the Secured Parties under any Loan Document or under
any other instrument executed in connection with any Loan Document to which any
Loan Party or any of its Subsidiaries is or is to be a party, and cause each of
its Subsidiaries to do so.

                    6.14 Post-Closing Obligations.

 

 

 

          (a) On or prior to the 90th day following the Closing Date (or such
date 30 days later as may be agreed to by the Administrative Agent in its sole
discretion), deliver to the Administrative Agent a duly executed master
subordination agreement (the “Master Subordination Agreement”) entered into by
Holdings and each of its wholly owned Subsidiaries whereby each such Subsidiary
that is not a Loan Party subordinates, upon terms and conditions acceptable to
the Administrative Agent, all intercompany obligations owed to such Subsidiary
by a Loan Party to the payment of the Obligations.

86

Sotheby’s Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




 

 

 

          (b) On or prior to the 30th day following the Closing Date, deliver to
the Administrative Agent U.K. Collateral Documents executed by each U.K. Loan
Party and in respect of the Equity Interests of each First-Tier Foreign CFC
Subsidiary that is a U.K. Subsidiary, each properly executed by a Responsible
Officer of the signing Loan Party and each in form and substance satisfactory to
the Administrative Agent, together with all deliveries, filings, registrations
and other actions required to be made or taken pursuant thereto and with a
favorable opinion of U.K. counsel to the Loan Parties addressed to the
Administrative Agent and each Lender, as to such matters concerning the U.K.
Loan Parties and the U.K. Collateral Documents that the Administrative Agent and
the Required Lenders may reasonably request.

 

 

 

          (c) Upon the reasonable request of the Administrative Agent, and at
the expense of the Loan Parties, within 20 days after such request, furnish to
the Administrative Agent proper termination statements on Form UCC-3 covering
such financing statements as the Administrative Agent may reasonably request.

ARTICLE VII
NEGATIVE COVENANTS

                    So long as any Lender shall have any Commitment hereunder,
any Loan or other Obligation hereunder shall remain unpaid or unsatisfied, or
any Letter of Credit shall remain outstanding, each Borrower shall not, nor
shall it permit any Subsidiary to, directly or indirectly, and solely in the
case of Section 7.18 SPTC Delaware shall not, nor shall Holdings permit SPTC
Delaware to:

                    7.01 Liens. Create, incur, assume or suffer to exist any
Lien upon any of its property, assets or revenues, whether now owned or
hereafter acquired, or sign or file or suffer to exist under the Uniform
Commercial Code of any jurisdiction a financing statement that names any
Borrower or any of their Subsidiaries as debtor, or assign any accounts or other
right to receive income, other than the following:

 

 

 

          (a) Liens incurred or pledges and deposits made in connection with
workmen’s compensation, unemployment insurance, old-age pensions, social
security and public liability and similar legislation;

 

 

 

          (b) Liens securing the performance of bids, tenders, leases, contracts
(other than for the repayment of borrowed money), statutory obligations, surety
and appeal bonds and other obligations of like nature, incurred incident to and
in the ordinary course of business;

 

 

 

          (c) statutory Liens of landlords and other Liens imposed by law, such
as carriers’, warehousemen’s, mechanics’, materialmen’s and vendors’ Liens,
incurred in good faith in the ordinary course of business, including but not
limited to those relating to the construction of the York Avenue Property;

 

 

 

          (d) Liens securing the payment of taxes, assessments and governmental
charges or levies, either (i) not delinquent or (ii) being contested in good
faith by appropriate proceedings with adequate reserves;

87

Sotheby’s Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




 

 

 

          (e) zoning restrictions, easements, licenses, reservations,
restrictions on the use of real property or minor irregularities incident
thereto which do not in the aggregate materially detract from the value of the
property or assets of Holdings and its Subsidiaries taken as a whole or
materially impair the operation of the business of Holdings and its Subsidiaries
taken as a whole;

 

 

 

          (f) Liens incurred in the ordinary course of business provided that
these liens are not given as security for Indebtedness;

 

 

 

          (g) Liens on property or assets of any Subsidiary securing
Indebtedness of such Subsidiary to Holdings or to a Loan Party;

 

 

 

          (h) Liens for judgments or awards, so long as the finality of such
judgment or award is being contested in good faith and execution thereof is
stayed; provided that the aggregate amount of Liens permitted by this clause may
not exceed the Threshold Amount;

 

 

 

          (i) any Lien existing on any property or assets of any corporation at
the time it becomes a Subsidiary of Holdings, or existing prior to the time of
acquisition upon any property or assets acquired by Holdings or any of its
Subsidiaries through purchase, merger or consolidation or otherwise, whether or
not assumed by Holdings or such Subsidiary; provided that such Liens were not
created in contemplation of such acquisition, purchase, merger, consolidation or
investment and do not extend to any assets other than those of the Person merged
into or consolidated with Holdings or such Subsidiary or organized, purchased or
invested in by Holdings or such Subsidiary;

 

 

 

          (j) any Lien placed upon property or assets within 90 days of the time
of acquisition of such property or assets by Holdings or any of its Subsidiaries
to secure all or a portion of (or to secure Indebtedness incurred to pay all or
a portion of) the purchase price thereof; provided that any such Lien shall not
encumber any other property or assets of Holdings or any Subsidiary;

 

 

 

          (k) Liens, other than the liens permitted by clauses (a) through (j)
above (including any such Liens in existence as of the date hereof), existing as
of the date hereof and set forth on Schedule 5.12(b); provided, however, that no
such Lien shall be permitted under this clause (k) if it extends to property
other than the property subject to such Lien on the date hereof;

 

 

 

          (l) any Lien renewing, extending or refunding any Lien permitted by
clause (i), (j) or (k) above, provided that (i) the principal amount secured is
not increased, and the Lien is not extended to other property and (ii) any
renewal, extension or refunding of the obligations secured or benefited thereby
is permitted by this Agreement; and

 

 

 

          (m) Liens created under the Loan Documents;

 

 

provided, that notwithstanding anything proved for in this Section 7.01, (x)
Liens on assets and property of Sotheby’s Hong Kong Ltd. and its Subsidiaries
securing Indebtedness at any one time outstanding shall not exceed $8,000,000
and (y) Liens on assets and property of Exempt

88

Sotheby’s Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




 

 

Subsidiaries securing Indebtedness at any one time outstanding shall not exceed
$5,000,000, provided that no such Lien shall extend to or cover any Collateral.

 

 

                    7.02 Indebtedness. Create, incur, assume or suffer to exist
any Indebtedness, except:

 

 

 

          (a) obligations (contingent or otherwise) existing or arising under
any Swap Contract, provided that (i) such obligations are (or were) entered into
by such Person in the ordinary course of business for the purpose of directly
mitigating risks associated with liabilities, commitments, investments, assets,
or property held or reasonably anticipated by such Person, or changes in the
value of securities issued by such Person, and not for purposes of speculation
or taking a “market view;” and (ii) such Swap Contract does not contain any
provision exonerating the non-defaulting party from its obligation to make
payments on outstanding transactions to the defaulting party;

 

 

 

          (b) Indebtedness evidenced by the Senior Notes;

 

 

 

          (c) Indebtedness of any Subsidiary the proceeds of which are used by
such Subsidiary to make secured loans to consignors, dealers or clients in the
ordinary course of business of the Borrowers and their Subsidiaries and in a
manner that is consistent with established practices pursuant to the auction
finance business of the Borrowers and their Subsidiaries;

 

 

 

          (d) Indebtedness of any Subsidiary or available to any Subsidiary, not
in excess of $20,000,000 in the aggregate with respect to all Subsidiaries;

 

 

 

          (e) Indebtedness of a Subsidiary of any Borrower owed to such Borrower
or a wholly owned Subsidiary of such Borrower, which Indebtedness shall (i) in
the case of Indebtedness owed to a Loan Party, constitute “Pledged Debt” under
the Security Agreement, (ii) in the case of Indebtedness owed by a Loan Party,
be subject to the provisions of the Master Subordination Agreement and (iii) be
otherwise permitted under the provisions of Section 7.03;

 

 

 

          (f) Indebtedness under the Loan Documents;

 

 

 

          (g) Indebtedness outstanding on the date hereof and listed on
Schedule 7.02 and any refinancings, refundings, renewals or extensions thereof;
provided that the amount of such Indebtedness is not increased at the time of
such refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder and the direct or any
contingent obligor with respect thereto is not changed, as a result of or in
connection with such refinancing, refunding, renewal or extension; and provided
still further that the terms relating to principal amount, amortization,
maturity, collateral (if any) and subordination (if any), and other material
terms taken as a whole, of any such refinancing, refunding, renewing or
extending Indebtedness, and of any agreement entered into and of any instrument
issued in connection therewith, are no less favorable in any material respect to
the Loan Parties or the Lenders than the terms of any agreement

89

Sotheby’s Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




 

 

 

or instrument governing the Indebtedness being refinanced, refunded, renewed or
extended and the interest rate applicable to any such refinancing, refunding,
renewing or extending Indebtedness does not exceed the then applicable market
interest rate;

 

 

 

          (h) Guarantees of any Borrower or any Guarantor in respect of
Indebtedness otherwise permitted hereunder of such Borrower or any other
Guarantor;

 

 

 

          (i) Indebtedness in respect of Capitalized Leases, Synthetic Lease
Obligations and purchase money obligations for fixed or capital assets within
the limitations set forth in Section 7.01(j); provided, however, that the
aggregate amount of all such Indebtedness at any one time outstanding shall not
exceed $5,000,000;

 

 

 

          (j) unsecured Indebtedness in an aggregate principal amount not to
exceed 10% of Consolidated Net Worth at any time outstanding; and

 

 

 

          (k) Indebtedness in respect of letters of credit in an aggregate
amount at any one time outstanding not to exceed $10,000,000;

 

 

; provided, that notwithstanding anything provided for in this Section 7.02, (x)
Indebtedness of Sotheby’s Hong Kong Ltd. and its Subsidiaries at any one time
outstanding shall not exceed $8,000,000 and (y) Indebtedness of Exempt
Subsidiaries at any one time outstanding shall not exceed $5,00,000.

 

 

 

          7.03 Investments. Make or hold any Investments, except:

 

 

 

          (a) Investments held by the Borrowers and their Subsidiaries in the
form of Cash Equivalents;

 

 

 

          (b) advances to officers, directors and employees of the Borrowers and
Subsidiaries in an aggregate amount not to exceed $2,000,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;

 

 

 

          (c) (i) Investments by the Borrowers and their Subsidiaries in their
respective Subsidiaries outstanding on the date hereof, (ii) additional
Investments by the Borrowers and their Subsidiaries in Loan Parties, (iii)
additional Investments by Subsidiaries of the Borrowers that are not Loan
Parties in other Subsidiaries that are not Loan Parties and (iv) so long as no
Default has occurred and is continuing or would result from such Investment,
additional Investments by the Loan Parties in Subsidiaries that are not Loan
Parties (other than any Immaterial Subsidiary) in an aggregate amount invested
from the date hereof not to exceed $20,000,000;

 

 

 

          (d) Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss;

 

 

 

          (e) Guarantees permitted by Section 7.02;

90

Sotheby’s Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




 

 

 

          (f) Investments existing on the date hereof (other than those referred
to in Section 7.03(c)) and set forth on Schedule 5.12(c);

 

 

 

          (g) Investments by any Borrower in Swap Contracts permitted under
Section 7.02(a);

 

 

 

          (h) Investments consisting of Eligible Loans; and

 

 

 

          (i) other Investments not exceeding $15,000,000 in the aggregate in
any fiscal year of Holdings (other than in any Immaterial Subsidiary).

 

 

                    7.04 Fundamental Changes. Merge, dissolve, liquidate,
consolidate with or into another Person, or Dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person,
except that, so long as no Default exists or would result therefrom:

 

 

 

          (a) any Subsidiary may merge with (i) any Borrower, provided that such
Borrower shall be the continuing or surviving Person, or (ii) any one or more
other Subsidiaries, provided that (x) when any U.S. Loan Party (other than
Holdings) is merging with another Subsidiary, such Loan Party shall be the
continuing or surviving Person and (y) when any U.K. Loan Party is merging with
another Subsidiary, such U.K. Loan Party shall be the continuing or surviving
Person and such merger could not reasonably be expected to have a Material
Adverse Effect;

 

 

 

          (b) (x) any U.S. Loan Party may Dispose of all or substantially all of
its assets (upon voluntary liquidation or otherwise) to any U.S. Borrower or to
another U.S. Loan Party and (y) any U.K. Loan Party may Dispose of all or
substantially all of its assets (upon voluntary liquidation or otherwise) to any
U.K. Borrower or to another U.K. Loan Party;

 

 

 

          (c) any Subsidiary that is not a Loan Party may dispose of all or
substantially all its assets to a Loan Party or another Subsidiary that is not a
Loan Party;

 

 

 

          (d) in connection with any acquisition permitted under Section 7.03,
any Subsidiary of a Borrower may merge into or consolidate with any other Person
or permit any other Person to merge into or consolidate with it; provided that
the Person surviving such merger shall be a wholly owned Subsidiary of a
Borrower;

 

 

 

          (e) each Borrower and any of its Subsidiaries may merge into or
consolidate with any other Person or permit any other Person to merge into or
consolidate with it; provided, however, that in each case, immediately after
giving effect thereto (i) in the case of any such merger to which a Borrower is
a party, such Borrower is the surviving corporation (ii) in the case of any such
merger to which any U.S. Loan Party (other than a U.S. Borrower) is a party,
such U.S. Loan Party is the surviving corporation and (iii) in the case of any
such merger in which any U.K. Loan Party (other than a U.K. Borrower) is a
party, such U.K. Loan Party is the surviving corporation; and

91

Sotheby’s Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




 

 

 

          (f) Holdings may merge with any Subsidiary or any other Person in
order to reincorporate under the laws of Delaware; provided, that the surviving
corporation assumes all of the obligations of Holdings under this Agreement and
under each of the other Loan Documents to which Holdings is a party.

 

 

                    7.05 Dispositions. Make any Disposition or enter into any
agreement to make any Disposition, except:

 

 

 

          (a) Dispositions of obsolete or worn out property, whether now owned
or hereafter acquired, in the ordinary course of business;

 

 

 

          (b) Dispositions in the ordinary course of business;

 

 

 

          (c) Dispositions of equipment or real property to the extent that (i)
such property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

 

 

 

          (d) Dispositions of property by any Subsidiary to any Borrower or to a
wholly owned Subsidiary; provided that if the transferor of such property is a
Guarantor, the transferee thereof must either be a Borrower or a Guarantor;

 

 

 

          (e) Dispositions permitted by Section 7.04;

 

 

 

          (f) Dispositions by the Borrowers and their Subsidiaries not otherwise
permitted under this Section 7.05; provided that (i) at the time of such
Disposition, no Default shall exist or would result from such Disposition, (ii)
the aggregate book value of all property Disposed of in reliance on this clause
(f) in any fiscal year shall not exceed $15,000,000, (iii) except for up to
$2,500,000 in the aggregate in any fiscal year, the purchase price for such
asset shall be paid to such Borrower or such Subsidiary solely in cash, and (iv)
any Disposition pursuant to this Section 7.05(f) shall be for fair market value;
and

 

 

 

          (g) Dispositions set forth on Schedule 7.05.

 

 

                    7.06 Restricted Payments. Declare or make, directly or
indirectly, any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so, or issue or sell any Equity Interests or accept any capital
contributions, except that, so long as no Default shall have occurred and be
continuing at the time of any action described below or would result therefrom:

 

 

 

          (a) each Subsidiary may make Restricted Payments to Holdings, any
Subsidiaries of Holdings that are Borrowers or Guarantors and any other Person
that owns a direct Equity Interest in such Subsidiary, ratably according to
their respective holdings of the type of Equity Interest in respect of which
such Restricted Payment is being made;

 

 

 

          (b) each Borrower and each Subsidiary may declare and make dividend
payments or other distributions payable solely in the common stock or other
common Equity Interests of such Person;

92

Sotheby’s Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




 

 

 

          (c) each Borrower and each Subsidiary may purchase, redeem or
otherwise acquire its common Equity Interests with the proceeds received from
the substantially concurrent issue of new common Equity Interests;

 

 

 

          (d) Holdings may (i) declare or pay cash dividends to its stockholders
and (ii) purchase, redeem or otherwise acquire shares of its capital stock or
warrants, rights or options to acquire any such shares solely out of 40% of net
income of Holdings and its Subsidiaries arising after June 30, 2005 and computed
on a cumulative consolidated basis; and

 

 

 

          (e) Holdings may consummate the Recapitalization.

                    7.07 Change in Nature of Business. Engage in any material
line of business substantially different from those lines of business conducted
by Holdings and its Subsidiaries on the date hereof or any business
substantially related or incidental thereto.

                    7.08 Transactions with Affiliates. Enter into any
transaction of any kind with any Affiliate of Holdings, whether or not in the
ordinary course of business, other than on fair and reasonable terms
substantially as favorable to such Borrower or such Subsidiary as would be
obtainable by such Borrower or such Subsidiary at the time in a comparable arm’s
length transaction with a Person other than an Affiliate; provided that the
foregoing restriction shall not apply to transactions between or among the Loan
Parties otherwise permitted hereunder.

                    7.09 Burdensome Agreements. Enter into or permit to exist
any Contractual Obligation (other than this Agreement or any other Loan
Document) that (a) limits the ability (i) of any Subsidiary to make Restricted
Payments to any Borrower or any Guarantor or to otherwise transfer property to
or invest in any Borrower or any Guarantor, except for any agreement in effect
(A) on the date hereof and set forth on Schedule 7.09 or (B) at the time any
Subsidiary becomes a Subsidiary of a Borrower, so long as such agreement was not
entered into solely in contemplation of such Person becoming a Subsidiary of
such Borrower, (ii) of any Subsidiary to Guarantee the Indebtedness of the
Borrowers or (iii) of any Borrower or any Subsidiary to create, incur, assume or
suffer to exist Liens on property of such Person; provided, however, that this
clause (iii) shall not prohibit any negative pledge incurred or provided in
favor of any holder of Indebtedness permitted under Section 7.02(i) solely to
the extent any such negative pledge relates to the property financed by or the
subject of such Indebtedness; or (b) requires the grant of a Lien to secure an
obligation of such Person if a Lien is granted to secure another obligation of
such Person, except as set forth in the Senior Notes Indenture or any
refinancing thereof.

                    7.10 Use of Proceeds. Use the proceeds of any Credit
Extension, whether directly or indirectly, and whether immediately, incidentally
or ultimately, to purchase or carry margin stock (within the meaning of
Regulation U of the FRB).

                    7.11 Financial Covenants. (a) Consolidated Interest Coverage
Ratio. Permit the Consolidated Interest Coverage Ratio as of the end of any
fiscal quarter of Holdings to be less than 2.0:1.0:

93

Sotheby’s Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



                    (b) Consolidated Leverage Ratio. Permit the Consolidated
Leverage Ratio at any time during any period of four fiscal quarters of Holdings
set forth below to be greater than the ratio set forth below opposite such
period:

 

 

Four Fiscal Quarter Periods Ending

Maximum Consolidated Leverage Ratio

September 30, 2005 through September 30, 2006

4.0:1.0

December 31, 2006 through September 30, 2007

3.5:1.0

December 31, 2007 and each fiscal quarter thereafter

3.0:1.0

                    7.12 Capital Expenditures. Make or become legally obligated
to make any Capital Expenditure exceeding, in the aggregate for Holdings and its
Subsidiaries during each fiscal year set forth below, the amount set forth
opposite such fiscal year:

 

Fiscal Year

Amount

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

2005

$15,000,000

 

 

2006

$15,000,000

 

 

2007

$15,000,000

 

 

2008

$20,000,000

 

 

2009

$20,000,000

 

 

2010

$20,000,000

 

; provided, however, that so long as no Default has occurred and is continuing
or would result from such expenditure, (a) any portion of any amount set forth
above, if not expended in the fiscal year for which it is permitted above, may
be carried over for expenditure in the next following fiscal year and (b) up to
an additional $10,000,000 in the aggregate may be used by the Borrowers to
purchase and refurbish real property located in England.

                    7.13 Amendments of Organization Documents. Amend any of its
Organization Documents in a manner adverse to Holdings and its Subsidiaries, the
Administrative Agent or the Lenders.

                    7.14 Accounting Changes. Make any change in (a) accounting
policies or reporting practices, except as required by GAAP, or (b) fiscal year.

                    7.15 Prepayments, Etc. of Indebtedness. Prepay, redeem,
purchase, defease or otherwise satisfy prior to the scheduled maturity thereof
in any manner, the Senior Notes, other than (i) repurchases in an aggregate
amount not to exceed $20,000,000 and (ii) any refinancing, refunding, renewal or
extension in accordance with Section 7.02(g).

                    7.16 Amendment, Etc. of the Senior Notes. Amend, modify or
change in any manner any term or condition of the Senior Notes, except for any
refinancing, refunding, renewal or extension thereof permitted by Section
7.02(g).

                    7.17 Partnerships, Etc. Become a general partner in any
general or limited partnership or joint venture, except that any Subsidiary the
sole assets of which consist of its interest in a partnership or joint venture
may become a general partner in such partnership or joint venture.

94

Sotheby’s Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



                    7.18 SPTC Delaware. Permit SPTC Delaware to enter into a
Guarantee (other than a Guarantee of the Obligations of the Loan Parties) or
create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, or sign or file or
suffer to exist under the Uniform Commercial Code of any jurisdiction a
financing statement that names SPTC Delaware as debtor, or assign any accounts
or other rights to receive income, except as contemplated by Section 6.12(d).

                    7.19 York Capital Lease. Change or amend any document
related to the York Capital Lease in a manner adverse to the interests of the
Administrative Agent and the Lenders in any material respect.

ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES

                    8.01 Events of Default. Any of the following shall
constitute an Event of Default:

 

 

 

         (a) Non-Payment. Any Borrower or any other Loan Party fails to (i) pay
when and as required to be paid herein, any amount of principal of any Loan or
any L/C Obligation or deposit any funds as Cash Collateral in respect of L/C
Obligations, or (ii) pay within three days after the same becomes due, any
interest on any Loan or on any L/C Obligation, or any fee due hereunder, or
(iii) pay within five days after the same becomes due, any other amount payable
hereunder or under any other Loan Document; or

 

 

 

         (b) Specific Covenants. Any Loan Party fails to perform or observe any
term, covenant or agreement contained in any of Section 6.01, 6.02, 6.03, 6.06,
6.08, 6.12, or Article VII; or

 

 

 

         (c) Other Defaults. Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in Section 8.01(a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for 30 days; or

 

 

 

         (d) Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of any
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading when made or deemed made; or

 

 

 

          (e) Cross-Default. (i) Any Loan Party or any Subsidiary thereof (A)
fails to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) in respect of any Indebtedness
or Guarantee (other than Indebtedness hereunder and Indebtedness under Swap
Contracts) having an aggregate principal amount (including undrawn committed or
available amounts and including amounts owing to all creditors under any
combined or syndicated credit arrangement) of more than the Threshold Amount, or
(B) fails to observe or perform any

95

Sotheby’s Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



 

 

 

other agreement or condition relating to any such Indebtedness or Guarantee or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
is to cause, or to permit the holder or holders of such Indebtedness or the
beneficiary or beneficiaries of such Guarantee (or a trustee or agent on behalf
of such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice if required, such Indebtedness to be demanded or to become due
or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or (ii)
there occurs under any Swap Contract an Early Termination Date (as defined in
such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which a Loan Party or any Subsidiary thereof is the Defaulting
Party (as defined in such Swap Contract) or (B) any Termination Event (as so
defined) under such Swap Contract as to which a Loan Party or any Subsidiary
thereof is an Affected Party (as so defined) and, in either event, the Swap
Termination Value owed by such Loan Party or such Subsidiary as a result thereof
is greater than the Threshold Amount; or

 

 

 

         (f) Insolvency Proceedings, Etc. (i) Any Loan Party or any Subsidiary
thereof institutes or consents to the institution of any proceeding under any
Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for 60 calendar days; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding or (ii) in the case of any U.K. Loan Party or any of its
Subsidiaries, any corporate action, legal proceedings or other procedure or step
is taken in relation to:


 

 

 

 

1.

the suspension of payments, a moratorium of any indebtedness, winding up,
dissolution, administration or reorganization (by way of voluntary arrangement,
scheme of arrangement or otherwise) of any such Person other than a solvent
liquidation or reorganization permitted under this Agreement which is not in
respect of a Borrower;

 

 

 

 

2.

a composition, compromise, assignment or arrangement with any creditor of any
such Person;

 

 

 

 

3.

the appointment of a liquidator (other than in respect of a solvent liquidation
of any such Person permitted under this Agreement which is not in respect of a
Borrower) receiver, administrative receiver, administrator, compulsory manager
or other similar officer in respect of any such Person or any of its assets or
the passing of a resolutions for filing of a petition or application for

96

Sotheby’s Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



 

 

 

 

 

such appointment or the delivery of a notice of intention to make such an
appointment;

 

 

 

 

4.

enforcement of any Lien over any assets of any such Person; or

 

 

 

 

5.

any winding up petition presented by a creditor (other than a petition which is
frivolous or vexatious and is contested in good faith and with diligence and is
discharged, stayed or dismissed within 60 days of commencement or, if earlier,
the date on which it is advertised); or


 

 

 

          (g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any
Subsidiary thereof admits in writing its inability to pay its debts as they
become due, or (ii) any writ or warrant of attachment or execution or similar
process is issued or levied against all or any material part of the property of
any such Person and is not released, vacated or fully bonded within 30 days
after its issue or levy or (iii) or in the case of any U.K. Loan Party, is
deemed unable to pay its debts within the meaning of section 123(1) of the
Insolvency Act 1986; or

 

 

 

          (h) Judgments. There is entered against any Loan Party or any
Subsidiary thereof (i) a final judgment or order for the payment of money in an
aggregate amount exceeding the Threshold Amount (to the extent not covered by
independent third-party insurance as to which the insurer is rated at least “A”
by A.M. Best Company, has been notified of the potential claim and does not
dispute coverage), or (ii) any one or more non-monetary final judgments that
have, or could reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of 30 consecutive days during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, is not in effect; or

 

 

 

          (i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of Holdings under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC or similar liabilities of any Loan Party under a
Foreign Plan, in each case in an aggregate amount in excess of the Threshold
Amount, or (ii) a Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan, or a similar event occurs with respect to any Foreign Plan
or the U.K. Pensions Regulators (being the body corporate established as such
under Part 1 of the Pensions Act 2004) issues a financial support direction
under section 43 of the Pensions Act 2004 or a contribution notice under section
38 or 47 of the Pensions Act 2004 to Holdings or any of its Subsidiaries, in
each case in or in respect of an aggregate amount in excess of the Threshold
Amount; or

 

 

 

          (j) Invalidity of Loan Documents. Any provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in any manner the

97

Sotheby’s Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



 

 

 

validity or enforceability of any provision of any Loan Document; or any Loan
Party denies that it has any or further liability or obligation under any
provision of any Loan Document, or purports to revoke, terminate or rescind any
provision of any Loan Document; or

 

 

 

          (k) Change of Control. There occurs any Change of Control; or

 

 

 

          (l) Collateral Documents. Any Collateral Document after delivery
thereof pursuant to Section 4.01 or 6.12 shall for any reason (other than
pursuant to the terms thereof) cease to create a valid and perfected first
priority Lien (subject to Liens permitted by Section 7.01) on the Collateral
purported to be covered thereby.

 

 

                    8.02 Remedies upon Event of Default. If any Event of Default
occurs and is continuing, the Administrative Agent shall, at the request of, or
may, with the consent of, the Required Lenders, take any or all of the following
actions:


 

 

 

          (a) declare the commitment of each Lender to make Loans and any
obligation of the L/C Issuer to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated;

 

 

 

          (b) declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrowers;

 

 

 

           (c) require that the Borrowers Cash Collateralize the L/C Obligations
(in an amount equal to the then Outstanding Amount thereof); and

 

 

 

          (d) exercise on behalf of itself, the Lenders and the L/C Issuer all
rights and remedies available to it and the Lenders under the Loan Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any U.S. Borrower under the Bankruptcy Code of
the United States or under any Debtor Relief Law with respect to any other
Borrower, the obligation of each Lender to make Loans and any obligation of the
L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrowers to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

                    8.03 Application of Funds. After the exercise of remedies
provided for in Section 8.02 (or after the Loans have automatically become
immediately due and payable and the L/C Obligations have automatically been
required to be Cash Collateralized as set forth in the proviso to Section 8.02),
any amounts received on account of the Obligations shall be applied by the
Administrative Agent in the following order:

98

Sotheby’s Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



 

 

 

          First, to payment of that portion of the Obligations constituting
fees, indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

 

 

          Second, to payment of that portion of the Obligations constituting
fees, indemnities and other amounts (other than principal, interest and Letter
of Credit Fees) payable to the Lenders and the L/C Issuer (including fees,
charges and disbursements of counsel to the respective Lenders and the L/C
Issuer and amounts payable under Article III, ratably among them in proportion
to the respective amounts described in this clause Second payable to them;

 

 

 

          Third, to payment of that portion of the Obligations constituting
accrued and unpaid Letter of Credit Fees and interest on the Loans, L/C
Borrowings and other Obligations, ratably among the Lenders and the L/C Issuer
in proportion to the respective amounts described in this clause Third payable
to them;

 

 

 

          Fourth, to payment of that portion of the Obligations constituting
unpaid principal of the Loans, L/C Borrowings and amounts owing under Secured
Hedge Agreements and Secured Cash Management Agreements, ratably among the
Lenders, the L/C Issuer, the Hedge Banks and the Cash Management Banks in
proportion to the respective amounts described in this clause Fourth held by
them;

 

 

 

          Fifth, to the Administrative Agent for the account of the L/C Issuer,
to Cash Collateralize that portion of L/C Obligations comprised of the aggregate
undrawn amount of Letters of Credit; and

 

 

 

          Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Borrowers or as otherwise required by Law.

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

ARTICLE IX
ADMINISTRATIVE AGENT

                    9.01 Appointment and Authority. (a) Each of the Lenders and
the L/C Issuer hereby irrevocably appoints Bank of America to act on its behalf
as the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Administrative Agent, the Lenders and the L/C Issuer, and the Borrowers
shall not have rights as a third party beneficiary of any of such provisions.

99

Sotheby’s Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



                    (b) The Administrative Agent shall also act as the
“collateral agent” under the Loan Documents, and each of the Lenders (in its
capacities as a Lender, Swing Line Lender (if applicable), potential Hedge Bank
and potential Cash Management Banks) and the L/C Issuer hereby irrevocably
appoints and authorizes the Administrative Agent to act as the agent and trustee
of such Lender and the L/C Issuer for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Loan Parties to
secure any of the Obligations, together with such powers and discretion as are
reasonably incidental thereto. In this connection, the Administrative Agent, as
“collateral agent” and any co-agents, sub-agents and attorneys-in-fact appointed
by the Administrative Agent pursuant to Section 9.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents, or for exercising any rights and remedies thereunder at
the direction of the Administrative Agent), shall be entitled to the benefits of
all provisions of this Article IX and Article X (including Section 10.04(c), as
though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Loan Documents) as if set forth in full herein with respect
thereto.

                    9.02 Rights as a Lender. The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with any Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

                    9.03 Exculpatory Provisions. The Administrative Agent shall
not have any duties or obligations except those expressly set forth herein and
in the other Loan Documents. Without limiting the generality of the foregoing,
the Administrative Agent:

 

 

 

          (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

 

 

          (b) shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law; and

 

 

 

          (c) shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to Holdings or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

100

Sotheby’s Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



                    The Administrative Agent shall not be liable for any action
taken or not taken by it (i) with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 10.01 and 8.02) or
(ii) in the absence of its own gross negligence or willful misconduct. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given to the Administrative Agent by
any Borrower, a Lender or the L/C Issuer.

                    The Administrative Agent shall not be responsible for or
have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein or the occurrence of any
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document, or the creation, perfection or priority of any Lien purported to be
created by the Collateral Documents, (v) the value or the sufficiency of any
Collateral, or (vi) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

                    9.04 Reliance by Administrative Agent. The Administrative
Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon. In determining compliance with any
condition hereunder to the making of a Loan, or the issuance of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
the L/C Issuer, the Administrative Agent may presume that such condition is
satisfactory to such Lender or the L/C Issuer unless the Administrative Agent
shall have received notice to the contrary from such Lender or the L/C Issuer
prior to the making of such Loan or the issuance of such Letter of Credit. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrowers), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

                    9.05 Delegation of Duties. The Administrative Agent may
perform any and all of its duties and exercise its rights and powers hereunder
or under any other Loan Document by or through any one or more sub-agents
appointed by the Administrative Agent. The Administrative Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.

101

Sotheby’s Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



                    9.06 Resignation of Administrative Agent. The Administrative
Agent may at any time give notice of its resignation to the Lenders, the L/C
Issuer and the Borrowers. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, in consultation with the Borrowers, to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may on
behalf of the Lenders and the L/C Issuer, appoint a successor Administrative
Agent meeting the qualifications set forth above; provided that if the
Administrative Agent shall notify the Borrowers and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (a) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the L/C Issuer under any of the Loan Documents, the retiring Administrative
Agent shall continue to hold such collateral security until such time as a
successor Administrative Agent is appointed) and (b) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrowers to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrowers and such successor.
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 10.04 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.

                    Any resignation by Bank of America as Administrative Agent
pursuant to this Section shall also constitute its resignation as L/C Issuer,
Foreign Currency Lead Lender and Swing Line Lender. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, (i) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring L/C Issuer, Foreign Currency Lead Lender and Swing
Line Lender, (ii) the retiring L/C Issuer, Foreign Currency Lead Lender and
Swing Line Lender shall be discharged from all of their respective duties and
obligations hereunder or under the other Loan Documents, and (iii) the successor
L/C Issuer shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangements satisfactory to the retiring L/C Issuer to effectively assume the
obligations of the retiring L/C Issuer with respect to such Letters of Credit.

                    9.07 Non-Reliance on Administrative Agent and Other Lenders.
Each Lender and the L/C Issuer acknowledges that it has, independently and
without reliance upon the

102

Sotheby’s Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
the L/C Issuer also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.

                    9.08 No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Co-Syndication Agents, the Documentation Agent, the
Bookrunners or Arrangers listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the L/C Issuer hereunder.

                    9.09 Administrative Agent May File Proofs of Claim. In case
of the pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrowers)
shall be entitled and empowered, by intervention in such proceeding or otherwise

 

 

 

          (a) to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, L/C Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
L/C Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(i) and (j), 2.09) allowed in such judicial proceeding; and

 

 

 

          (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the L/C Issuer, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Sections 2.09.

                    Nothing contained herein shall be deemed to authorize the
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lender or the L/C Issuer any plan of reorganization, arrangement, adjustment
or composition affecting the Obligations or the rights

103

Sotheby’s Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



of any Lender or to authorize the Administrative Agent to vote in respect of the
claim of any Lender in any such proceeding.

                    9.10 Collateral and Guaranty Matters. The Lenders and the
L/C Issuer irrevocably authorize the Administrative Agent, at its option and in
its discretion,

 

 

 

          (a) to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Commitments and payment in full of all Obligations (other than
contingent indemnification obligations) and the expiration or termination of all
Letters of Credit, (ii) that is sold or to be sold as part of or in connection
with any sale permitted hereunder or under any other Loan Document, or (iii) if
approved, authorized or ratified in writing in accordance with Section 10.01;

 

 

 

          (b) to release any Guarantor from its obligations under the U.K.
Guaranty or the Domestic Guaranty, as the case may be, if such Person ceases to
be a Subsidiary as a result of a transaction permitted hereunder; and

 

 

 

          (c) to subordinate or release any Lien on any property granted to or
held by the Administrative Agent under any Loan Document to the holder of any
Lien on such property that is permitted by Section 7.01(i) or 7.01(j).

                    Upon request by the Administrative Agent at any time, the
Required Lenders will confirm in writing the Administrative Agent’s authority to
release or subordinate its interest in particular types or items of property, or
to release any Guarantor from its obligations under the U.K. Guaranty or the
Domestic Guaranty, as the case may be, pursuant to this Section 9.10. In each
case as specified in this Section 9.10, the Administrative Agent will, at the
Borrowers’ expense, execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request to evidence the release of
such item of Collateral from the assignment and security interest granted under
the Collateral Documents or to subordinate its interest in such item, or to
release such Guarantor from its obligations under the U.K. Guaranty or the
Domestic Guaranty, in each case in accordance with the terms of the Loan
Documents and this Section 9.10.

ARTICLE X
MISCELLANEOUS

                    10.01 Amendments, Etc. No amendment or waiver of any
provision of this Agreement or any other Loan Document, and no consent to any
departure by any Borrower or any other Loan Party therefrom, shall be effective
unless in writing signed by the Required Lenders and the Borrower, or the
applicable Loan Party, as the case may be, and acknowledged by the
Administrative Agent, and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
however, that no such amendment, waiver or consent shall:

 

 

 

          (a) waive any condition set forth in Section 4.01(a), or, in the case
of the initial Credit Extension, Section 4.03, without the written consent of
each Lender;

104

Sotheby’s Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



 

 

 

          (b) extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;

 

 

 

          (c) postpone any date fixed by this Agreement or any other Loan
Document for any payment (excluding mandatory prepayments) of principal,
interest, fees or other amounts due to the Lenders (or any of them) hereunder or
under such other Loan Document without the written consent of each Lender
entitled to such payment;

 

 

 

          (d) reduce the principal of, or the rate of interest specified herein
on, any Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso
to this Section 10.01) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender entitled to such
amount; provided, however, that only the consent of the Required Lenders shall
be necessary to amend the definition of “Default Rate” or to waive any
obligation of the Borrowers to pay interest or Letter of Credit Fees at the
Default Rate;

 

 

 

          (e) change Section 8.03 in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender;

 

 

 

          (f) change any provision of this Section 10.01 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender;

 

 

 

          (g) release all or substantially all of the Collateral in any
transaction or series of related transactions, without the written consent of
each Lender; or

 

 

 

          (h) release all or substantially all of the value of the Domestic
Guaranty and the U.K. Guaranty, without the written consent of each Lender;

and provided further that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; (iv) no
amendment, waiver or consent shall, unless in writing and signed by the Foreign
Currency Lead Lender in addition to the Lenders required above, affect the
rights or duties of the Foreign Currency Lead Lender under this Agreement; (iv)
the Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto; and (v) Section 10.06(i) may not
be amended, waived or otherwise modified without the consent of each Granting
Lender all or any part of whose Loans are being funded by an SPC at the time of
such amendment, renewal or other modification. Notwithstanding anything to the

105

Sotheby’s Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the
Commitment of such Lender may not be increased or extended without the consent
of such Lender.

                    10.02 Notices; Effectiveness; Electronic Communications. (a)
Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

 

 

 

          (i) if to Holdings, the Borrowers, the Administrative Agent, the L/C
Issuer, the Foreign Currency Lead Lender or the Swing Line Lender, to the
address, telecopier number, electronic mail address or telephone number
specified for such Person on Schedule 10.02; and

 

 

 

          (ii) if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

                    (b) Electronic Communications. Notices and other
communications to the Lenders and the L/C Issuer hereunder may be delivered or
furnished by electronic communication (including e-mail and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent, provided
that the foregoing shall not apply to notices to any Lender or the L/C Issuer
pursuant to Article II if such Lender or the L/C Issuer, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or any
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

                    Unless the Administrative Agent otherwise prescribes,
(i) notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient, and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at

106

Sotheby’s Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



its e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address
therefor.

                    (c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.” THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT
OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY
ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to any Borrower, any
Lender, the L/C Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s or the Administrative Agent’s transmission of
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to any Borrower, any
Lender, the L/C Issuer or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).

                    (d) Change of Address, Etc. Each of Holdings, each Borrower,
the Administrative Agent, the L/C Issuer, the Foreign Currency Lead Lender and
the Swing Line Lender may change its address, telecopier or telephone number for
notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, telecopier or telephone number
for notices and other communications hereunder by notice to the Borrower, the
Administrative Agent, the L/C Issuer, Foreign Currency Lead Lender and the Swing
Line Lender. In addition, each Lender agrees to notify the Administrative Agent
from time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.

                    (e) Reliance by Administrative Agent, L/C Issuer and
Lenders. The Administrative Agent, the L/C Issuer and the Lenders shall be
entitled to rely and act upon any notices (including telephonic Committed Loan
Notices and Swing Line Loan Notices) purportedly given by or on behalf of a
Borrower even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. Each Borrower shall indemnify the
Administrative Agent, the L/C Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Borrower. All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

107

Sotheby’s Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



                    10.03 No Waiver; Cumulative Remedies. No failure by any
Lender, the L/C Issuer or the Administrative Agent to exercise, and no delay by
any such Person in exercising, any right, remedy, power or privilege hereunder
or under any other Loan Document shall operate as a waiver thereof; nor shall
any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege. The rights, remedies, powers and
privileges herein provided, and provided under each other Loan Document, are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

                    10.04 Expenses; Indemnity; Damage Waiver. (a) Costs and
Expenses. The Borrowers shall pay (i) all reasonable out-of-pocket expenses
incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent), in connection with the syndication of the credit facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the L/C Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, any Lender or the L/C Issuer (including the fees, charges
and disbursements of any counsel for the Administrative Agent, any Lender or the
L/C Issuer) (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.

                    (b) Indemnification by the Borrowers. Each Borrower shall
indemnify the Administrative Agent (and any sub-agent thereof), each Lender and
the L/C Issuer, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses (including the fees, charges and disbursements of any counsel for any
Indemnitee), and shall indemnify and hold harmless each Indemnitee from all fees
and time charges and disbursements for attorneys who may be employees of any
Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee by any
third party or by any Borrower or any other Loan Party arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents, (ii) any Loan or Letter of Credit or the
use or proposed use of the proceeds therefrom (including any refusal by the L/C
Issuer to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by any Borrower or
any of its Subsidiaries, or any Environmental Liability related in any way to
any Borrower or any of its Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on

108

Sotheby’s Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



contract, tort or any other theory, whether brought by a third party or by any
Borrower or any other Loan Party or any of the Borrower’s or such Loan Party’s
directors, shareholders or creditors, and regardless of whether any Indemnitee
is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by any Borrower or any other Loan Party against an Indemnitee for breach
in bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if such Borrower or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.

                    (c) Reimbursement by Lenders. To the extent that the
Borrowers for any reason fail to indefeasibly pay any amount required under
subsection (a) or (b) of this Section to be paid by them to the Administrative
Agent (or any sub-agent thereof), the L/C Issuer or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent), the L/C Issuer or such Related Party, as the case may
be, such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent) or the L/C
Issuer in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) or L/C
Issuer in connection with such capacity. The obligations of the Lenders under
this subsection (c) are subject to the provisions of Section 2.12(d).

                    (d) Waiver of Consequential Damages, Etc. To the fullest
extent permitted by applicable law, each Borrower shall not assert, and hereby
waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof. No Indemnitee referred to in
subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

                    (e) Payments. All amounts due under this Section shall be
payable not later than ten Business Days after demand therefor.

                    (f) Survival. The agreements in this Section shall survive
the resignation of the Administrative Agent and the L/C Issuer, the replacement
of any Lender, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all the other Obligations.

109

Sotheby’s Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



                    10.05 Payments Set Aside. To the extent that any payment by
or on behalf of the Borrowers is made to the Administrative Agent, the L/C
Issuer or any Lender, or the Administrative Agent, the L/C Issuer or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent, the L/C Issuer or such Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and (b)
each Lender and the L/C Issuer severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Overnight Rate from time to time in effect. The obligations of the
Lenders and the L/C Issuer under clause (b) of the preceding sentence shall
survive the payment in full of the Obligations and the termination of this
Agreement.

                    10.06 Successors and Assigns. (a) Successors and Assigns
Generally. The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that none of the Borrowers may assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of the Administrative Agent and each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
Eligible Assignee in accordance with the provisions of Section 10.06(b), (ii) by
way of participation in accordance with the provisions of Section 10.06(d),
(iii) by way of pledge or assignment of a security interest subject to the
restrictions of Section 10.06(f), or (iv) to an SPC in accordance with the
provisions of Section 10.06(i) (and any other attempted assignment or transfer
by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the L/C Issuer and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

                    (b) Assignments by Lenders. Any Lender may at any time
assign to one or more Eligible Assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans (including for purposes of this Section 10.06(b), participations
in L/C Obligations and in Swing Line Loans) at the time owing to it); provided
that

 

 

 

          (i) except in the case of an assignment of the entire remaining amount
of the assigning Lender’s Commitment and the Loans at the time owing to it or in
the case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the applicable
Commitment is not then in effect, the principal outstanding balance of the Loans
of the assigning Lender subject to each such assignment, determined as of the
date the Assignment and Assumption with respect to

110

Sotheby’s Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



 

 

 

such assignment is delivered to the Administrative Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date, shall not be
less than $5,000,000, unless each of the Administrative Agent and, so long as no
Event of Default has occurred and is continuing, Holdings otherwise consents
(each such consent not to be unreasonably withheld or delayed); provided,
however, that concurrent assignments to members of an Assignee Group and
concurrent assignments from members of an Assignee Group to a single Eligible
Assignee (or to an Eligible Assignee and members of its Assignee Group) will be
treated as a single assignment for purposes of determining whether such minimum
amount has been met;

 

 

 

          (ii) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loans or the Commitment assigned, except that
this clause (ii) shall not (A) apply to rights in respect of Swing Line Loans or
(B) prohibit any Lender from assigning all or a portion of its rights and
obligations among separate Facilities on a non-pro rata basis;

 

 

 

          (iii) any assignment of a Commitment must be approved by the
Administrative Agent, the L/C Issuer and the Swing Line Lender unless the Person
that is the proposed assignee is itself a Lender (whether or not the proposed
assignee would otherwise qualify as an Eligible Assignee), provided, that any
assignment of a Commitment to a Non-Qualified Lender must also be approved by
the Foreign Currency Lead Lender and the Swing Line Lender;

 

 

 

          (iv) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee in the amount, if any, required as set forth in Schedule
10.06, and the Eligible Assignee, if it shall not be a Lender, shall deliver to
the Administrative Agent an Administrative Questionnaire

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment). Upon request, each Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 10.06(d).

111

Sotheby’s Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



                    (c) Register. The Administrative Agent, acting solely for
this purpose as an agent of the Borrower, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans and L/C Obligations owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and the Borrowers, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by each of the Borrowers and the L/C
Issuer at any reasonable time and from time to time upon reasonable prior
notice. In addition, at any time that a request for a consent for a material or
substantive change to the Loan Documents is pending, any Lender may request and
receive from the Administrative Agent a copy of the Register.

                    (d) Participations. Any Lender may at any time, without the
consent of, or notice to, the Borrowers or the Administrative Agent, sell
participations to any Person (other than a natural person or any Borrowers or
any of the Borrowers’ Affiliates or Subsidiaries) (each, a “Participant”) in all
or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrowers,
the Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in the first proviso to Section 10.01 that affects such Participant.
Subject to subsection (e) of this Section, the Borrowers agree that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 10.06(b). To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 10.08as though it
were a Lender, provided such Participant agrees to be subject to Section 2.13 as
though it were a Lender.

                    (e) Limitations upon Participant Rights. A Participant shall
not be entitled to receive any greater payment under Section 3.01 or 3.04than
the applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with Holdings’ prior written consent. A Participant
that would be a Foreign Lender or a U.K. Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Borrowers are notified of
the participation sold to such Participant and such Participant agrees, for the
benefit of the Borrowers, to comply with Section 3.01(e) as though it were a
Lender.

                    (f) Certain Pledges. Any Lender may at any time pledge or
assign a security interest in all or any portion of its rights under this
Agreement (including under its Note, if any)

112

Sotheby’s Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

                    (g) Electronic Execution of Assignments. The words
“execution,” “signed,” “signature,” and words of like import in any Assignment
and Assumption shall be deemed to include electronic signatures or the keeping
of records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

                    (h) Resignation as L/C Issuer, Foreign Currency Lead Lender
or Swing Line Lender after Assignment. Notwithstanding anything to the contrary
contained herein, if at any time Bank of America assigns all of its Commitments
and Revolving Credit Loans pursuant to Section 10.06(b), Bank of America may,
(i) upon 30 days’ notice to the Borrowers and the Lenders, resign as L/C Issuer,
(ii) upon 30 days’ notice to the Borrowers, resign as Foreign Currency Lead
Lender and/or (iii) upon 30 days’ notice to the Borrowers, resign as Swing Line
Lender. In the event of any such resignation as L/C Issuer, Foreign Currency
Lead Lender or Swing Line Lender, the Borrowers shall be entitled to appoint
from among the Lenders a successor L/C Issuer, Foreign Currency Lead Lender or
Swing Line Lender hereunder; provided, however, that no failure by the Borrowers
to appoint any such successor shall affect the resignation of Bank of America as
L/C Issuer, Foreign Currency Lead Lender or Swing Line Lender, as the case may
be. If Bank of America resigns as L/C Issuer, it shall retain all the rights,
powers, privileges and duties of the L/C Issuer hereunder with respect to all
Letters of Credit outstanding as of the effective date of its resignation as L/C
Issuer and all L/C Obligations with respect thereto (including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c)). If Bank of America resigns as
Foreign Currency Lead Lender, it shall retain all the rights, powers, privileges
and duties of the Foreign Currency Lead Lender hereunder with respect to all
Foreign Currency Revolving Credit Loans outstanding as of the effective date of
its resignation as Foreign Currency Lead Lender. If Bank of America resigns as
Swing Line Lender, it shall retain all the rights of the Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.04(c). Upon the appointment
of a successor L/C Issuer, Foreign Currency Lead Lender and/or Swing Line
Lender, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer, Foreign
Currency Lead Lender or Swing Line Lender, as the case may be, and (b) the
successor L/C Issuer shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to Bank of America to effectively assume the
obligations of Bank of America with respect to such Letters of Credit.

                    (i) Special Purpose Funding Vehicles. Notwithstanding
anything to the contrary contained herein, any Lender (a “Granting Lender”) may
grant to a special purpose funding

113

Sotheby’s Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



vehicle identified as such in writing from time to time by the Granting Lender
to the Administrative Agent and the Borrowers (an “SPC”) the option to provide
all or any part of any Loan that such Granting Lender would otherwise be
obligated to make pursuant to this Agreement; provided that (i) nothing herein
shall constitute a commitment by any SPC to fund any Loan, and (ii) if an SPC
elects not to exercise such option or otherwise fails to make all or any part of
such Loan, the Granting Lender shall be obligated to make such Loan pursuant to
the terms hereof or, if it fails to do so, to make such payment to the
Administrative Agent as is required under Section 2.12(b)(ii). Each party hereto
hereby agrees that (A) neither the grant to any SPC nor the exercise by any SPC
of such option shall increase the costs or expenses or otherwise increase or
change the obligations of the Borrowers under this Agreement (including its
obligations under Section 3.04), (B) no SPC shall be liable for any indemnity or
similar payment obligation under this Agreement for which a Lender would be
liable, and (C) the Granting Lender shall for all purposes, including the
approval of any amendment, waiver or other modification of any provision of any
Loan Document, remain the lender of record hereunder. The making of a Loan by an
SPC hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Loan were made by such Granting Lender. In furtherance
of the foregoing, each party hereto hereby agrees (which agreement shall survive
the termination of this Agreement) that, prior to the date that is one year and
one day after the payment in full of all outstanding commercial paper or other
senior debt of any SPC, it will not institute against, or join any other Person
in instituting against, such SPC any bankruptcy, reorganization, arrangement,
insolvency, or liquidation proceeding under the laws of the United States or any
State thereof. Notwithstanding anything to the contrary contained herein, any
SPC may (1) with notice to, but without prior consent of any Borrower and the
Administrative Agent and with the payment of a processing fee of $2,500, assign
all or any portion of its right to receive payment with respect to any Loan to
the Granting Lender and (2) disclose on a confidential basis any non-public
information relating to its funding of Loans to any rating agency, commercial
paper dealer or provider of any surety or Guarantee or credit or liquidity
enhancement to such SPC.

                    10.07 Treatment of Certain Information; Confidentiality.
Each of the Administrative Agent, the Lenders and the L/C Issuer agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and representatives (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrowers and their obligations, (g) with the consent of Holdings or (h) to
the extent such Information (i) becomes publicly available other than as a
result of a breach of this

114

Sotheby’s Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



Section or (ii) becomes available to the Administrative Agent, any Lender, the
L/C Issuer or any of their respective Affiliates on a nonconfidential basis from
a source other than a Borrower.

                    For purposes of this Section, “Information” means all
information received from any Loan Party or any Subsidiary thereof relating to
any Loan Party or any Subsidiary thereof or their respective businesses, other
than any such information that is available to the Administrative Agent, any
Lender or the L/C Issuer on a nonconfidential basis prior to disclosure by any
Loan Party or any Subsidiary thereof, provided that, in the case of information
received from a Loan Party or any such Subsidiary after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

                    Each of the Administrative Agent, the Lenders and the L/C
Issuer acknowledges that (a) the Information may include material non-public
information concerning a Borrower or a Subsidiary, as the case may be, (b) it
has developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with applicable Law, including Federal and state securities Laws.

                    10.08 Right of Setoff. If an Event of Default shall have
occurred and be continuing, each Lender, the L/C Issuer and each of their
respective Affiliates is hereby authorized at any time and from time to time to
the fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, the L/C Issuer or any such Affiliate to or for the
credit or the account of any Borrower against any and all of the obligations of
such Borrower now or hereafter existing under this Agreement or any other Loan
Document to such Lender or the L/C Issuer, irrespective of whether or not such
Lender or the L/C Issuer shall have made any demand under this Agreement or any
other Loan Document and although such obligations of the Borrowers may be
contingent or unmatured or are owed to a branch or office of such Lender or the
L/C Issuer different from the branch or office holding such deposit or obligated
on such indebtedness. The rights of each Lender, the L/C Issuer and their
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender, the L/C Issuer or
their respective Affiliates may have. Each Lender and the L/C Issuer agrees to
notify the Borrowers and the Administrative Agent promptly after any such setoff
and application, provided that the failure to give such notice shall not affect
the validity of such setoff and application.

                    10.09 Interest Rate Limitation. Notwithstanding anything to
the contrary contained in any Loan Document, the interest paid or agreed to be
paid under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”). If the Administrative
Agent or any Lender shall receive interest in an amount that exceeds the Maximum
Rate, the excess interest shall be applied to the principal of the Loans or, if
it exceeds such unpaid principal, refunded to the Borrowers. In determining
whether the interest contracted for, charged, or received by the Administrative
Agent or a Lender

115

Sotheby’s Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



exceeds the Maximum Rate, such Person may, to the extent permitted by applicable
Law, (a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

                    10.10 Counterparts; Integration; Effectiveness. This
Agreement may be executed in counterparts (and by different parties hereto in
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. This Agreement and
the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement.

                    10.11 Survival of Representations and Warranties. All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

                    10.12 Severability. If any provision of this Agreement or
the other Loan Documents is held to be illegal, invalid or unenforceable, (a)
the legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

                    10.13 Replacement of Lenders. If any Lender requests
compensation under Section 3.04, or if the Borrowers are required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender is a Defaulting Lender,
then the Borrowers may, at their sole expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 10.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:

116

Sotheby’s Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



 

 

 

          (a) the Borrowers shall have paid to the Administrative Agent the
assignment fee specified in Section 10.06(b);

 

 

 

          (b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrowers (in the case of all other amounts);

 

 

 

          (c) in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and

 

 

 

          (d) such assignment does not conflict with applicable Laws.

                    A Lender shall not be required to make any such assignment
or delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling a Borrower to require such assignment and
delegation cease to apply.

                    10.14 Pound and Euro L/C Issuers. Each Eligible Assignee who
agrees to become an L/C Issuer in respect of Letters of Credit denominated in
Pounds or Euros hereunder, shall execute and deliver to the Administrative Agent
an L/C Issuer Joinder Agreement hereunder prior to issuing any Letters of Credit
at the request or for the benefit of the U.K. Borrowers. Upon execution and
delivery of such L/C Issuer Joinder Agreement, such Eligible Assignee shall
become a party to this Agreement and shall have all rights and obligations of
the L/C Issuer as set forth herein with respect to Letters of Credit denominated
in Pounds and Euros. Any such Eligible Assignee may be released from its
obligations hereunder as an L/C Issuer upon notice to the Administrative Agent.

                    10.15 Governing Law; Jurisdiction; Etc. (a) GOVERNING LAW.
THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK.

                    (b) SUBMISSION TO JURISDICTION. EACH BORROWER IRREVOCABLY
AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE FOR THE SOUTHERN DISTRICT OF NEW
YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR

117

Sotheby’s Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST ANY BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

                    (c) WAIVER OF VENUE. EACH BORROWER IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

                    (d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY
CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 10.02. NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW

                    10.16 Waiver of Jury Trial. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

                    10.17 USA PATRIOT Act Notice. Each Lender that is subject to
the Act (as hereinafter defined) and the Administrative Agent (for itself and
not on behalf of any Lender) hereby notifies the Borrowers that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of each Loan Party and other information that will allow such Lender
or the Administrative Agent, as applicable, to identify each Loan Party in
accordance with the Act.

118

Sotheby’s Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



                    10.18 Know Your Customers. (a) Borrower Information. If:

 

 

 

          (i) any change in applicable law;

 

 

 

          (ii) any change in the status of any Borrower after the date of this
Agreement; or

 

 

 

          (iii) a proposed assignment or transfer by a Lender of any of its
rights and obligations under this Agreement to a party that is not a Lender
prior to such assignment or transfer,

requires the Administrative Agent or any Lender (or, in the case of paragraph
(iii) above, any prospective new Lender) to comply with “know your customer” or
similar identification procedures in circumstances where the necessary
information is not already available to it, each Borrower shall promptly upon
the request of the Administrative Agent or any Lender supply, or procure the
supply of, such documentation and other evidence as is reasonably requested by
the Administrative Agent (for itself or on behalf of any Lender) or such Lender
(for itself or, in the case of the event described in paragraph (iii) above, on
behalf of any prospective new Lender) in order for the Administrative Agent,
such Lender or, in the case of the event described in paragraph (iii) above,
such prospective new Lender to carry out and be satisfied it has complied with
all necessary “know your customer” or similar checks under all applicable laws
in connection with the transactions contemplated by the Loan Documents.

                    (b) Lender Information. Each Lender shall promptly upon the
request of the Administrative Agent supply, or procure the supply of, such
documentation and other evidence as is reasonably requested by the
Administrative Agent to carry out and be satisfied it has complied with all
necessary “know your customer” or other similar checks under all applicable laws
in connection with the transactions contemplated in the Loan Documents.

                    (c) Additional Loan Parties. Following the acquisition or
formation of any new direct or indirect Subsidiary that will become a Loan Party
pursuant to Section 6.12, if the accession of such Subsidiary requires any
Lender to comply with “know your customer” or similar identifications procedures
in circumstances where the necessary information is not already available to it,
Holdings shall promptly upon the request of such Lender supply, or procure the
supply of, such documentation and other evidence as is reasonably requested by
such Lender (for itself or on behalf of any prospective new Lender) in order for
such Lender (or such prospective new Lender) to carry out and be satisfied it
has complied with the results of all necessary “know your customer” or other
similar checks under all applicable laws in connection with the accession of
such Subsidiary as a Loan Party.

                    (d) Limitation on Assignments. Notwithstanding Section
10.06, an assignment will only be effective on performance by the Administrative
Agent of all “know your customer” or other checks that is required to carry out
with respect to any Person in connection with such assignment, the completion of
which the Administrative Agent shall promptly notify to the assigning Lender and
the applicable Assignee.

                    (e) Lender Responsibility. Nothing in this Agreement shall
require the Administrative Agent or the Arrangers to carry out any “know your
customer” or other checks in

119

Sotheby’s Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



relation to any Person on behalf of any Lender, and each Lender confirms to the
Administrative Agent and the Arrangers that it is solely responsible for any
such checks it is required to carry out and that it may not rely on any
statement in relation to such checks made by the Administrative Agent or the
Arrangers.

{Signature Pages Begin On The Next Page}

120

Sotheby’s Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed as of the date first above written.

 

 

 

 

SOTHEBY’S HOLDINGS, INC.

 

 

 

 

By:

/s/ William S. Sheridan

 

 

--------------------------------------------------------------------------------

 

Name:

WILLIAM S. SHERIDAN

 

Title:

EVP & CFO

 

 

 

 

SOTHEBY’S, INC.

 

 

 

 

By:

/s/ William S. Sheridan

 

 

--------------------------------------------------------------------------------

 

Name:

WILLIAM S. SHERIDAN

 

Title:

EVP & CFO

 

 

 

 

OATSHARE LIMITED

 

 

 

 

By:

/s/ William S. Sheridan

 

 

--------------------------------------------------------------------------------

 

Name:

WILLIAM S. SHERIDAN

 

Title:

DIRECTOR

 

 

 

 

SOTHEBY’S

 

 

 

 

By:

/s/ William S. Sheridan

 

 

--------------------------------------------------------------------------------

 

Name:

WILLIAM S. SHERIDAN

 

Title:

DIRECTOR

Sotheby’s Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



 

 

 

 

BANK OF AMERICA, N.A., as
Administrative Agent, L/C Issuer, Swing Line
Lender, Foreign Currency Lead Lender and Lender

 

 

 

 

By:

/s/ John Walkiewicz

 

 

--------------------------------------------------------------------------------

 

Name:

John Walkiewicz

 

Title:

Vice President

Sotheby’s Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



 

 

 

 

LASALLE BANK N.A., as
a Co-Syndication Agent and Lender

 

 

 

 

By:

/s/ Thomas J. Brennan

 

 

--------------------------------------------------------------------------------

 

Name:

Thomas J. Brennan

 

Title:

First Vice President

Sotheby’s Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



 

 

 

 

HSBC BANK PLC, as
a Co-Syndication Agent and Lender

 

 

 

 

By:

/s/ Paul Hagger

 

 

--------------------------------------------------------------------------------

 

Name:

PAUL HAGGER

 

Title:

CORPORATE BANKING MANAGER

Sotheby’s Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



 

 

 

 

THE CIT GROUP/BUSINESS CREDIT, INC., as
a Co-Documentation Agent and Lender

 

 

 

 

By:

/s/ Frank Bertelle

 

 

--------------------------------------------------------------------------------

 

Name:

Frank Bertelle

 

Title:

Vice President

 

 

 

Sotheby’s Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



 

 

 

 

CITIBANK N.A., as
a Co-Documentation Agent

 

 

 

 

By:

/s/ Alan Ackbarali

 

 

--------------------------------------------------------------------------------

 

Name:

Alan Ackbarali

 

Title:

Vice President

 

 

 

 

CITIBANK N.A., as a Lender

 

 

 

 

By:

/s/ Alan Ackbarali

 

 

--------------------------------------------------------------------------------

 

Name:

Alan Ackbarali

 

Title:

Vice President

Sotheby’s Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



 

 

 

 

United Overseas Bank Limited, New York Agency,
as a Lender

 

 

 

 

By:

/s/ Kwong Yew Wong

 

 

--------------------------------------------------------------------------------

 

Name:

Kwong Yew Wong

 

Title:

FVP & General Manager

 

 

 

 

By:

/s/ Philip Cheong

 

 

--------------------------------------------------------------------------------

 

Name:

Philip Cheong

 

Title:

VP & Deputy General Manager

Sotheby’s Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



 

 

 

 

COMERICA BANK, as a Lender

 

 

 

 

By:

/s/ Sarah R. West

 

 

--------------------------------------------------------------------------------

 

Name:

Sarah R. West

 

Title:

Account Officer

Sotheby’s Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



 

 

 

 

ISRAEL DISCOUNT BANK OF NEW YORK
as a Lender

 

 

 

 

By:

/s/ Andy Ballta

 

 

--------------------------------------------------------------------------------

 

Name:

Andy Ballta

 

Title:

Vice President

 

 

 

 

By:

/s/ Ronald Bongiovanni

 

 

--------------------------------------------------------------------------------

 

Name:

Ronald Bongiovanni

 

Title:

Senior Vice President

Sotheby’s Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



 

 

 

 

NORTH FORK BUSINESS CAPITAL CORPORATION,
as a Lender

 

 

 

 

By:

/s/ Stephen K. Goetschius

 

 

--------------------------------------------------------------------------------

 

Name:

Stephen K. Goetschius

 

Title:

Senior Vice President

Sotheby’s Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



 

 

 

 

Webster Business Credit Corporation,
as a Lender

 

 

 

 

By:

/s/ Joseph J. Zautra

 

 

--------------------------------------------------------------------------------

 

Name:

Joseph J. Zautra

 

Title:

Vice President

Sotheby’s Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



SCHEDULE 1.01

MANDATORY COST FORMULAE

 

 

 

1.

The Mandatory Cost (to the extent applicable) is an addition to the interest
rate to compensate Lenders for the cost of compliance with:

 

 

 

(a)

the requirements of the Bank of England and/or the Financial Services Authority
(or, in either case, any other authority which replaces all or any of its
functions); or

 

 

 

 

(b)

the requirements of the European Central Bank.

 

 

 

2.

On the first day of each Interest Period (or as soon as practicable thereafter)
the Administrative Agent shall calculate, as a percentage rate, a rate (the
“Additional Cost Rate”) for each Lender, in accordance with the paragraphs set
out below. The Mandatory Cost will be calculated by the Administrative Agent as
a weighted average of the Lenders’ Additional Cost Rates (weighted in proportion
to the percentage participation of each Lender in the relevant Loan) and will be
expressed as a percentage rate per annum. The Administrative Agent will, at the
request of any Borrower or any Lender, deliver to such Borrower or such Lender
as the case may be, a statement setting forth the calculation of any Mandatory
Cost.

 

 

3.

The Additional Cost Rate for any Lender lending from a Lending Office in a
Participating Member State will be the percentage notified by that Lender to the
Administrative Agent. This percentage will be certified by such Lender in its
notice to the Administrative Agent as the cost (expressed as a percentage of
such Lender’s participation in all Loans made from such Lending Office) of
complying with the minimum reserve requirements of the European Central Bank in
respect of Loans made from that Lending Office.

 

 

4.

The Additional Cost Rate for any Lender lending from a Lending Office in the
United Kingdom will be calculated by the Administrative Agent as follows:

 

 

 

(a)

in relation to any Loan in Pounds:


 

 

AB+C(B-D)+E × 0.01

 

--------------------------------------------------------------------------------

 

100 - (A+C)

per cent per annum


 

 

  (b)

in relation to any Loan in any currency other than Pounds:


 

 

E × 0.01

 

--------------------------------------------------------------------------------

  per cent per annum

300

 

Sotheby’s Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



Where:

 

 

 

 

“A”

is the percentage of Eligible Liabilities (assuming these to be in excess of any
stated minimum) which that Lender is from time to time required to maintain as
an interest free cash ratio deposit with the Bank of England to comply with cash
ratio requirements.

 

 

 

 

“B”

is the percentage rate of interest (excluding the Applicable Rate, the Mandatory
Cost and any interest charged on overdue amounts pursuant to the first sentence
of Section 2.08(b) and, in the case of interest (other than on overdue amounts)
charged at the Default Rate, without counting any increase in interest rate
effected by the charging of the Default Rate) payable for the relevant Interest
Period of such Loan.

 

 

 

 

“C”

is the percentage (if any) of Eligible Liabilities which that Lender is required
from time to time to maintain as interest bearing Special Deposits with the Bank
of England.

 

 

 

 

“D”

is the percentage rate per annum payable by the Bank of England to the
Administrative Agent on interest bearing Special Deposits.

 

 

 

 

“E”

is designed to compensate Lenders for amounts payable under the Fees Regulations
and is calculated by the Administrative Agent as being the average of the most
recent rates of charge supplied by the Lenders to the Administrative Agent
pursuant to paragraph 7 below and expressed in pounds per £1,000,000.

 

 

 

5.

For the purposes of this Schedule:

 

 

 

(a)

“Eligible Liabilities” and “Special Deposits” have the meanings given to them
from time to time under or pursuant to the Bank of England Act 1998 or (as may
be appropriate) by the Bank of England;

 

 

 

 

(b)

“Fees Regulations” means the FSA Supervision Manual or such other law or
regulation as may be in force from time to time in respect of the payment of
fees for the acceptance of deposits;

 

 

 

 

(c)

“Fee Tariffs” means the fee tariffs specified in the Fees Regulations under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Regulations but taking into account any applicable
discount rate); and

 

 

 

 

(d)

“Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Regulations.

 

 

 

6.

In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5% will be included in the formula as 5 and not as
0.05). A negative result obtained by subtracting D from B shall be taken as
zero. The resulting figures shall be rounded to four decimal places.

Sotheby’s Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



 

 

 

7.

If requested by the Administrative Agent or any Borrower, each Lender with a
Lending Office in the United Kingdom or a Participating Member State shall, as
soon as practicable after publication by the Financial Services Authority,
supply to the Administrative Agent and such Borrower, the rate of charge payable
by such Lender to the Financial Services Authority pursuant to the Fees
Regulations in respect of the relevant financial year of the Financial Services
Authority (calculated for this purpose by such Lender as being the average of
the Fee Tariffs applicable to such Lender for that financial year) and expressed
in pounds per £1,000,000 of the Tariff Base of such Lender.

 

 

8.

Each Lender shall supply any information required by the Administrative Agent
for the purpose of calculating its Additional Cost Rate. In particular, but
without limitation, each Lender shall supply the following information in
writing on or prior to the date on which it becomes a Lender:

 

 

 

(a)

its jurisdiction of incorporation and the jurisdiction of the Lending Office out
of which it is making available its participation in the relevant Loan; and

 

 

 

 

(b)

any other information that the Administrative Agent may reasonably require for
such purpose.

 

 

 

Each Lender shall promptly notify the Administrative Agent in writing of any
change to the information provided by it pursuant to this paragraph.

 

9.

The percentages or rates of charge of each Lender for the purpose of A, C and E
above shall be determined by the Administrative Agent based upon the information
supplied to it pursuant to paragraphs 7 and 8 above and on the assumption that,
unless a Lender notifies the Administrative Agent to the contrary, each Lender’s
obligations in relation to cash ratio deposits, Special Deposits and the Fees
Regulations are the same as those of a typical bank from its jurisdiction of
incorporation with a Lending Office in the same jurisdiction as such Lender’s
Lending Office.

 

 

10.

The Administrative Agent shall have no liability to any Person if such
determination results in an Additional Cost Rate which over- or
under-compensates any Lender and shall be entitled to assume that the
information provided by any Lender pursuant to paragraphs 3, 7 and 8 above is
true and correct in all respects.

 

 

11.

The Administrative Agent shall distribute the additional amounts received as a
result of the Mandatory Cost to the Lenders on the basis of the Additional Cost
Rate for each Lender based on the information provided by each Lender pursuant
to paragraphs 3, 7 and 8 above.

 

 

12.

Any determination by the Administrative Agent pursuant to this Schedule in
relation to a formula, the Mandatory Cost, an Additional Cost Rate or any amount
payable to a Lender shall, in the absence of manifest error, be conclusive and
binding on all parties hereto.

 

 

13.

The Administrative Agent may from time to time, after consultation with the
Company and the Lenders, determine and notify to all parties any amendments
which are required to be made to this Schedule in order to comply with any
change in law, regulation or any

Sotheby’s Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



 

 

 

requirements from time to time imposed by the Bank of England, the Financial
Services Authority or the European Central Bank (or, in any case, any other
authority which replaces all or any of its functions) and any such determination
shall, in the absence of manifest error, be conclusive and binding on all
parties hereto.

Sotheby’s Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



SCHEDULE 10.02

ADMINISTRATIVE AGENT’S OFFICE;
CERTAIN ADDRESSES FOR NOTICES

Borrowers:

c/o Sotheby’s Holdings, Inc.
1334 York Avenue
NY, NY 10021
Attention: Chief Financial Officer
Telephone: (212) 606-7132
Telecopier: (212) 606-7372
Web site: http:\\www.sothebys.com

with a copy to:

c/o Sotheby’s Holdings, Inc.
1334 York Avenue
NY, NY 10021
Attention: General Counsel
Telephone: (212) 606-7574
Telecopier: (212) 606-7533

Administrative Agent’s Office:

For payments and requests for Credit Extensions for Dollar Loans in the U.S.:

Bank of America, N.A.
Street Address: 901 Main Street
Mail Code: TX1-492-14-12
City, State ZIP code: Dallas, TX 75202
Attention: Charlotte Conn
Telephone: 214.209.1225
Telecopier: 214.290.9653
Email: charlotte.a.conn@bankofamerica.com

Account No. (for Dollars): 1292000883
Ref: Sotheby’s, Attn: Credit Services
ABA# 111000012

Sotheby’s Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



For payments and requests for Credit Extensions for Dollar, Euro & Sterling
Loans in the U.K.:

Bank of America, N.A.
5 Canada Square
London E14 5AQ
Attn: Loans Agency
Telephone: +44 20 8313 2992
Telecopier: +44 20 8313 2149
Email: emea.7115loansagency@bankofamerica.com

For Dollar Loans:
Bank of America, N.A., New York
ABA# 026009593
Account: Bank of America, N.A., London
Account No.: 360564
Attention: Karen Hall, Loans Agency

For Sterling Loans:
Bank of America, N.A., London
CHAPS: 16-50-50
Attn: Karen Hall

For Euro Loans:
Bank of America, N.A., London
Attn: Karen Hall

For other Notices as Administrative Agent:

Bank of America, N.A.
Agency Management
Street Address: 335 Madison Ave.
Mail Code: NY1-503-04-03
City, State ZIP code: New York, NY 10017
Attention: Steven Gazzillo
Telephone: 212.503.8328
Telecopier: 212.901.7842
Email: steven.gazzillo@bankofamerica.com

L/C Issuer:

Bank of America, N.A.
Trade Operations-Los Angeles
1000 W. Temple Street, 7th Floor
Mail Code: CA7-705-07-05
Los Angeles, CA 90012-1514
Attention: Hermann J. Schutterle, VP
Telephone: 213.481.7826
Facsimile: 213.580.8441
Electronic Mail: hermann.schutterle@bankofamerica.com



Sotheby’s Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



Swing Line Lender:

Same as Administrative Agent’s Office.

Foreign Currency Lead Lender:

Same as Administrative Agent’s Office (for payments and requests for Credit
Extensions in Euros and Pounds).

Sotheby’s Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



EXHIBIT B
to the Credit Agreement

FORM OF SWING LINE LOAN NOTICE

Date: ___________, _____

To:          Bank of America, N.A., as Swing Line Lender
Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

                    Reference is made to that certain Amended and Restated
Credit Agreement, dated as of November 14, 2005 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among Sotheby’s Holdings, Inc., a Michigan corporation, Sotheby’s Inc., a New
York corporation, Oatshare Limited, a company registered in England and Wales
with registration number 01737495, Sotheby’s, a company registered in England
and Wales with registration number 00874867, the Lenders from time to time party
thereto, Bank of America, N.A., as Administrative Agent, Swing Line Lender, L/C
Issuer and Foreign Currency Lead Lender, LaSalle Bank N.A. and HSBC Bank PLC, as
Co-Syndication Agents, and The CIT Group/Business Credit, Inc. and Citibank
N.A., as Co-Documentation Agents.

                    The undersigned hereby requests a [U.S.] [U.K.] Swing Line
Loan:

 

 

 

 

1.

On _____________________ (a Business Day).

 

 

 

 

2.

In the amount of [$] [£] [€]_________________.

                    The Swing Line Borrowing requested herein complies with the
requirements of the provisos to the first sentence of Section 2.04(a) of the
Agreement.

                    [The Borrower hereby represents and warrants that the
conditions specified in Sections 4.03(a) and (b) shall be satisfied on and as of
the date of the applicable Credit Extension.]1

 

 

 

 

 

 

 

 

 

 

[SOTHEBY’S HOLDINGS, INC.]

 

 

 

[SOTHEBY’S, INC.]

 

 

 

[OATSHARE LIMITED]

 

 

 

[SOTHEBY’S]

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 



--------------------------------------------------------------------------------

          1          To be added only if not requesting a conversion of Loans
denominated in Dollars to the other Type or a continuation of Eurocurrency Rate
Loans.

Sotheby’s Amended and Restated Credit Agreement

--------------------------------------------------------------------------------